Exhibit 10.32

 

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

DEVELOPMENT, COMMERCIALIZATION AND LICENSE AGREEMENT

BY AND AMONG

CELL THERAPEUTICS, INC.,

BAXTER INTERNATIONAL INC.,

BAXTER HEALTHCARE CORPORATION

AND

BAXTER HEALTHCARE SA

DATED: NOVEMBER 14, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

              Page   ARTICLE I.    DEFINITIONS      1      1.1.    Definitions
     1    ARTICLE II.    GRANT OF LICENSES      17      2.1.    License to
Baxter      17      2.2.    License to CTI      18      2.3.    CTI Reservation
of Rights      18      2.4.    Sublicenses      18      2.5.    No Other
Licenses      19      2.6.    Controlled IP      19      2.7.    Co-Promotion   
  19      2.8.    Subcontracting      20    ARTICLE III.    GOVERNANCE      20
     3.1.    General Committee Procedures      20      3.2.    Joint Steering
Committee      22      3.3.    Joint Development Committee      22      3.4.   
Joint Manufacturing Committee      23      3.5.    Joint Commercialization
Committee      24      3.6.    Alliance Managers      25    ARTICLE IV.   
DEVELOPMENT RESPONSIBILITIES      25      4.1.    Development Obligations     
25    ARTICLE V.    DEVELOPMENT COOPERATION      25      5.1.    Sharing of
Development Updates and Related Information      25      5.2.    Information
Sharing Coordination      26    ARTICLE VI.    REGULATORY MATTERS      26     
6.1.    Regulatory Roles      26      6.2.    Cooperation      27   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

              Page   ARTICLE VII.    LAUNCH AND COMMERCIALIZATION OF LICENSED
PRODUCTS      28      7.1.    Launch and Commercialization      28      7.2.   
Co-Promotion      29      7.3.    Coordination of Marketing Efforts      31     
7.4.    Recalls      32      7.5.    Safety Information; Adverse Events;
Pharmacovigilance      33      7.6.    Medical and Scientific Affairs      34   
  7.7.    Springback Option      35    ARTICLE VIII.    MANUFACTURING AND SUPPLY
     36      8.1.    General Supply Terms      36      8.2.    Supply Agreement
     36      8.3.    Fill/Finish Option      37      8.4.    Quality Agreement
     37      8.5.    Manufacturing Licenses      37    ARTICLE IX.    PAYMENTS
     38      9.1.    Upfront Fee      38      9.2.    Milestones      39     
9.3.    Royalty Payment; Audits      40      9.4.    Development Costs and
Expenses      42      9.5.    Profit & Loss Share for Co-Promotion      46     
9.6.    Upstream Agreements      46      9.7.    Exchange Rate; Manner and Place
of Payment      46      9.8.    Taxes      46      9.9.    Late Payments      47
     9.10.    Reporting      47    ARTICLE X.    INVENTIONS; ACCESS TO
IMPROVEMENTS; PATENTS      47      10.1.    Improvements and Inventions      47
     10.2.    Ownership of Inventions      48   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

              Page     10.3.    Disclosure of Inventions      48      10.4.   
Prosecution of Patents      48      10.5.    Infringement of Patents by Third
Parties      50      10.6.    Infringement of Third Party Rights in the Licensed
Territory      52      10.7.    Patent Oppositions and Other Proceedings      52
     10.8.    Patent Term Extensions in the Licensed Territory      53     
10.9.    Registration of License      54      10.10.    Patent Marking      54
   ARTICLE XI.    TRADEMARKS      54      11.1.    Baxter Trademarks      54   
  11.2.    Use of CTI Trademarks      54      11.3.    Infringement of Baxter
Trademarks by Third Parties      56    ARTICLE XII.    REPRESENTATIONS AND
WARRANTIES      56      12.1.    The Parties’ Representations and Warranties   
  56      12.2.    CTI’s Representations and Warranties      57      12.3.   
Baxter’s Representation and Warranties      61      12.4.    The Parties’
Covenants      62      12.5.    CTI’s Covenants      62    ARTICLE XIII.   
CONFIDENTIALITY      63      13.1.    Confidentiality Obligations of Baxter     
63      13.2.    Confidentiality Obligations of CTI      65      13.3.    Press
Releases; Publicity      66    ARTICLE XIV.    INDEMNIFICATION      67     
14.1.    CTI Indemnity      67      14.2.    Baxter Indemnity      68      14.3.
   Indemnification Procedure      68      14.4.    Limitation of Liability;
Exclusion of Damages; Disclaimer      70   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

              Page   ARTICLE XV.    TERM; TERMINATION      70      15.1.    Term
     70      15.2.    Early Termination      71      15.3.    Obligations upon
Early Termination      72      15.4.    Force Majeure      73      15.5.   
Survival      74      15.6.    Other Remedies      74    ARTICLE XVI.    GENERAL
PROVISIONS      74      16.1.    Assignment      74      16.2.    Headings     
74      16.3.    Waiver      75      16.4.    Notices      75      16.5.   
Severability      76      16.6.    Entire Agreement      76      16.7.   
Amendment; No Waiver      76      16.8.    Counterparts      76      16.9.   
Agency      76      16.10.    Further Actions      76      16.11.    Compliance
with Laws      76      16.12.    Governing Law      76      16.13.    Dispute
Resolution; Jurisdiction      77      16.14.    Bankruptcy Code      77     
16.15.    Joint and Several Obligations      77   

 

-iv-



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

Exhibits

     Exhibit 1.26    Chemical Structure of Pacritinib Citrate Exhibit 1.34   
Co-Promotion Terms Exhibit 1.46    CTI Patents Exhibit 1.47    CTI Trademarks
Exhibit 1.54    Development Plan Exhibit 1.132    Form of Registration Rights
Agreement Exhibit 1.160    Upstream Agreement Exhibit 8.2    Manufacturing and
Supply Agreement Terms Exhibit 9.1.2    Preferred Stock Terms Exhibit 13.3.1   
Form of Press Release Exhibit 16.13    Alternative Dispute Resolution

 

-v-



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

DEVELOPMENT, COMMERCIALIZATION AND LICENSE AGREEMENT

This DEVELOPMENT, COMMERCIALIZATION AND LICENSE AGREEMENT (this “Agreement”) is
entered into on this 14th day of November, 2013 (the “Effective Date”), by and
among CELL THERAPEUTICS, INC., a company organized under the laws of the State
of Washington with its principal place of business at 3101 Western Avenue,
Seattle, WA 98121 (“CTI”), and BAXTER INTERNATIONAL INC., a company organized
under the laws of Delaware with its principal place of business at One Baxter
Parkway, Deerfield, IL 60015 (“BII”), BAXTER HEALTHCARE CORPORATION, a company
organized under the laws of Delaware with its principal place of business at One
Baxter Parkway, Deerfield, IL 60015 (“BHC”), and BAXTER HEALTHCARE SA, a company
organized under the laws of Switzerland with its principal place of business at
Postfach 8010, Zurich, Switzerland (“BHSA” and together with BII and BHC,
“Baxter”). CTI and Baxter may each be referred to herein individually as a
“Party” and collectively as the “Parties.”

RECITALS

WHEREAS, CTI is developing pacritinib for use in oncology and potentially
additional therapeutic areas, and owns or controls certain patents, and
proprietary technology, know-how and information relating to such compound;

WHEREAS, Baxter is engaged in the research, development and commercialization of
pharmaceutical products, and desires to acquire a license in the Licensed
Territory (as defined below) under CTI’s patents, technology, know-how and other
information relating to such compound, and CTI desires to grant such license, on
the terms and conditions of this Agreement; and

WHEREAS, the Parties wish to co-promote such product in the Co-Promotion
Territory (as defined below), on the terms and conditions of this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

ARTICLE I.

The following terms as used in this Agreement shall have the meanings set forth
in this Article I (which meanings shall be applicable both to the singular and
the plural forms of such terms):

1.1. “Additional Indication” means any indication other than the Initial
Indication.



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

1.2. “Affiliate” means with respect to each Party, any Person that directly or
indirectly is controlled by, controls or is under common control with a Party.
For the purposes of this definition only, the term “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
as used with respect to a Person means (a) in the case of a corporate entity,
direct or indirect ownership of voting securities entitled to cast at least
fifty percent (50%) of the votes in the election of directors, (b) in the case
of a non-corporate entity, direct or indirect ownership of at least fifty
percent (50%) of the equity interests or (c) with respect to any Person, the
power to direct the management and policies of such entity.

1.3. “Alliance Manager” has the meaning set forth in Section 3.6.

1.4. “Bankruptcy Laws” has the meaning set forth in Section 16.14.

1.5. “Baxter Approved Supplier” has the meaning set forth in Section 12.5.2.

1.6. “Baxter Confidential Information” has the meaning set forth in
Section 13.2.1(a).

1.7. “Baxter Exclusive Territory” means all of the Licensed Territory except for
the Co-Promotion Territory, subject to the provisions of Section 7.1.4.

1.8. “Baxter Indemnitees” has the meaning set forth in Section 14.1.

1.9. “Baxter Know-How” means Information Controlled by Baxter or its Affiliates
that is necessary for the Development, manufacture, use, Commercialization,
sale, offer for sale and/or importation of the Licensed Products in the Licensed
Field. Notwithstanding anything herein to the contrary, Baxter Know-How shall
exclude Baxter Patents.

1.10. “Baxter Patents” means Patents Controlled by Baxter or its Affiliates that
claim inventions necessary for the Development, manufacture, use,
Commercialization, sale, offer for sale and/or importation of Licensed Products
within the Licensed Field, including without limitation Baxter’s interest in any
Joint Patents.

1.11. “Baxter Trademarks” has the meaning set forth in Section 11.1.

1.12. “Business Day” means a day other than Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by Law
to close.

1.13. “Calendar Quarter” means the successive periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 or December 31, for so
long as this Agreement is in effect.

1.14. “Calendar Year” means any calendar year.

 

2



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

1.15. “Clinical Trial” means a clinical study conducted on certain numbers of
human subjects (depending on the phase of the trial) that is designed to
(a) establish that a pharmaceutical product is reasonably safe for continued
testing, (b) investigate the safety and efficacy of the pharmaceutical product
for its intended use, and to define warnings, precautions and adverse reactions
that may be associated with the pharmaceutical product in the dosage range to be
prescribed, and/or (c) support Marketing Approval or Reimbursement Approval of
such pharmaceutical product or label expansion of such pharmaceutical product.

1.16. “CMO” means contract manufacturing organization.

1.17. “Combination Product” has the meaning set forth in the definition of Net
Sales.

1.18. “Commercial Failure” means: **.

1.19. “Commercialization” means all activities related to the commercial
exploitation of the Compound, the Drug Product and/or the Licensed Products,
including, without limitation, importation, exportation, marketing, Promotion,
distribution, pre-launch, launch, sale or offering for sale of the Licensed
Products. When used as a verb, “Commercialize” or “Commercializing” means to
engage in Commercialization.

1.20. “Commercialization Obligations” has the meaning set forth in
Section 7.1.3.

1.21. “Commercialization Plan” has the meaning set forth in Section 7.1.5.

1.22. “Commercially Reasonable Efforts” means with respect to either Party, a
level of efforts consistent with the efforts ** typically devotes to a product
of similar market potential, ** at a similar stage in its development or product
life, taking into account conditions then prevailing, including its safety and
efficacy, product profile, cost to develop, cost and availability of supply, the
time required to complete development, the competitiveness of the marketplace,
the patent position with respect to such product (including the ability to
obtain or enforce, or have obtained or enforced, such patent rights), the
third-party patent landscape relevant to the product, the regulatory structure
involved, the likelihood of regulatory approval, the anticipated or actual
profitability of the applicable product and other technical, legal, scientific,
regulatory and medical considerations.

1.23. “Committee” means the JSC, JDC, JCC and/or JMC as the context requires.

1.24. “Common Stock” has the meaning set forth in Section 9.1.2.

1.25. “Company SEC Documents” has the meaning set forth in Section 12.2.12.

1.26. “Compound” means
11-(2-Pyrrolidin-1-yl-ethoxy)-14,19-dioxa-5,7,26-triaza-tetracyclo[19.3.1.1(2,6).1(8,12)]
heptacosa-1(25),2(26),3,5,8,10,12(27),16,21,23-decaene (including any of its
salt forms), the chemical structure of its citrate salt form of which is shown
in Exhibit 1.26 attached hereto **.

 

3



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

1.27. “Confidential Information” means Baxter Confidential Information and/or
CTI Confidential Information.

1.28. “Confidentiality Agreement” means that certain Mutual Confidential
Disclosure Agreement between Baxter and CTI dated February 8, 2013.

1.29. “CONSOB” has the meaning set forth in Section 12.3.3.

1.30. “Control” means, with respect to Patents, know-how, trademarks,
copyrights, trade secrets and Confidential Information, the possession of the
ability to grant a license, sublicense or access as provided for under this
Agreement without (a) violating the terms of any agreement or other arrangement
with any Third Party or (b) increasing at any time the amount of any payments
required under any such agreement or arrangement; provided that this clause
(b) shall not apply to Upstream Agreements.

1.31. “Co-Promotion Agreement” has the meaning set forth in Section 2.7.

1.32. “Co-Promotion” means the activities conducted pursuant to Section 7.3, the
Co-Promotion Terms and the Commercialization Plans.

1.33. “Co-Promotion Rights” means those rights retained by CTI pursuant to
Section 2.7.

1.34. “Co-Promotion Terms” means the terms attached hereto as Exhibit 1.34.

1.35. “Co-Promotion Territory” means the U.S.

1.36. “Cost of Goods Sold” or “COGS” shall mean the cost of manufacturing of
bulk drug substance, encapsulation, and packaging. The manufacturing costs shall
include (a) the cost of material, labor, and appropriate administrative overhead
of the contract manufacturer, (b) costs associated with logistics and
shipping/transport and (c) costs for production line validation, quality
assurance and quality control.

1.37. “CPR” has the meaning set forth in Section 16.13.

1.38. “CTI Assigned Joint Patents” has the meaning set forth in Section 10.2.

1.39. “CTI Assigned Patents” has the meaning set forth in Section 10.2.

1.40. “CTI Confidential Information” has the meaning set forth in
Section 13.1.1(a).

1.41. “CTI Development Cost Budget” means the budget for CTI Development Costs
included in an approved Development Plan.

1.42. “CTI Development Cost Threshold” has the meaning set forth in
Section 9.4.2.1.

 

4



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

1.43. “CTI Development Costs” means expenses incurred by CTI in conducting
Development activities in accordance with an approved Development Plan and the
CTI Development Cost Budget approved by the JSC (with such JSC approval subject
to the JDC governance provisions included in Section 3.1.6) or agreed by the
Parties in writing, consisting of (a) the cost of actual direct FTEs, as
recorded in CTI’s time reporting system, with costs calculated at the FTE Rate
and (b) direct out-of-pocket expenses incurred in the performance of Development
activities assigned to CTI under such Development Plan.

1.44. “CTI Indemnitees” has the meaning set forth in Section 14.2.

1.45. “CTI Know-How” means Information Controlled by CTI or its Affiliates that
is necessary for the Development, manufacture, use, Commercialization, sale,
offer for sale and/or importation of Licensed Products in the Licensed Field in
the Licensed Territory. Notwithstanding anything herein to the contrary, CTI
Know-How shall exclude CTI Patents.

1.46. “CTI Patents” means all Patents Controlled by CTI or its Affiliates that
claim inventions necessary for the Development, manufacture, use,
Commercialization, sale, offer for sale and/or importation of Licensed Products
within the Licensed Field in the Licensed Territory, including CTI’s interest in
any Joint Patents. CTI Patents include the Patents listed on Exhibit 1.46.

1.47. “CTI Trademarks” means the trademarks set forth on Exhibit 1.47 and such
trademarks as CTI Controls during the Term and elects in its sole discretion to
add to such Exhibit 1.47.

1.48. “Damages” has the meaning set forth in Section 14.1.

1.49. “Detail” means a face-to-face interaction with a targeted healthcare
stakeholder where Licensed Product knowledge and/or information is exchanged.

1.50. “Development” means all activities related to the development of drug
products and obtaining Regulatory Approval for drug products, including without
limitation all activities related to research, development, preclinical testing,
preclinical toxicology, preclinical pharmacokinetics, preclinical
pharmacodynamics, stability testing, toxicology, formulation, Clinical Trials,
regulatory affairs, statistical analysis, report writing, manufacturing process
scale up (including without limitation, registration batches/process validation,
engineering studies qualification and validation, process validation,
characterization and stability, scale and technology transfer to CMOs),
qualification and validation activities, quality assurance/quality control
development and Regulatory Filing creation and submission related to obtaining
Regulatory Approval for a Licensed Product. When used as a verb, “Develop” means
to engage in Development.

1.51. “Development Account” has the meaning set forth in Section 9.4.4.

1.52. “Development Cost Summary” has the meaning set forth in Section 9.4.4.

 

5



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

1.53. “Development Milestone” has the meaning set forth in Section 9.2.1

1.54. “Development Plan” means the Development Plan attached hereto as
Exhibit 1.54 setting forth the specific activities to be undertaken in
connection with the Development of the Licensed Product including, but not
limited to: **.

1.55. “Drug Approval Application” means an application for Marketing Approval
required before commercial sale or use of a pharmaceutical product as a drug in
a regulatory jurisdiction or country.

1.56. “Drug Product” means bulk drug product containing the Compound that is
encapsulated, but excluding any final packaging, finishing and labeling. Once so
packed, finished and labeled, a Drug Product is a Licensed Product.

1.57. “Election Time Period” has the meaning set forth in Section 14.3.1.

1.58. “EMA” means the European Medicines Agency or any successor agency or
agencies thereto.

1.59. “Enforcing Party” has the meaning set forth in Section 10.5.3.

1.60. “Equity Consideration” has the meaning set forth in Section 9.1.2.

1.61. “European Union” or “EU” means all countries of the European Union, as may
be included from time to time.

1.62. “Exchange Act” has the meaning set forth in Section 12.2.17.

1.63. “Executive Officers” has the meaning set forth in Section 3.1.6.2.

1.64. “FCPA” means the Foreign Corrupt Practices Act, as amended (15 U.S.C.
§§ 78dd-1, et. seq.).

1.65. “FDA” means the U.S. Food and Drug Administration or any successor agency
or agencies thereto.

1.66. “FDCA” means the United States Food, Drug and Cosmetic Act, as amended (21
U.S.C. §§ 301, et seq.).

1.67. “Field Correction” means any action taken or changes performed affecting a
distributed product to mitigate a risk to health or correct issues with
misbranded or non-conforming product.

1.68. “Field Representative” means a Sales Representative or a Medical Science
Liaison, or both, as applicable.

 

6



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

1.69. “Fill/Finish Option” has the meaning set forth in Section 8.3.

1.70. “First Commercial Sale” means, with respect to a Licensed Product in any
country in the Licensed Territory, the first sale of such Licensed Product under
this Agreement for use in the Licensed Field to a Third Party in such country,
after such Licensed Product has been granted Marketing Approval. ** be deemed to
have occurred on such six (6) month anniversary.

1.71. “Force Majeure” has the meaning set forth in Section 15.4.1.

1.72. “FTE” means the full time equivalent effort of one CTI or Baxter (as
applicable) employee who participates directly in the activities under an
approved Development Plan or Commercialization Plan. For purposes of this
definition, “full time equivalent effort” shall mean ** hours of work per year
with reimbursement based on actual hours worked.

1.73. “FTE Rate” means the hourly rate of ** per hour for Development work
pursuant to the Development Plan during Calendar Year 2013, increasing at the
beginning of each subsequent Calendar Year over the prior year amount by the
increase of the Consumer Price Index-All Urban Consumers during the prior year.

1.74. “Global Dossier” has the meaning set forth in Section 6.1.1.

1.75. “Governmental Authority” means any nation or government, any state, local
or other political subdivision thereof, and any entity, department, commission,
bureau, agency, authority, board, court, official or officer, domestic or
foreign, exercising executive, judicial, regulatory or administrative
governmental functions.

1.76. “Improvement” means any improvement or modification of a Licensed Product,
Drug Product and/or the Compound that is developed by (a) CTI, (b) Baxter or, if
rights thereto are obtained by Baxter pursuant to Section 10.1.3., its
Sublicensees or (c) jointly by CTI and Baxter, for use in the Licensed Field.

1.77. “Indemnification Claim Notice” has the meaning set forth in
Section 14.3.1.

1.78. “Indemnified Party” has the meaning set forth in Section 14.3.1.

1.79. “Indemnifying Party” has the meaning set forth in Section 14.3.1.

1.80. “Independently Active Pharmaceutical Ingredient” means an active
pharmaceutical ingredient having a different target or mode of action, or is
otherwise treated or designated by the applicable Regulatory Authority as a
separate active ingredient, than the Compound.

1.81. “Information” means techniques, data, inventions, practices, methods,
knowledge, know-how, skill, experience, test data including pharmacological,
toxicological,

 

7



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

preclinical and clinical test data and analytical and quality control data or
descriptions, including all proprietary information submitted to relevant
Regulatory Authorities to support a Drug Approval Application.

1.82. “Initial Indication” means Myelofibrosis.

1.83. “Invention” means any and all discoveries, Developments, Improvements,
modifications, formulations, compositions of matter, Processes and other
inventions (whether patentable or not patentable) specifically related to the
Compound, Drug Product and/or a Licensed Product or otherwise necessary or
useful for the Development, manufacturing and/or Commercialization of the
Compound, Drug Product and/or a Licensed Product made in the course of
activities performed under this Agreement by or on behalf of either Party or
both Parties.

1.84. “Investigator-Sponsored Trial” means any Clinical Trial of the Compound,
Drug Product and/or Licensed Product for which either or both of the Parties
provide Compound, Drug Product and/or Licensed Product and/or financial support,
but do not sponsor the trial, it being understood and agreed that all such
trials must be conducted in compliance with applicable Law and consistent with
Baxter-specific requirements and policies for an investigator-sponsored trial,
provided that in the case of conduct by CTI, such Baxter-specific requirements
shall have been communicated to CTI in a timely manner.

1.85. “Joint Commercialization Committee” or “JCC” means the joint
commercialization committee established pursuant to Section 3.5.

1.86. “Joint Development Committee” or “JDC” means the joint development
committee established pursuant to Section 3.3.

1.87. “Joint Inventions” has the meaning set forth in Section 10.2.

1.88. “Joint Manufacturing Committee” or “JMC” means the joint manufacturing
committee established pursuant to Section 3.4.

1.89. “Joint Patent” has the meaning set forth in Section 10.2.

1.90. “Joint Steering Committee” or “JSC” means the joint steering committee
established pursuant to Section 3.2.

1.91. “Last Patient First Dose” means the administration of the first dose of
Licensed Product or comparator to the last patient randomized in the PERSIST-1
or PERSIST-2 Clinical Trial (as applicable) as specified in the then-current
protocol for such Clinical Trial.

1.92. “Law” means all applicable laws, statutes, rules, regulations, ordinances
and other pronouncements having the effect of law of any federal, national,
multinational, state, provincial, county, city or other political subdivision,
domestic or foreign, including

 

8



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

without limitation all laws pertaining to the pharmaceutical industry or the
healthcare industry and all anti-bribery or anti-corruption laws, including
without limitation the FDCA and the FCPA and their implementing regulations and
all foreign equivalents thereof.

1.93. “Licensed Field” means all human therapeutic indications.

1.94. “Licensed Product” means a pharmaceutical product in finished form that
contains the Compound and all present and future formulations, dosages and
dosage forms thereof.

1.95. “Licensed Rights” has the meaning set forth in Section 2.1.

1.96. “Licensed Territory” means worldwide, subject to the Co-Promotion Rights
in the U.S.

1.97. “Litigation Conditions” has the meaning set forth in Section 14.3.1.

1.98. “Major Market Countries” means Australia, Canada, China, France, Germany,
Italy, Japan, Spain, the United Kingdom and the U.S.

1.99. “Manufacturing Plan” has the meaning set forth in Section 3.4.1.

1.100. “Marketing Approval” means, with respect to a particular country or
regulatory jurisdiction, the registrations, authorizations and approvals of the
applicable Regulatory Authority or Governmental Authority in such country or
regulatory jurisdiction (including, but not limited to, the EMA) that are
necessary to market and sell a Licensed Product in such country or regulatory
jurisdiction (e.g., a Marketing Authorization in the EMA) with respect to such
Licensed Product in such country or region.

1.101. “Medical Affairs Representative” means a non-field-based medical science
representative responsible for responding to unsolicited requests for medical
information and otherwise engaging in the exchange of scientific information
with healthcare stakeholders regarding Licensed Products.

1.102. “Medical Science Liaison” means a field-based medical science
representative responsible for responding to unsolicited requests for medical
information and otherwise engaging in the exchange of scientific information
with healthcare stakeholders regarding Licensed Products.

1.103. “Myelofibrosis” means the disease or condition referred to and recognized
by the FDA as myelofibrosis as of the date of this Agreement (whether or not
such disease or condition continues to be known by such name in the U.S. after
the date of this Agreement, and whether or not any Regulatory Authority outside
of the U.S. refers to such disease or condition by that name or another name as
of or after the date of this Agreement).

 

9



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

1.104. “Net Sales” means the gross amount invoiced for sales of Licensed Product
by Baxter and/or its Affiliates or Sublicensees to Third Parties, less the
following deductions from such gross amounts to the extent attributable to such
Licensed Product and to the extent actually incurred, allowed, accrued or
specifically allocated:

(a) trade, cash and quantity discounts actually given, credits, price
adjustments or allowances actually granted customers for damaged Licensed
Products, returns or rejections of Licensed Products;

(b) chargeback payments and rebates (or the equivalent thereof) for the Licensed
Products granted to group purchasing organizations, Third Party payors
(including managed health care organizations) or federal, state/provincial,
local and other governments, including their agencies, or to trade customers;

(c) reasonable and customary freight, shipping, insurance and other
transportation charges directly related to the sale of the Licensed Products
separately stated on the invoice to the Third Party; and

(d) sales, value added, excise taxes, tariffs and duties, and other taxes and
government charges directly related to the sale, to the extent that such items
are included in the gross invoice price of the Licensed Products and actually
borne by Baxter or its Affiliates, Sublicensees or distributors without
reimbursement from any Third Party (but not including taxes assessed against the
income derived from such sale);

all as determined in accordance with U.S. GAAP on a basis consistent with
Baxter’s annual audited financial statements.

The Parties agree that none of: (w) the transfer of Licensed Product between or
among Baxter and its Affiliates and Sublicensees for resale (which resale will
give rise to Net Sales), (x) use of Licensed Product in a preclinical or
Clinical Trial, (y) use of Licensed Product as free marketing samples or (z) the
transfer of Licensed Product by Baxter and/or its Affiliates to a Third Party in
connection with the sale or donations for charitable, compassionate use or
expanded access program purposes will be considered a sale for purposes of
calculating any amounts due to CTI hereunder.

Upon the sale or other transfer of a Licensed Product, such sale or transfer
will be deemed to constitute a sale with the consideration for the sale being
the consideration for the relevant transaction and constituting Net Sales
hereunder, or if the consideration is not a monetary amount, a sale will be
deemed to have occurred for a price assessed on the value of whatever
consideration has been provided in exchange for the sale. Disposal of a Licensed
Product for or use of a Licensed Product in Clinical Trials or as free samples
will not give rise to any deemed sale under this definition. For clarity, there
will be no limit on the quantity of Licensed Products which may be used in
Clinical Trials but the quantity of Licensed Products to be given away as free
samples will be such quantities customary in the industry for this sort of
Licensed Product. Such amounts will be determined from the books and records of
Baxter, its Affiliates and Sublicensees maintained in accordance with U.S. GAAP,
consistently applied throughout the organization.

 

10



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

In the event a Licensed Product is sold in a finished dosage form containing the
Compound in combination with one or more other Independently Active
Pharmaceutical Ingredients (a “Combination Product”), Net Sales, for purposes of
determining royalty payments under Section 9.3 on such Licensed Product, will be
calculated by multiplying the Net Sales of the end user product by the fraction
A over A+B, in which A is the net selling price of the Licensed Product portion
of the Combination Product when such Licensed Products is sold separately during
the applicable accounting period in which the sales of the Combination Product
were made, and B is the net selling price of the other Independently Active
Pharmaceutical Ingredients of the Combination Product sold separately during the
accounting period in question. All net selling prices of the Licensed Product
portion of the Combination Product and of the other Independently Active
Pharmaceutical Ingredients of such Combination Product will be calculated as the
average net selling price of the said ingredients during the applicable
accounting period for which the Net Sales are being calculated in the particular
country where the Combination Product is sold. In the event that, in any country
or countries, no separate sale of either such above designated Licensed Product
or such above designated other Independently Active Pharmaceutical Ingredients
of the Combination Product are made during the accounting period in which the
sale was made or if the net retail selling price for an Independently Active
Pharmaceutical Ingredient cannot be determined for an accounting period, Net
Sales allocable to the Licensed Product in each such country will be determined
by mutual agreement reached in good faith by Baxter and CTI prior to the end of
the accounting period in question based on an equitable method of determining
same that takes into account, on a country by country basis, variations in
potency, the relative contribution of the Compound and each other Independently
Active Pharmaceutical Ingredient in the combination, and relative value to the
end user of the Compound and each such other Independently Active Pharmaceutical
Ingredient. Baxter and CTI agree that, for purposes of this paragraph, drug
delivery vehicles, devices, adjuvants, half-life extenders, solubilizers and
excipients will not be deemed to be Independently Active Pharmaceutical
Ingredients.

1.105. “Operating Profit or Loss” has the meaning set forth in Exhibit 1.34.

1.106. “Other Joint Invention” has the meaning set forth in Section 10.4.2.

1.107. “Other Joint Patents” has the meaning set forth in Section 10.4.2.

1.108. “Outside Contractor” means any Person, other than a Sublicensee,
contracted by a Party to provide products or services relating to the
performance of such Party’s obligations under this Agreement, including without
limitation CMOs and clinical research service providers.

 

11



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

1.109. “Pacritinib Citrate” means the citrate salt of
11-(2-Pyrrolidin-1-yl-ethoxy)-14,19-dioxa-5,7,26-triaza-tetracyclo[19.3.1.1(2,6).1(8,12)]
heptacosa-1(25),2(26),3,5,8,10,12(27),16,21,23-decaene, the chemical structure
of which is shown in Exhibit 1.26 attached hereto.

1.110. “Patent” means (a) unexpired and currently in-force letters patent (or
other equivalent legal instrument), including without limitation utility and
design patents, and including without limitation any extension, substitution,
registration, confirmation, reissue, re-examination or renewal thereof,
(b) applications for letters patent, a reissue application, a continuation
application, a continuation-in-part application, a divisional application or any
equivalent of the foregoing applications, that are pending at any time during
the term of this Agreement before a government patent authority and (c) all
foreign or international equivalents of any of the foregoing in any country.

1.111. “Patent Term Extensions” has the meaning set forth in Section 10.8.

1.112. “Paying Party” has the meaning set forth in Section 9.8.

1.113. “PERSIST-1” means the Clinical Trial entitled “A Randomized Controlled
Phase 3 Study of Oral Pacritinib versus Best Available Therapy in Patients with
Primary Myelofibrosis, Post-Polycythemia Vera Myelofibrosis, or Post-Essential
Thrombocythemia Myelofibrosis,” CTI Protocol # PAC325, registered under EUDRA CT
2012-004239-21 and IND 78,406.

1.114. “PERSIST-2” means the Clinical Trial entitled “A Randomized Controlled
Phase 3 Study of Oral Pacritinib versus Best Available Therapy in Patients with
Thrombocytopenia and Primary Myelofibrosis, Post-Polycythemia Vera
Myelofibrosis, or Post-Essential Thrombocythemia Myelofibrosis,” CTI Protocol #
PAC326, registered under EUDRA CT 2013-004000-19 and IND 78,406.

1.115. “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, business trust, joint venture, Governmental Authority,
association or other entity.

1.116. “Pharmacovigilance Agreement” has the meaning set forth in Section 7.5.2.

1.117. “Phase 3 Clinical Trial” means a Clinical Trial as defined in 21 C.F.R.
312.21(c), as may be amended from time to time, or the equivalent thereto in any
jurisdiction other than the U.S. in the Licensed Territory.

1.118. “Post-Marketing Approval Study” means any Clinical Trial conducted
following receipt of Marketing Approval of a Licensed Product in the applicable
country or region, carried out for purposes of conducting safety surveillance,
ongoing technical support of the Licensed Product, market access, or line
extensions of existing approved indications but expressly excluding: (a) any
safety registries mandated as a condition to the granting of any Marketing
Approval and (b) any Investigator-Sponsored Trials.

 

12



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

1.119. “Preferred Stock” has the meaning set forth in Section 9.1.2.

1.120. “Principal Market” has the meaning set forth in Section 12.2.17.

1.121. “Product Infringement” has the meaning set forth in Section 10.5.2(a).

1.122. “Profit & Loss Share” has the meaning set forth in Section 9.4.10.

1.123. “Promote” means those activities, including without limitation Detailing
and distributing samples of a product, normally undertaken by a pharmaceutical
company’s sales force in accordance with applicable Laws to implement marketing
plans and strategies aimed at encouraging the appropriate use of a particular
prescription pharmaceutical product. When used as a verb, “Promote” shall mean
to engage in such activities. “Promotion” and “Promotional” have correlative
meanings.

1.124. “Prosecuting Party” has the meaning set forth in Section 10.4.2.

1.125. “Publications” has the meaning set forth in Section 13.1.3.

1.126. “Quality” has the meaning set forth in Section 8.4.

1.127. “Quality Agreement” has the meaning set forth in Section 8.4.

1.128. “Recall” means the removal or correction of a marketed product that the
FDA or other Regulatory Authority considers to be in violation of the laws it
administers and against which the agency would initiate legal action (e.g.,
seizure). A Recall may be conducted on a firm’s own initiative, by FDA or other
Regulatory Authority request, or by FDA or other Regulatory Authority order
under statutory authority. The words ‘Recalled,’ ‘Recalling,’ etc., shall have
correlative meanings.

1.129. “Recall Costs” means all out-of-pocket expenses directly relating to or
arising out of compliance with any order of a Regulatory Authority for a Recall,
Withdrawal or Field Correction and out-of-pocket expenses incurred by either
Party relative to notification, shipping, disposal and return of the Recalled or
Withdrawn product and the notification and correction of any product subject to
a Field Correction.

1.130. “Recipient Party” has the meaning set forth in Section 9.8.

1.131. “Registration Directed” means, with respect to a Clinical Trial, a
Clinical Trial that is intended to serve as the basis for an application for
Marketing Approval in the U.S. or the EU and would be successful if such
Clinical Trial meets its primary endpoint or co-primary endpoints, as
applicable.

 

13



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

1.132. “Registration Rights Agreement” means the agreement attached hereto
substantially in the form of Exhibit 1.132.

1.133. “Regulatory Approval” has the meaning set forth in the definition of
Regulatory Filings.

1.134. “Regulatory Authority” means any national, supra-national, regional,
state or local regulatory authority, department, bureau, commission, council or
other Governmental Authority in such country (including, but not limited to, the
FDA and EMA) that is responsible for overseeing the development (including the
conduct of Clinical Trials), manufacture, distribution, importation,
exportation, transport, storage, marketing, Promotion, offer for sale, use or
sale of the Compound, Drug Product and/or Licensed Product.

1.135. “Regulatory Exclusivity” means any rights or protections which are
recognized, afforded or granted by any Regulatory Authority in any country or
region of the Licensed Territory in association with the Marketing Approval of
the Licensed Product, providing such Licensed Product: (a) a period of marketing
exclusivity during which the applicable Regulatory Authority shall refrain from
either reviewing or approving a Marketing Approval application or similar
regulatory submission submitted by a Third Party seeking to market a competing
product, or (b) a period of data exclusivity during which a Third Party seeking
to market a competing product is precluded from either referencing or relying
upon, without an express right of reference from the dossier holder, such
Licensed Product’s clinical dossier or relying on previous Regulatory Authority
findings of safety or effectiveness with respect to such Licensed Product to
support the submission, review or approval of a Marketing Approval application
or similar regulatory submission before the applicable Regulatory Authority.
Regulatory Exclusivity shall include rights conferred in the European Union
pursuant to Section 10.1(a)(iii) of Directive 2001/EC/83.

1.136. “Regulatory Filings” means any Drug Approval Application and any
application for Reimbursement Approval, notification or other submission made to
or with a Regulatory Authority that is necessary or reasonably desirable to
Develop, manufacture or Commercialize the Licensed Product in the Licensed Field
in a particular country or regulatory jurisdiction, whether made before or after
receipt of Marketing Approval in the country or regulatory jurisdiction, and any
approval resulting from any such application is a “Regulatory Approval”. The
term ‘Regulatory Filings’ shall include all amendments and supplements to any of
the foregoing and all proposed labels, labeling, package inserts, monographs and
packaging for a Licensed Product in a particular country.

1.137. “Regulatory Role” has the meaning set forth in Section 6.1.

1.138. “Reimbursement Approval” means with respect to a particular country or
regulatory jurisdiction, any pricing and reimbursement approvals of the
applicable Regulatory Authority or Governmental Authority in such country or
regulatory jurisdiction that are necessary or of material use in order to
Commercialize a Licensed Product in such country or region at the relevant time.

 

14



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

1.139. “Rest of World” or “ROW” means the Baxter Exclusive Territory, excluding
the EU, Canada and Switzerland.

1.140. “Royalty Term” has the meaning set forth in Section 9.3.3.

1.141. “Sales Milestone” has the meaning set forth in Section 9.2.2.

1.142. “Sales Report” means with respect to each Calendar Quarter a report
detailing

(a) the relevant gross amounts invoiced or billed in each local currency by
Baxter or its Affiliates or Sublicensees to Third Parties, including
wholesalers, hospitals or other intermediate Third Parties, indicating the
breakdown of sales by each type of the Licensed Product;

(b) the deductions from gross amounts invoiced or billed used to calculate Net
Sales;

(c) the Net Sales in each local currency;

(d) the Bloomberg exchange rates and dates used; and

(e) the sum of royalties due pursuant to Section 9.3.

1.143. “Sales Representative” means a field-based sales representative charged
with Detailing targeted healthcare stakeholder regarding Licensed Products.

1.144. “S*BIO Agreement” means the Asset Purchase Agreement dated May 31, 2012,
between S*BIO Pte Ltd. (“S*BIO”) and CTI, as amended from time to time.

1.145. “SEC” has the meaning set forth in Section 12.2.12.

1.146. “Securities” has the meaning set forth in Section 9.1.2.

1.147. “Securities Act” has the meaning set forth in Section 9.1.2.

1.148. “Sole Inventions” has the meaning set forth in Section 10.2.

1.149. “Subject Country” has the meaning set forth in Section 7.1.4.

1.150. “Subject Patents” has the meaning set forth in Section 10.4.1.

1.151. “Sublicensee” means, with respect to Baxter, any Affiliate or Third Party
to which Baxter sublicenses the Licensed Rights and, with respect to CTI, any
Affiliate or Third Party to which CTI sublicenses the rights granted under
Section 2.2.

 

15



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

1.152. “Supply Agreement” means a Manufacturing and Supply Agreement between CTI
and Baxter pursuant to which CTI will, by itself or through one or more Third
Party CMOs selected by CTI and reasonably acceptable to Baxter, supply to Baxter
its requirements of Licensed Product (or, if Baxter exercises its Fill/Finish
Option, Drug Product) for sale and distribution in the Licensed Territory.

1.153. “Supply Cap” means, for Calendar Year 2014 the following price per
capsule of Pacritinib Citrate in Drug Product form, which price shall be
increased at the beginning of each subsequent Calendar Year over the prior year
amount by the percentage increase of the Consumer Price Index-All Urban
Consumers during the prior year or, for applicable European countries, by the
percentage increase in the Harmonized Indices of Consumer Prices:

 

Volume (number of capsules)

   Price Per Capsule  

**

     * * 

**

     * * 

**

     * * 

**

     * * 

For the avoidance of doubt, the prices are not incremental. That is, if Baxter
purchases ** capsules in a calendar year, the maximum supply price (excluding
packaging) is ** (subject to the annual adjustment noted above). Should any
backup supplier (as agreed by the JMC and/or the JSC) materially increase the
expected cost per capsule, then the Parties shall negotiate in good faith to
modify the Supply Cap to reflect the additional costs of such backup supplier.

1.154. “Supply Failure” shall have the meaning set forth in the Supply
Agreement.

1.155. “Target Product Profile” or “TPP” means the written document with respect
to a Licensed Product that: (a) specifies the labeling concepts that are the
‘base case’ goals of the Development program, (b) documents the specific studies
intended to support the labeling concepts for such Licensed Product, and
(c) forms the basis for a constructive dialogue with the FDA or EMA. The Target
Product Profile sets forth the preferred version of what is requested to be
claimed in labeling for such Licensed Product which then guide the design,
conduct, and analysis of Clinical Trials to maximize the efficiency of the
Development of such Licensed Product. The TPP shall be determined on an
Indication-by-Indication basis by the JDC. It is expected but not certain that
the final version of the TPP would be similar in content to the annotated draft
labeling submitted with a new drug application or biologics license application;
provided, however, that there shall be no consequences hereunder if the labeling
meets at least the foregoing minimum acceptable labeling. The Parties
acknowledge that the TPP attached hereto as part of the Exhibit 1.54 does not
contain the ‘minimum acceptable labeling’ for the Licensed Product. The Parties
shall, no later than March 31, 2015, agree on and document the minimum
acceptable labeling which shall then become a part of the TPP and shall be
incorporated therein; provided, however, that in developing such ‘minimum
acceptable labeling’, Section 3.1.6.3(a) shall not apply.

 

16



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

1.156. “Term” has the meaning set forth in Section 15.1.

1.157. “Third Party” means any Person other than CTI and Baxter and their
respective Affiliates.

1.158. “Trademark Infringement” has the meaning set forth in Section 11.2.5.

1.159. “Upfront Fee” has the meaning set forth in Section 9.1.1.

1.160. “Upstream Agreement” means each agreement existing as of the Effective
Date under which CTI obtains or has obtained a license or other right from a
Third Party to Develop, make, use, sell, offer for sale or import the Compound,
Drug Product and/or Licensed Product in the Licensed Territory, but excluding
Clinical Trial agreements, material transfer agreements, or other agreements
which do not grant material rights with respect to the Licensed Rights. Exhibit
1.160 sets forth a true and complete list of all Upstream Agreements.

1.161. “U.S.” means the United States of America, its territories and
possessions.

1.162. “U.S. GAAP” means U.S. Generally Accepted Accounting Principles.

1.163. “USD” means U.S. Dollar.

1.164. “Valid Claim” means any claim within a pending, allowed or issued U.S.
Patent application or Patent or pending, accepted or issued Patent application
or Patent in a jurisdiction outside the U.S. that has not expired, lapsed, been
cancelled or abandoned, or been held unenforceable, invalid, or cancelled by a
court of competent jurisdiction in an order or decision from which no appeal has
been or can be taken. For purposes of this definition, a “pending” Patent
application will include any such Patent application that has been pending for
seven (7) or fewer years in the case of U.S. Patent applications or eight (8) or
fewer years in the case of all other Patent applications.

1.165. “Withdrawal” means a removal or correction of a distributed product which
involves a minor violation that would not be subject to legal action by the FDA
or other Regulatory Authority, or which involves no violation of a Law. The
words ‘withdrawn’ ‘withdrawing’, etc. shall have correlative meanings.

1.166. “Withholding Taxes” has the meaning set forth in Section 9.8.

ARTICLE II.

GRANT OF LICENSES

2.1. License to Baxter. Subject to the terms and conditions of this Agreement,
CTI hereby grants to Baxter, and Baxter accepts, an exclusive (even as to CTI,
except as provided in Section 2.3 and Section 2.7), royalty-bearing,
non-transferable (except pursuant to Section 16.1) right and license under CTI
Know-How and CTI Patents, with the right, subject to Section 2.4, to

 

17



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

grant sublicenses through multiple tiers of Sublicensees, to research, Develop,
make, have made, import, export, use, sell, offer for sale, have sold and
otherwise Commercialize Licensed Products in the Licensed Field in the Licensed
Territory (the “Licensed Rights”). Notwithstanding the foregoing, Baxter shall
not have the right to exercise its right to “make or have made” with respect to
the Licensed Product (or, if Baxter exercises its Fill/Finish Option, Drug
Product) unless there has been a Supply Failure.

2.2. License to CTI. Subject to the terms and conditions of this Agreement,
Baxter hereby grants to CTI, and CTI accepts, a non-exclusive, royalty-free,
non-transferable (except pursuant to Section 16.1 and for sublicenses to
Affiliates ), non-sublicensable right and license under Baxter Know-How and
Baxter Patents to: (a) research, Develop, import, export and use, in the
Licensed Field in the Licensed Territory as contemplated under the Development
Plan, as amended in accordance herewith, and as contemplated under Section 4.1,
(b) manufacture and have manufactured the Licensed Product in the Licensed
Territory to fulfill its obligations under the Supply Agreement and (c) import,
sell, offer for sale, have sold and otherwise directly Commercialize Licensed
Products in the Co-Promotion Territory.

2.3. CTI Reservation of Rights. CTI hereby retains the right under the CTI
Patents and CTI Know-How to (a) conduct research and Development activities with
respect to the Licensed Products in the Licensed Territory as contemplated under
the Development Plan and as contemplated under Section 4.1, (b) subject to:
(i) the rights granted to Baxter to manufacture or have manufactured Licensed
Products and/or Drug Product in the event of a Supply Failure and (ii) Baxter’s
exercise of its option to perform the final packaging pursuant to Section 8.3,
manufacture and have manufactured Licensed Product and/or Drug Product (as
applicable) in the Licensed Territory to fulfill its obligations under the
Supply Agreement and (c) exercise the Co-Promotion Rights set forth in
Section 2.7.

2.4. Sublicenses. Baxter shall have the right to sublicense its rights under
Section 2.1 to its Affiliates and, excluding the Co-Promotion Territory, to
Third Parties; provided that if Baxter proposes to grant a sublicense to a Third
Party granting the Third Party the right to Commercialize the Licensed Product
in a Major Market Country in the Baxter Exclusive Territory, Baxter shall
provide CTI with written notice of such sublicense at least thirty (30) days in
advance of executing such sublicense, which notice shall include a reasonable
level of detail regarding the terms of the proposed sublicense, and CTI shall
have the right to approve or reject such sublicense (such approval not to be
unreasonably withheld). Each agreement between Baxter and a Sublicensee
(a) shall be in writing and subject and subordinate to, and consistent with, the
terms and conditions of this Agreement; (b) shall not diminish, reduce or
eliminate any of Baxter’s obligations under this Agreement; (c) shall require
the Sublicensee(s) to comply with all applicable terms of this Agreement (except
for payment obligations, for which Baxter shall remain financially responsible);
and (d) shall prohibit further sublicensing except on terms consistent with this
Section 2.4. Baxter shall provide written notice to CTI of any agreement entered
into with a Sublicensee, and shall provide a complete copy of such agreement to
CTI within thirty (30) days of its execution, which copy may be redacted by
Baxter to the extent that such redactions do not reasonably impair CTI’s ability
to ensure compliance with this

 

18



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

Agreement. Baxter shall be responsible for the performance of each Sublicensee
and shall ensure that each Sublicensee complies with all relevant provisions of
this Agreement. In the case of any such Sublicense **, Baxter shall pay to CTI
** an amount equal to ** of any Sublicensee fee, upfront license fee or
milestone (whether regulatory, based on sales or otherwise) or other payment
related to such Sublicense not based on a royalty on net sales paid to Baxter by
or on behalf of such Sublicensee, it being understood that if such payment is
made in a form other than in cash, the Parties shall use good faith reasonable
efforts to agree on the fair market value thereof and the cash equivalent shall
be paid to CTI.

2.5. No Other Licenses. Neither Party grants to the other Party any rights,
licenses or covenants in or to any intellectual property, whether by
implication, estoppel, or otherwise, other than the license rights that are
expressly granted under this Agreement or the Supply Agreement. Notwithstanding
anything to the contrary herein, neither Party grants to the other Party any
license or other right to manufacture, Develop or Commercialize any active
ingredients other than the Compound, including without limitation any method of
making any active ingredients other than the Compound, any composition or
formulations of any active ingredients other than the Compound, or any method of
using or administering any active ingredients other than the Compound.

2.6. Controlled IP. Subject to Section 9.3.2, if, after the Effective Date,
either Party enters into an agreement or other arrangement to obtain a license
or other rights to or under Information or Patents that are owned or controlled
by a Third Party and that would, solely but for the operation of subsection
(b) of the definition of Control, in the case of CTI be included in the CTI
Information or CTI Patents or, in the case of Baxter, be included in the Baxter
Information or Baxter Patents, then the Party obtaining such license or rights
shall promptly notify the other Party and shall specify in such notice the type
and amount of payments that would be due to such Third Party by reason of the
practice or use of, or access to, such Information or Patents by the other Party
pursuant to the license set forth in Section 2.1 or Section 2.2, as applicable
(but not by reason of the practice or use of, or access to, such Information or
Patents outside the scope of such license). The Party receiving such notice may
elect in writing to bear the responsibility for such additional payments, and
upon such receiving Party’s written election to bear such responsibility, the
Information or Patents as applicable, shall thereafter be deemed “Controlled” by
the Party originally obtaining such license or rights (notwithstanding
subsection (b) of the definition of Control), and shall be subject to the
license under Section 2.1 or 2.2, as applicable.

2.7. Co-Promotion. CTI hereby retains the co-exclusive right (with Baxter) under
the CTI Know-How and CTI Patents, and Baxter hereby grants to CTI, the
co-exclusive right (with Baxter) under the Baxter Know-How and Baxter Patents,
to Promote the Licensed Products in the Co-Promotion Territory, in accordance
with the terms and conditions of the Co-Promotion Terms attached hereto as
Exhibit 1.34, the Commercialization Plan and Section 7.2. It is anticipated that
at an appropriate time following the Effective Date, the Parties will enter into
a separate agreement (a “Co-Promotion Agreement”) that more precisely details
the Co-Promotion activities of the Parties in the Co-Promotion Territory and
this Agreement shall be appropriately

 

19



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

amended to defer all Co-Promotion matters to the Co-Promotion Agreement. Unless
otherwise mutually agreed by the Parties, the Co-Promotion Agreement shall be
consistent with the terms of this Agreement and the Co-Promotion Terms.

2.8. Subcontracting. Baxter acknowledges that in connection with CTI’s
obligations to perform the Development of the Licensed Product and to
manufacture and supply Licensed Product (or, if Baxter exercises its Fill/Finish
Option, Drug Product) to Baxter pursuant to the Supply Agreement, CTI may need
to use certain Outside Contractors; provided, however, that CTI shall notify
Baxter in writing prior to engaging any Outside Contractor for any material
activities (excluding activities conducted under Clinical Trial agreements and
other less significant agreements) for which it is obligated under this
Agreement and each agreement with an Outside Contractor: (a) shall be in writing
and be consistent with the terms and conditions of this Agreement; (b) shall not
diminish, reduce or eliminate any of CTI’s obligations under this Agreement;
(c) shall require the Outside Contractor to comply with all applicable terms of
this Agreement (except for payment obligations, for which CTI shall remain
financially responsible); and (d) shall prohibit further subcontracting. For the
avoidance of doubt, CTI may not subcontract its Co-Promotion Rights in the
Co-Promotion Territory.

ARTICLE III.

GOVERNANCE

3.1. General Committee Procedures.

3.1.1. Authority. Each Committee shall have the responsibilities and authority
allocated to it in this Article III and elsewhere in this Agreement. The
following procedures shall apply to the Committees under this Agreement.

3.1.2. Composition. Within ** after the Effective Date, each Party shall appoint
** of its employees to serve on the JSC and ** employees to the JDC. Within **
after the effective date of the Supply Agreement, each Party shall appoint ** of
its employees to serve on the JMC, and at least ** prior to filing any
application for Marketing Approval, each Party shall appoint ** of its employees
to serve on the JCC. Each Party may replace its representatives to the JSC by
written notice to the other Party. Each Party may replace representatives of
Committees at their own discretion.

3.1.3. Chairperson; Qualifications. For the JSC initial meeting, the chairperson
shall be appointed by CTI, and thereafter shall alternate between the Parties
annually. The chairperson will be responsible for calling meetings and, after
seeking input from the other Party, setting the agenda (which shall include a
list of all participants expected at a meeting) and circulating such agenda at
least ** prior to each meeting and distributing minutes of the meetings within
** following such meeting, but will not otherwise have any greater power or
authority than any other member of the JSC. The Committee members of the JDC,
JMC and JCC shall have such expertise as appropriate to the activities of the
Committee from time to time, and the Committee may invite personnel of the
Parties having non-clinical safety and animal pharmacology, pharmaceutical
development, clinical, biostatistical, regulatory affairs,

 

20



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

pharmacovigilance, formulation, manufacturing, commercial, marketing, legal and
other expertise to participate in discussions of the Committee from time to time
as appropriate to assist in the activities of the Committee.

3.1.4. Meetings. The JSC and each Committee shall, after appointment of its
initial members, meet at least once every ** at times mutually agreed upon by
the Parties. At least two (2) meetings each year shall be held in person. The
location of the meetings of the Committee to be held in person shall be agreed
upon by the Parties (with the intent that it should alternate between the
Parties’ respective headquarters locations and/or be held at the time and sites
of major medical conferences attended by both Parties such as ASH annually in
December, EHA annually in June and ASCO annually in June). Each Party shall use
reasonable efforts to cause its representatives to attend the meetings of the
Committee. If a representative of a Party is unable to attend a meeting, such
Party may designate an alternate to attend such meeting in place of the absent
representative. Each Party shall bear all the expenses of its representatives on
the Committee.

3.1.5. Minutes. The minutes of each Committee meeting shall be distributed to
the members within ** after the completion of the relevant Committee meeting and
shall provide a description in reasonable detail of the discussions held at the
meeting and a list of any actions, decisions or determinations approved by the
Committee. Minutes of each Committee meeting shall be approved or disapproved,
and revised as necessary, within ** after the applicable Committee meeting.

3.1.6. Matter Resolution; Escalation.

3.1.6.1 Each Party shall have one (1) vote on all matters that are within the
responsibility of a Committee, regardless of the number of such Party’s
representatives on such Committee. The members of each Committee will use best
reasonable efforts to reach unanimous consensus on all decisions.

3.1.6.2 In the event that the members of the JDC, JCC or the JMC are unable to
reach consensus on a particular issue within ** after such issue is first
presented to the JDC, JCC or the JMC (as applicable), such issue shall be
referred to the JSC. If the members of the JSC are unable to reach consensus on
a particular issue (including any payments or amounts due from one Party to the
other) within ** after such issue is first presented to the JSC, such issue
shall be referred to an executive officer of each Party or their designees
selected for such purpose and notified to other Party (the “Executive Officers”)
for resolution. Each Party shall use good faith efforts to resolve issues at the
lowest level possible within the governance structure established by this
Article III and, notwithstanding the escalation procedures set forth herein, to
limit any such escalations.

3.1.6.3 If the Executive Officers are unable to resolve such issue within **
after such issue is referred to them, then the following will control: **.

 

21



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

3.1.6.4 In the event an issue arises which is not covered by the foregoing,
including without limitation the fulfilling of the obligation to use
Commercially Reasonable Efforts in any respect, either Executive Officer may
invoke the dispute resolution provisions of Section 16.13.

3.1.6.5 For the avoidance of doubt, no Committee shall have the power to amend
or waive compliance with this Agreement nor, without the consent of the affected
Party, to materially increase or reduce the obligations of the Parties under
this Agreement.

3.2. Joint Steering Committee. The JSC shall have the responsibility for the
overall strategic and operational direction of the Parties’ collaboration under
this Agreement and shall have the authority (but not the obligation) in
connection therewith, to establish certain sub-Committees or other Committees in
addition to the JDC, JCC and/or JMC. The JSC shall have responsibility for
overseeing the activities of the JDC, JCC, JMC and any additional sub-Committees
established during the course of this Agreement (with all JSC responsibilities
subject to the JDC, JCC and JMC governance provisions included in
Section 3.1.6). The JSC’s responsibilities shall also include:

3.2.1. reviewing and evaluating progress under the Development Plan and the
Manufacturing Plan;

3.2.2. reviewing and approving each Development Plan, Manufacturing Plan and
Commercialization Plan, including amendments thereto, submitted by the JDC, JMC
and JCC (with such approvals subject to the JDC, JCC and JMC governance
provisions included in Section 3.1.6);

3.2.3. identifying, prioritizing and approving Additional Indications for the
Licensed Product beyond the Initial Indication; and

3.2.4. appointing additional Committees and sub-Committees as desired, such
Committees and sub-Committees to have equal representation from the Parties and
subject to governance by the JSC (such committees would be sub-committees of
either the JDC, JCC or JMC and would be subject to the JDC, JCC and JMC
governance provisions included in Section 3.1.6).

3.3. Joint Development Committee. The JDC shall oversee and direct the
Development and regulatory strategy of the Licensed Product in the Licensed
Field in the Licensed Territory, and shall coordinate communications among the
Parties and the exchange of Information regarding the Development and regulatory
activities pursuant to the Agreement. The JDC’s responsibilities shall include:

3.3.1. discussing, preparing and approving for submission to the JSC the
Development Plan for each Licensed Product in the Licensed Territory, including
any amendments thereto (subject to the JDC governance provisions included in
Section 3.1.6);

 

22



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

3.3.2. discussing, preparing and approving for submission to the JSC budgets for
the activities contemplated by the Development Plan, as amended, including
without limitation the CTI Development Cost Budget (which shall be deemed part
of the Development Plan, as amended) (subject to the JDC governance provisions
included in Section 3.1.6);

3.3.3. overseeing implementation of each Development Plan, including monitoring
progress of preclinical, pharmaceutical and clinical studies of the Licensed
Product, proposing additional studies for the Licensed Product, and reviewing
and commenting on regulatory submissions in the Licensed Territory relating to
the Licensed Product;

3.3.4. reviewing and commenting on worldwide publication strategy with respect
to the Compound, Drug Product and/or Licensed Product;

3.3.5. establishing procedures regarding the collection, sharing and reporting
of Adverse Event information related to the Licensed Products consistent with
the Pharmacovigilance Agreement to be entered into in accordance with the terms
of Section 7.5 and reviewing and assessing compliance therewith;

3.3.6. evaluating and establishing the patent prosecution and maintenance
strategy together with appropriate legal counsel for each Party;

3.3.7. coordinate and confer concerning Investigator-Sponsored Trials;

3.3.8. coordinate and confer concerning Regulatory Filings by the Parties as
provided in Article VI, including establishing procedures for preparing,
coordinating and approving such Regulatory Filings which shall be based to the
extent reasonably possible on Baxter’s templates and processes;

3.3.9. overseeing and coordinating the Parties’ activities regarding medical and
scientific affairs under Section 7.6; and

3.3.10. performing such other functions as appropriate to further the purposes
of this Agreement, as directed by the JSC (for the avoidance of doubt, all JDC
responsibilities included in this Section 3.3 are subject to the governance
provisions included in Section 3.1.6).

3.4. Joint Manufacturing Committee. The JMC shall oversee and direct the
manufacturing strategy of the Licensed Products in the Licensed Field in the
Licensed Territory, and shall coordinate communications among the Parties and
the exchange of Information regarding the manufacturing activities pursuant to
this Agreement as further specified in Article VIII. The JMC’s responsibilities
shall include:

3.4.1. discussing, preparing and approving for submission to the JSC a
manufacturing plan for each Licensed Product in the Licensed Territory,
including any amendments thereto (each, a “Manufacturing Plan”);

 

23



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

3.4.2. overseeing implementation of each Manufacturing Plan;

3.4.3. meeting, discussing and using good faith efforts to resolve issues which
arise with respect to manufacturing due to circumstances out of the control of
the Parties (e.g. implementation of regional or global directives or regulations
of Governmental Authorities which require changes to the manufacturing process
or specifications for the Licensed Product) or the occurrence of any Force
Majeure event, including without limitation changes to be made to either the
supply timelines and/or Supply Cap, as necessary or appropriate; and

3.4.4. performing such other functions as appropriate to further the purposes of
this Agreement, as directed by the JSC (for the avoidance of doubt, all JMC
responsibilities included in this Section 3.4 are subject to the governance
provisions included in Section 3.1.6).

3.5. Joint Commercialization Committee. The JCC shall oversee and direct the
Commercialization strategy for the Licensed Products in the Licensed Field in
the Licensed Territory, taking into consideration CTI’s Co-Promotion Rights, and
shall coordinate communications among the Parties and the exchange of
Information regarding the Commercialization activities pursuant to this
Agreement as further specified in Article VII. The JCC’s responsibilities shall
include:

3.5.1. discussing and reviewing the Commercialization Plans prepared by Baxter
and amendments thereto;

3.5.2. overseeing implementation of each Commercialization Plan (including
discussion and implementation of approaches to minimize the risk of enforcement
actions by Regulatory Authorities in connection with the Promotion of the
Licensed Product);

3.5.3. discussing and preparing amendments to the Co-Promotion Terms (or, if a
separate Co-Promotion Agreement is executed by the Parties, discussing and
preparing amendments to the Co-Promotion Agreement);

3.5.4. assessing performance on each Commercialization Plan, including
forecasting relevant matters including without limitation sales and expenses,
and assessing the accuracy of such forecasts;

3.5.5. coordinating branding on a global basis for Licensed Products;

3.5.6. discussing and submitting to the JSC for approval, Third Party vendors to
be engaged to perform marketing research and other marketing services; and

3.5.7. performing such other functions as appropriate to further the purposes of
this Agreement, as directed by the JSC (for the avoidance of doubt, all JCC
responsibilities included in this Section 3.5 are subject to the governance
provisions included in Section 3.1.6).

 

24



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

3.6. Alliance Managers. Promptly after the Effective Date, each Party shall
appoint an individual to act as alliance manager for such Party, which may be
one of the representatives of such Party on the JSC (each, an “Alliance
Manager”). The Alliance Managers shall be the primary point of contact for the
Parties regarding the activities contemplated by this Agreement and shall
facilitate all such activities hereunder. The Alliance Managers shall attend all
meetings of the JSC and shall be responsible for assisting the JSC in performing
its oversight responsibilities. The name and contact information for each
Party’s Alliance Manager, as well as any replacement(s) chosen by such Party, in
its sole discretion, from time to time, shall be promptly provided to the other
Party in accordance with Section 16.4.

ARTICLE IV.

DEVELOPMENT RESPONSIBILITIES

4.1. Development Obligations.

4.1.1. CTI shall, subject to the oversight of the JSC, use its Commercially
Reasonable Efforts to direct, coordinate and manage the Development of Licensed
Products for the Initial Indication and Additional Indications in accordance
with this Agreement and the Development Plan (as such may be amended from time
to time). Through the JDC and/or the JSC, each Party shall have the right to
propose changes and additions to the Development Plan on an ongoing basis as
necessary. The JSC shall have the authority to review and approve such changes
and additions, provided that the Development Plan shall at all times contain
terms that are consistent with this Article IV. Each Party may suggest to the
other changes and additions to the Development Plan and the other Party shall
reasonably consider including such changes and additions when developing
amendments to the Development Plan in accordance with this Section 4.1.

4.1.2. ** The Parties shall, through the JDC, coordinate efforts to ensure that
for any Development costs and expenses incurred prior to the achievement of the
CTI Development Cost Threshold (and in particular for those Development costs
and expenses for Additional Indications beyond those set forth in the
Development Plan as of the Effective Date), priority shall be given to spending
for the Initial Indication; provided, however, that the Parties may alter the
priority if a Commercial Failure has occurred with respect to the Initial
Indication or the Parties have otherwise determined to de-prioritize the Initial
Indication.

ARTICLE V.

DEVELOPMENT COOPERATION

5.1. Sharing of Development Updates and Related Information.

5.1.1. Whenever any material event occurs in the course of the Development of a
Licensed Product by either Party of which such Party becomes aware, but in no
event less than once every Calendar Quarter until such time as Marketing
Approval for the Licensed Product has been obtained in each country of the
Licensed Territory, such Party shall disclose to the other Party Information
regarding and resulting from all Development and Commercialization

 

25



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

activities with respect to the Compound, Drug Product and/or Licensed Product
conducted by such Party, which Information is necessary or useful for
Development or Commercialization of the Licensed Product in the Licensed
Territory, and a description of the status of such Development efforts.

5.1.2. Each Party shall have the right, at no additional expense, to use all
Information disclosed to it pursuant to Section 5.1.1 for the Development and
Commercialization of the Licensed Product, and to grant to its Sublicensees the
right to use such Information for the Development and Commercialization of the
Licensed Product, without any obligation to the other Party except as otherwise
set forth in this Agreement.

5.2. Information Sharing Coordination. The JSC shall coordinate the Parties’
sharing of Information as required under this Agreement or under applicable
Laws:

5.2.1. Each Party shall share with the other Party, free of charge (except for
amounts becoming due and payable to CTI pursuant to Article IX), any and all
Information generated or compiled during the term of this Agreement for use in
Development and Commercialization of the Licensed Product in the Licensed
Territory.

5.2.2. Baxter agrees that all Information delivered by CTI or any of its
Affiliates hereunder shall, as between the Parties, at all times be and remain
sole and exclusive property of CTI or its Affiliates, respectively.

5.2.3. CTI agrees that all Information delivered by Baxter or any of its
Affiliates or Sublicensees hereunder shall, as between the Parties, at all times
be and remain sole and exclusive property of Baxter or its Affiliates or
Sublicensees, respectively.

ARTICLE VI.

REGULATORY MATTERS

6.1. Regulatory Roles. Subject to the obligations set forth in Article XV, the
Parties shall have responsibility for the following activities with respect to
Regulatory Filings for the Licensed Product (each Party’s activities, its
“Regulatory Role”):

6.1.1. CTI will be responsible (in collaboration with Baxter through the JDC)
for the creation of a global dossier (the “Global Dossier”) that will be the
basis for all Regulatory Filings in the Licensed Territory.

6.1.2. CTI shall (in collaboration with Baxter through the JDC) prepare all
Regulatory Filings (which shall be reviewed in a timely manner by Baxter)
necessary for obtaining Marketing Approval in the name of CTI with respect to
Licensed Products in the Co-Promotion Territory for the Initial Indication, such
Regulatory Filings to be based on the Global Dossier. CTI shall promptly (but in
any event within ten (10) Business Days of receipt thereof) assign such
Marketing Approval to Baxter upon receipt of such Marketing Approval. In
addition, CTI will transfer all the source documentation, analysis files, source
program files (e.g.,

 

26



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

SAS files, etc.), Clinical Trial master files, case report forms, validation
reports, study reports and all documentation supporting the Drug Approval
Application to Baxter in a reasonable time-frame (as determined by the JSC)
following receipt of Marketing Approval in the first country or geography,
provided that CTI may retain copies of all of the foregoing for use in
connection with its activities under this Agreement. Final approval for all such
Regulatory Filings shall be in accord with the governance provisions of
Section 3.3.

6.1.3. CTI shall be responsible (in coordination with Baxter through the JDC)
for responding to all requests and for managing all inspections/audits from any
Regulatory Authority in the Territory related to the PERSIST-1 and/or PERSIST-2
Clinical Trials until receipt of Marketing Authorization in the applicable
country. CTI shall also be responsible for implementing any commitments
resulting from such inspections/audits. All costs resulting from any such
inspections/audits shall be considered Development expenses.

6.1.4. Baxter shall (in collaboration with CTI through the JDC) prepare all
Regulatory Filings necessary for obtaining Marketing Approvals and Reimbursement
Approvals in the name of Baxter with respect to Licensed Products in the Baxter
Exclusive Territory for all Additional Indications, such Regulatory Filings to
be based on the Global Dossier. Further, Baxter shall also be responsible for
submitting the Regulatory Filings necessary for obtaining Marketing Approvals
(as prepared by CTI based upon the Global Dossier) and Reimbursement Approvals
in the name of Baxter with respect to Licensed Products in the Baxter Exclusive
Territory for the Initial Indication. Baxter may, as necessary, appoint CTI as
its agent for the purposes of the foregoing in this Section 6.1.4.

6.1.5. If at any time Reimbursement Approval becomes necessary or advisable in
the Co-Promotion Territory, the Parties shall cooperate and work together to
obtain such Reimbursement Approval.

6.1.6. Baxter shall own and be the license holder for all Marketing Approvals.
Subject to the cost allocation provisions set forth in Section 9.4, Baxter shall
be responsible for complying with all requirements of Regulatory Authorities in
the Licensed Territory after receipt of the applicable Marketing Approval(s);
provided, however, that with respect to the Co-Promotion Territory, the Parties
shall be jointly responsible for such compliance including the cost thereof.

6.1.7. Except as set forth in Section 9.4 with respect to the filing fees for
the Regulatory Filings for Licensed Products, each Party shall bear its own
costs and expenses for effecting its respective Regulatory Role.

6.2. Cooperation.

6.2.1. The Parties will cooperate in providing technical regulatory expertise
for assistance in developing the submission strategy for Regulatory Filings and
defining technical content. Each Party shall designate a global regulatory
affairs representative (who shall be a member of the JDC) to represent it in
connection with Regulatory Filings. Each such

 

27



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

representative will be invited to attend critical meetings with Regulatory
Authorities associated with the submission of Regulatory Filings for Licensed
Products. Each Party shall provide required support to the other through the JDC
to ensure timely regulatory submissions during the review cycle for the
Marketing Approval in each of the geographies/countries within the Licensed
Territory and for any Post-Marketing Approval regulatory submission on an
as-needed basis. All significant regulatory correspondence will be reviewed in a
timely manner by Baxter prior to submission to the regulatory authorities in
each of the geographies/countries within the Licensed Territory. Final approval
for all such Regulatory Filings shall be in accord with the governance
provisions of Section 3.3.

6.2.2. Through the JDC, each Party shall have the right to review the content of
all Regulatory Filings for the Licensed Product prepared by such other Party and
each Party agrees to consider in good faith the comments of the other Party with
respect to each such Regulatory Filing.

6.2.3. Each Party shall, within their respective Regulatory Roles, use
Commercially Reasonable Efforts to obtain Marketing Approvals and, where
applicable, Reimbursement Approvals for the Licensed Products in the Licensed
Territory.

6.2.4. Without limiting the foregoing, each Party shall endeavor to keep the
other Party well informed with respect to the contents of any Regulatory Filings
related to the Licensed Products in the Licensed Territory and all discussions
with the applicable Regulatory Authorities.

6.2.5. CTI shall inform Baxter of all changes (including both changes in process
as well as new contracts with CMOs to be entered into after December 1, 2013)
that are being considered with respect to the manufacturing process for the
Licensed Product that may reasonably be expected to impact the manufacture of
the Licensed Product or the Commercialization thereof, and shall obtain Baxter’s
consent (which consent shall not be unreasonably withheld, conditioned or
delayed) prior to the implementation of any such manufacturing changes.

ARTICLE VII.

LAUNCH AND COMMERCIALIZATION

OF LICENSED PRODUCTS

7.1. Launch and Commercialization.

7.1.1. Baxter shall have full responsibility for and control of all
Commercialization activities for the Licensed Products in the Baxter Exclusive
Territory, at Baxter’s sole cost and expense, and shall use Commercially
Reasonable Efforts to market, Promote, sell and otherwise Commercialize Licensed
Products in the Baxter Exclusive Territory in accordance with the terms of this
Agreement and in compliance with all applicable Laws. Notwithstanding anything
to the contrary, the provisions of this Article VII are all subject to CTI’s
Co-Promotion Rights pursuant to Sections 2.7 and 7.2.

 

28



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

7.1.2. After receiving Marketing Approval and Reimbursement Approval of a
Licensed Product for a country in the Baxter Exclusive Territory, Baxter shall
use Commercially Reasonable Efforts to market, Promote and sell the Licensed
Product in such country. ** Baxter shall notify CTI promptly of the date of
First Commercial Sale of a Licensed Product in each country of the Baxter
Exclusive Territory.

7.1.3. Baxter shall use Commercially Reasonable Efforts to (a) launch
commercially a Licensed Product in a given country as set forth in Section 7.1.2
above and (b) not withdraw a Licensed Product from sale or abandon the sale of a
Licensed Product after First Commercial Sale; **.

7.1.4. **.

7.1.5. In connection with Baxter’s Commercialization Obligations, Baxter shall
undertake appropriate activities related to pre-launch, launch and
Commercialization of a Licensed Product, which activities may include the
development of: (a) a market access strategy including Licensed Product pricing
and Reimbursement Approval, (b) a pre-launch and post-launch publication
strategy and the scheduling of targeted meetings for presentations of clinical
data, (c) a product supply chain distribution strategy, (d) a patient education
plan for the Licensed Products, (e) an overall sales and marketing strategy for
the Licensed Product, (f) patient support programs, (g) a physician and hospital
targeting plan, and (h) a sales execution plan. At least one (1) year prior to
the first anticipated approval of an application for Marketing Approval in any
Major Market Country in the Baxter Exclusive Territory, Baxter shall have
prepared and delivered to the JCC a preliminary, non-binding commercialization
plan documenting the activities, plans and strategies that will be implemented
to market and commercialize such Licensed Product, which shall be reviewed by
the JCC. Baxter shall provide to the JCC a final, binding version of such
commercialization plan (the “Commercialization Plan”) ** in the applicable
country within the Licensed Territory. The Parties shall review and discuss each
version of the Commercialization Plan through the JCC, and Baxter will, in good
faith, consider any changes proposed by CTI to each version of the
Commercialization Plan. Baxter shall use Commercially Reasonable Efforts to
implement and execute the Commercialization Plan. The Commercialization Plan
shall also cover Co-Promotion activities consistent with the Co-Promotion Terms
in order to reflect developments subsequent to the initial preparation thereof;
provided, however, that no amendment to the Co-Promotion Terms may be made
without the unanimous approval of the Parties.

7.2. Co-Promotion. Pursuant to the rights granted under Section 2.7, the
following provisions, in addition to the Co-Promotion Terms, shall govern the
Parties’ activities regarding Commercialization of Licensed Products in the
Co-Promotion Territory:

7.2.1. The obligations of Baxter in Section 7.1 for the Baxter Exclusive
Territory shall apply to each Party in the Co-Promotion Territory.

 

29



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

7.2.2. Baxter and CTI will jointly direct the training of both Parties’ Sales
Representatives for the Co-Promotion Territory (together with the first line
managers who oversee such Sales Representatives) and will prepare and implement
a training program and training materials for such Sales Representatives. Both
Parties will cause its Sales Representatives assigned to Promote Licensed
Products to attend and complete a training program developed by Baxter and CTI
for the Licensed Product in the Co-Promotion Territory to assure a consistent,
focused on-label Promotional strategy and message as and to the extent
consistent with applicable Law.

7.2.3. Each Party will be solely responsible for recruiting, hiring and
maintaining its sales force of Sales Representatives for Promotion of Licensed
Products in the Co-Promotion Territory in accordance with its standard
procedures and the requirements of this Agreement. Each Party will be
responsible for the activities of its Sales Representatives, including
compliance by its Sales Representatives with training and Detailing
requirements. In particular, each Party will provide its Sales Representatives
assigned to Promote Licensed Products in the Co-Promotion Territory with the
level of oversight, management, direction and sales support with respect to the
Promotion of the Licensed Product necessary to effectively and efficiently
Promote Licensed Product in accordance with the terms of this Agreement and
applicable Law. If either Party or a knowledgeable Third Party, such as a health
care professional or representative of a competitor, raises any concern with the
other Party regarding the performance or fitness of such other Party’s Sales
Representative, such other Party will appropriately address such concerns in a
manner consistent with the provisions of this Agreement, the Commercialization
Plan, such Party’s policies and procedures and applicable Law, including removal
of such Field Representative from the Promotion of Licensed Products and shall
inform the notifying Party of the resolution of the concern.

7.2.4. Each Party’s Sales Representatives assigned to Promote the Licensed
Product in the Co-Promotion Territory will utilize only Promotional materials
that have been approved by the JCC and Baxter’s and CTI’s promotional review
committees. Neither Party, including without limitation, their Sales
Representatives, is permitted to create “home-made” promotional pieces, and each
Party shall maintain policies that prohibit such activity. All Detailing
activities conducted by each Party’s Sales Representatives will be consistent in
all material respects with the Promotional materials so approved. Each Party
will train and instruct their respective Sales Representatives to make only
those statements and claims regarding the Licensed Product, including as to
efficacy and safety, that are consistent with the Licensed Product labeling and
accompanying inserts and the approved Promotional materials, as well as
applicable Laws and regulations.

7.2.5. For the purposes of cost allocation, and to the extent a Sales
Representative is Detailing additional products beyond the Licensed Product,
such FTE cost will reflect the time actually spent on the Licensed Product, and
not any other additional products.

7.2.6. If either Party is not at any particular time able to provide, for any
reason, the number of Sales Representatives specified in the Commercialization
Plan, Co-Promotion Terms

 

30



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

or Co-Promotion Agreement (as applicable), then the other Party will have the
right to make up such shortfall using its Sales Representatives until such time
as such Party is able to provide its agreed upon number of Sales
Representatives, and, for clarity, appropriate costs related to such shortfall
incurred by the other Party shall be included in the calculation of Operating
Profit or Loss. CTI and Baxter will engage Sales Representatives having the
minimum qualifications set forth in the Co-Promotion Terms. Each Party agrees
that any of its Sales Representatives conducting activities with respect to the
Licensed Product will not have any legal or regulatory disqualifications, bars
or sanctions, and if a Party learns that a Sales Representative is subject to
such disqualifications, bars or sanctions, such Sales Representative shall be
terminated immediately (subject to applicable Law).

7.2.7. Each Party will maintain records and otherwise establish procedures
designed to ensure compliance with all applicable Laws and professional
requirements that apply to the Promotion and marketing of Licensed Product in
the Co-Promotion Territory, including compliance with the PhRMA Code on
Interactions with Healthcare Professionals.

7.2.8. Each Commercialization Plan shall include a section planning and updating
the Co-Promotion activities of the Parties.

7.3. Coordination of Marketing Efforts. Sales and Marketing efforts within the
Co-Promotion Territory will be under the direction of the JCC and subject to the
principles described below:

7.3.1. The JCC shall establish policies and procedures to ensure coordinated
branding on a global basis for the Licensed Products. Each Party shall share
with the other Party free of charge any and all of marketing information in the
control of the Party with respect to the Licensed Products, including without
limitation, complete Promotion plans and strategies, as well as all Promotional
and sales activities and materials used for the launch and marketing of the
Licensed Product in the Licensed Territory.

7.3.2. If practicable, the Parties shall conduct joint, and not separate, sales
training and education events such as Plan of Action meetings, annual sales
meetings, and other such usual and customary commercial activities that are
limited to and specific to the Licensed Products. This section does not prohibit
either Party from having independent training and education events that are not
limited to and specific to the Licensed Product. For example, Baxter may
continue to hold compliance training or its annual sales meetings for its
businesses and CTI personnel shall only be able to attend at the sole discretion
of Baxter. Such activities shall be coordinated by the JCC.

7.3.3. Baxter shall share with CTI free of charge any and all of marketing
information in the control of Baxter with respect to the Licensed Products,
including without limitation copies of complete Promotion plans and strategies,
as well as all Promotional and sales activities and materials used for the
launch and marketing of the Licensed Product in the Licensed Territory, whether
generated by Baxter or its Sublicensees. All such information (other than
materials used or to be used for such launch and marketing) shall be treated as
Baxter Confidential Information.

 

31



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

7.4. Recalls.

7.4.1. Generally. In the event that either Party:

7.4.1.1 determines that an event, incident, or circumstance has occurred which
may result in the need for a Recall, Withdrawal, Field Correction or other
removal of any Licensed Product or any lot or lots thereof from the market in
the Licensed Territory;

7.4.1.2 determines that an event, incident, or circumstance that could
reasonably adversely affect the Licensed Product in the Licensed Territory has
occurred which is reasonably likely to result in the need for a Recall,
Withdrawal, Field Correction or other removal of any Licensed Product, or any
lot or lots thereof from the market;

7.4.1.3 becomes aware that a Regulatory Authority is threatening or has
initiated an action to remove the Licensed Product from the market in the
Licensed Territory or, if such event could reasonably adversely affect the
Licensed Product in the Licensed Territory, any Regulatory Authority is
threatening or has initiated an action to remove the Licensed Product from the
market; or

7.4.1.4 is required by any Regulatory Authority to distribute a “Dear Doctor”
letter or its equivalent regarding use of the Licensed Product in the Licensed
Territory,

it shall promptly advise the other Party in writing with respect thereto, and
shall provide to the other Party copies of all relevant correspondence, notices,
and the like in the possession or control of such Party. In such event, Baxter
shall have the sole authority to determine if a Recall or other removal of the
Licensed Product is required in the Licensed Territory, and shall be responsible
for conducting any such Recall, Withdrawal, Field Correction or other removal of
any Licensed Product from the Licensed Territory, whether voluntary or
involuntary, or taking such other remedial action required by applicable Laws in
the Licensed Territory.

7.4.2. CTI Assistance. At Baxter’s reasonable request, CTI shall assist Baxter
with respect to any such Recall, Withdrawal or Field Correction, and shall
provide Baxter with all information that Baxter may reasonably request in
connection with its dealings with a Regulatory Authority in connection with such
Recall, Withdrawal or Field Correction.

 

32



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

7.4.3. Recall Costs. Notwithstanding anything else contained in this Agreement
to the contrary, if a Recall, Withdrawal, Field Correction or other removal of
any Licensed Product or any lot or lots thereof from the market in the Licensed
Territory:

7.4.3.1 results solely from a breach by CTI or its Affiliates or agents of the
terms of this Agreement or the Supply Agreement, then CTI shall bear all Recall
Costs and shall bear all costs for any assistance provided by CTI to Baxter or
its Affiliates or agents in connection with such Recall, Withdrawal, Field
Correction or other removal;

7.4.3.2 results solely from a breach by Baxter or its Affiliates or agents of
the terms of this Agreement or the Supply Agreement, then Baxter shall bear all
Recall Costs and shall bear all costs for any assistance provided by CTI to
Baxter or its Affiliates or agents in connection with such Recall, Withdrawal,
Field Correction or other removal;

7.4.3.3 results both from a breach by Baxter or its Affiliates or agents of the
terms of this Agreement or the Supply Agreement and a breach by CTI or its
Affiliates or agents of the terms of this Agreement or the Supply Agreement,
then all Recall Costs and all costs for any assistance provided by CTI to Baxter
or its Affiliates or agents in connection with such Recall, Withdrawal, Field
Correction or other removal shall be allocated to each of Baxter and CTI in an
amount proportional to the contribution of each Party’s breach to the necessity
of the Recall, Withdrawal, Field Correction or other removal; and

7.4.3.4 does not result from a breach by either Party or its Affiliates or
agents of the terms of this Agreement or Supply Agreement, then ** of all ** in
connection with such Recall, Withdrawal, Field Correction or other removal.

7.5. Safety Information; Adverse Events; Pharmacovigilance.

7.5.1. During the Term, each Party shall provide to the other Party, all
information of which it becomes aware relating to the occurrence of any serious
adverse event or any adverse event related to the Licensed Product in accordance
with the Pharmacovigilance Agreement contemplated in Section 7.5.2. In addition,
all information learned in connection with the Development of the Licensed
Product shall be exchanged by the Parties per procedures developed by the Joint
Development Committee in accordance with Section 3.3.5. The Parties will
mutually agree upon, and the JSC (or a sub Committee thereof) will coordinate
the preparation and maintenance of, safety databases, periodic safety update
reports, global safety reports, etc.

7.5.2. Ninety (90) days prior to the submission of a Regulatory Filing for
Marketing Approval in any country in the Licensed Territory, but in no event
later than twelve (12) months after the Effective Date, the Parties shall enter
into a Pharmacovigilance Agreement substantially in the form of the Baxter
Pharmacovigilance Agreement template previously made available to CTI (the
“Pharmacovigilance Agreement”) concerning all matters relating to
pharmacovigilance and the exchange of safety information for the Licensed
Product, including, but not limited to: (a) the maintenance by the Parties of an
adverse event database for the Licensed Product

 

33



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

following FDA Marketing Approval, (b) AE or ADR reporting (as such acronyms are
commonly understood in the industry) including literature review and associated
reporting, (c) AE or ADR follow-up reporting, (d) preparation and submission of
all safety reports to the Regulatory Authorities as required by local laws
and/or regulations in the Licensed Territory, (e) global safety database
maintenance, (f) management of all interactions with health authorities relating
to the safety of the Licensed Product, including establishment and maintenance
of a formal process to adequately communicate urgent issues regarding safety and
labeling, (g) periodic submissions, (h) labeling modifications, (i) safety
monitoring and detection, and (j) safety measures (e.g., “Dear Doctor” letter,
restriction on distribution).

7.5.3. All costs and expenses related to the establishment and maintenance of
any safety registry mandated as part of Marketing Approvals shall be shared as
follows: (a) if the safety registry is applicable solely to the Co-Promotion
Territory, **, (b) if the safety registry is applicable to the Co-Promotion
Territory and one or more countries outside the Co-Promotion Territory, Baxter
shall be responsible for ** of the costs and expenses and CTI shall be
responsible for ** of the costs and expenses and (c) in all other cases, **.

7.6. Medical and Scientific Affairs.

7.6.1. Subject to Section 3.1.6 and Section 3.5, Baxter and CTI shall discuss
and approve a medical affairs plan within three (3) months of the Effective Date
and Baxter and CTI shall jointly develop and execute medical and scientific
affairs and programs (including supporting professional symposia and other
educational activities, and medical affairs studies based upon approved
protocols) within the Co-Promotion Territory. All materials must be reviewed and
approved by the Parties’ respective Medical Affairs and Legal departments (as
applicable). Baxter will have the exclusive authority to execute medical and
scientific affairs and programs (including professional symposia and other
educational activities, and medical affairs studies based upon approved
protocols) for all other geographies within the Licensed Territory.

7.6.2. Subject to Section 3.1.6 and Section 3.5, Baxter and CTI shall jointly
develop guidelines for market access approach within three (3) months of the
Effective Date and thereafter shall jointly develop and execute market access
activities (including wholesaler and distributor management, local contracting
and pricing, payor relations and patient support programs and the designation of
any personnel for any of the foregoing) in the Co-Promotion Territory. Baxter
will have exclusive authority to develop and execute market access activities
(including wholesaler and distributor management, local contracting and pricing,
payor relations and patient support programs and the designation of any
personnel for any of the foregoing) for all other geographies within the
Licensed Territory.

7.6.3. All questions and requests for information about Licensed Products
received by CTI or Baxter with respect to the Co-Promotion Territory that:
(a) warrant a clinical response beyond the competence of a Sales Representative,
or (b) are beyond the scope of labels and package inserts for the Licensed
Product (whether within or outside of the Co-Promotion Territory) shall be
referred to Baxter’s or CTI’s Medical Affairs Representatives or to the

 

34



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

relevant Third Party vendor, it being understood that the Parties’ goal and
intent is a coordinated response. Should such request require more interaction
than simply providing reprints of published research (in which case Baxter’s
medical information department or Third Party vendor may so provide such
reprint), such referral will result in either a CTI or a Baxter Medical Affairs
Representative having the exclusive right to respond to such questions and
requests for information about Licensed Products, depending on which Party is
responsible for servicing the account asking such question or making such
request for information and other relevant considerations.

7.6.4. Both Parties for the Co-Promotion Territory and Baxter for the Baxter
Exclusive Territory shall be solely responsible for recruiting, hiring and
maintaining its own staff of Medical Affairs Representatives and Medical Science
Liaisons for responding to questions and requests for information about Licensed
Products, in accordance with its standard procedures and the requirements of
this Agreement. Each Party shall be responsible for the activities of its
Medical Affairs Representatives and Medical Science Liaisons, including
compliance by its Medical Affairs Representatives and Medical Science Liaisons
with training requirements. In particular, each Party shall provide its Medical
Affairs Representatives and Medical Science Liaisons assigned to respond to
questions and requests for information about Licensed Products with the level of
oversight, management, direction and support with respect to activities related
to the Licensed Product in accordance with the terms of this Agreement and
applicable Law.

7.6.5. Each Party’s Medical Affairs Representatives and Medical Science Liaisons
for the Co-Promotion Territory and Baxter’s Medical Affairs Representatives and
Medical Science Liaisons for the Baxter Exclusive Territory assigned to respond
to questions and requests for information about Licensed Products may use
available clinical information that has been approved by the JCC. All activities
conducted by each Party’s Medical Affairs Representatives will be consistent in
all material respects with the materials so approved. Each Party shall train and
instruct its respective Medical Affairs Representatives and Medical Science
Liaisons to make only those statements and claims regarding the Licensed
Product, including as to efficacy and safety, that are consistent with the
Licensed Product labeling and accompanying inserts, applicable Laws and
regulations and the materials approved by the JCC unless responding to an
unsolicited request for off-label information.

7.7. Springback Option.

7.7.1. Upon the one (1) year anniversary of receipt of the first Regulatory
Approval of a Licensed Product in a Major Market Country, and on each yearly
anniversary thereafter, Baxter shall provide to CTI a report setting forth, for
each Major Market Country (other than those which are members of the EU) and
each country within the Baxter Exclusive Territory with a population greater
than ** people (as identified by the CIA World Fact Book) ** (collectively, the
“Springback Countries”), whether or not Regulatory Approval has been received
for a Licensed Product. If Regulatory Approval has been received for a given
Springback Country, the report shall specify whether Baxter is actively
Commercializing the Licensed Product in such country. If Regulatory Approval has
not been received for any such country, the report shall specify whether Baxter,
in its own good-faith determination, is actively pursuing Regulatory Approval of
the Licensed Product in such country.

 

35



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

7.7.2. Following the one (1) year anniversary of receipt of the first Regulatory
Approval in a Major Market Country, if CTI receives a bona fide offer from any
Third Party with respect to the potential Commercialization of the Licensed
Product in a Springback Country in which Baxter is not actively pursuing
Regulatory Approval or Commercialization (as applicable), CTI shall refer such
inquiry to Baxter in writing. If, within a period of ** following such referral,
Baxter has not: (a) entered into a sublicense with such Third Party with respect
to such Springback Country or (b) undertaken reasonable efforts directed toward
obtaining Regulatory Approval for or, if Regulatory Approval has been received,
Commercialization of, the Licensed Product in such Springback Country, CTI may,
upon written notice to Baxter, terminate the Agreement with respect to such
Springback Country. Upon termination of the Agreement with respect to such
country, CTI shall have the right, at its sole cost and expense, either on its
own or through a Third Party, to Develop and Commercialize the Licensed Product
in such Springback Country. **

ARTICLE VIII.

MANUFACTURING AND SUPPLY

8.1. General Supply Terms. As between the Parties, and subject to the provisions
of the Supply Agreement: CTI will be solely responsible, by itself or through
one or more CMOs, for the manufacture and supply of Licensed Product (or, if
Baxter exercises its Fill/Finish Option, Drug Product). CTI shall be responsible
for all capital expenditures associated with the engagement of any CMOs by CTI
for the manufacture and supply of Licensed Product (or, if Baxter exercises its
Fill/Finish Option, Drug Product) to Baxter. Unless otherwise agreed to by the
Parties, CTI shall not be responsible for capital expenditures associated with
the engagement of any CMOs by Baxter or otherwise incurred by Baxter for the
manufacture and supply of Licensed Product to Baxter and/or CTI hereunder. If
Baxter exercises its Fill/Finish Option (as defined below), Baxter will be
solely responsible, by itself or through one or more CMOs, for the manufacture
and supply of the fill and finish (such as blistering and package inserts),
freight, insurance and other subsequent supply chain expenses to produce
Licensed Product from Drug Product. The Parties will use Commercially Reasonable
Efforts to perform their respective obligations under this Article VIII.

8.2. Supply Agreement. On or before a date to be established by the JSC but in
no event later than one hundred eighty (180) days after the Effective Date, the
Parties shall enter into the Supply Agreement. The terms of such Supply
Agreement shall be negotiated in good faith by the Parties and will contain
customary terms and conditions that are consistent with this Agreement and the
terms attached hereto as Exhibit 8.2. The purchase price for the Drug Product
under the Supply Agreement will be CTI’s actual Cost of Goods Sold through
manufacture of the Drug Product in capsule form, subject to the Supply Cap. Fill
and finish (such as blistering and package inserts), freight, insurance and
other subsequent supply chain expenses are not subject to the Supply Cap. The
Supply Agreement will provide appropriate

 

36



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

technology transfer provisions (including provision of drug master files and
other customary terms in the industry) sufficient to enable Baxter or CTI, as
appropriate, to manufacture the Licensed Product in the event that there is a
Supply Failure.

8.3. Fill/Finish Option. During the Term of this Agreement, Baxter shall have
the option, exercisable by providing written notice to CTI to perform, by itself
or through one or more CMOs, the packaging, finishing and labeling activities
(such as blistering and package inserts), to produce Licensed Product from Drug
Product (the “Fill/Finish Option”). Upon exercise of the Fill/Finish Option the
Parties (a) shall cooperate to execute any technology transfer that is necessary
to allow Baxter or its CMO(s) to perform such activities and (b) enter into a
second supply agreement pursuant to which Baxter will agree to convert the Drug
Product supplied by CTI pursuant to the Supply Agreement into Licensed Product
and will thereafter supply such Licensed Product to CTI for sale by CTI in the
Co-Promotion Territory. The terms of such second supply agreement will be
negotiated by the Parties in good faith.

8.4. Quality Agreement. In connection with the negotiation and execution of the
Supply Agreement, the Parties shall also, within one hundred eighty (180) days
of the effective date of the Supply Agreement, enter into a separate agreement
governing the quality control, quality assurance and validation (the “Quality”)
of any Drug Product and/or Licensed Product (as applicable) delivered to Baxter
under the Supply Agreement (the “Quality Agreement”). The Quality Agreement
shall be negotiated in good faith by the Parties, will contain customary terms
and conditions that are consistent with this Agreement, and shall set forth the
respective requirements, roles and responsibilities of the Parties which shall
be consistent with the following:

8.4.1. Prior to receipt of Marketing Approval in the United States: (a) CTI
shall have final functional Quality decision-making authority with respect to
the Licensed Product (or, if Baxter exercises its Fill/Finish Option, Drug
Product) and the manufacture thereof and (b) CTI shall have responsibility for
Quality oversight of all Third Party manufacturers for the Licensed Product that
are engaged by CTI for the manufacture and supply of Licensed Product and/or
Drug Product (as applicable) to Baxter (including, as applicable, any Third
Party vendors).

8.4.2. Following receipt of Marketing Approval in the United States: (a) Baxter
shall have final functional Quality decision-making authority with respect to
the Licensed Product and the manufacture thereof and (b) Baxter shall have
responsibility for Quality oversight of the Third Party manufacturers for
Licensed Product (including, as applicable, any Third Party vendors).

8.5. Manufacturing Licenses. Notwithstanding anything contained in this
Agreement to the contrary, but subject to Baxter’s right to manufacture or have
manufactured the Licensed Product (or, if Baxter exercises its Fill/Finish
Option, Drug Product) in the event of a CTI Supply Failure as provided in the
Supply Agreement, the Parties acknowledge and agree that CTI or its CMO shall
hold all manufacturing licenses for the Licensed Product and/or Drug Product (as
applicable).

 

37



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

ARTICLE IX.

PAYMENTS

9.1. Upfront Fee.

9.1.1. License Fee. In consideration of the licenses and other rights granted to
Baxter under this Agreement, in addition to the payments specified in
Section 9.2 and Section 9.3, Baxter shall pay to CTI or an Affiliate designated
by CTI, upon the Effective Date or the next Business Day, a one-time,
non-refundable, non-creditable license fee equal to sixty million U.S. dollars
(USD 60,000,000) (the “Upfront Fee”), provided that, in the event that Baxter
purchases any Preferred Stock (defined below) pursuant to Section 9.1.2, said
Upfront Fee shall be reduced by the aggregate stated value of the dollar amount
of Equity Consideration paid by Baxter for such Preferred Stock.

9.1.2. Equity Investment. At Baxter’s option, Baxter shall purchase from CTI,
and CTI shall issue and sell to Baxter on the Effective Date, up to 30,000
shares of convertible preferred stock of CTI (any such shares actually purchased
by Baxter, the “Preferred Stock”) for up to thirty million U.S. dollars (USD
30,000,000) at a purchase price of $1,000 per share of Preferred Stock (the
aggregate purchase price of such Preferred Stock, the “Equity Consideration”),
such Preferred Stock to have terms substantially as set forth as Exhibit 9.1.2,
in accordance with the following provisions of this Section 9.1.2; provided,
however, that at CTI’s option, CTI may, in lieu of issuing shares of Preferred
Stock, issue a number of shares of CTI common stock equal to the quotient
obtained by dividing the Equity Consideration by an amount equal to one hundred
ten percent (110%) of the last consolidated closing bid price per share of CTI
common stock on NASDAQ immediately prior to the effectiveness of this Agreement,
rounded to the nearest whole share. The purchase and sale of the applicable
Securities (defined below) for the Equity Consideration shall occur as soon as
practicable following the Effective Date (and in no event later than three
(3) Business Days following the Effective Date). The Preferred Stock shall be
convertible into CTI common stock (such common stock into which the Preferred
Stock is convertible, together with any CTI common stock issued in lieu of the
Preferred Stock, the “Common Stock,” and together with the Preferred Stock, the
“Securities”) and have a stated value per share of $1,000, and the conversion
price for the purpose of determining the number of shares of Common Stock to be
issued upon conversion of the shares of Preferred Stock shall be equal to one
hundred ten percent (110%) of the last consolidated closing bid price per share
of CTI common stock on NASDAQ immediately prior to the effectiveness of this
Agreement. The Securities will not initially be registered under the Securities
Act of 1933, as amended (“Securities Act”) and will accordingly bear applicable
restricted securities legends, but CTI has agreed to register the Common Stock
pursuant to the terms of the Registration Rights Agreement, to be executed and
delivered on the Effective Date. Notwithstanding any other provision of this
Agreement to the contrary, CTI shall in no event be required to issue any
Securities to Baxter pursuant to this Section 9.1.2 to the extent that such
issuance (a) in the aggregate constitutes, or is convertible into, CTI common
stock that constitutes, greater than 13.9% of CTI common stock outstanding after
giving effect to any Preferred Stock issuance hereunder, (b) in the aggregate
constitutes, or is convertible into

 

38



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

Common Stock that constitutes, greater than 19.9% of the common stock or voting
power of CTI outstanding as of the date of this Agreement prior to the issuance
of the Securities, (c) would constitute a change of control under NASDAQ rules,
(d) would otherwise trigger a shareholder approval requirement under NASDAQ
rules or (e) would cause Baxter, together with its Affiliates, to become a
Beneficial Owner (as defined in the Shareholder Rights Agreement between CTI and
Computershare Trust Company, N.A. as rights agent dated December 28, 2009, as
amended or as may be amended from time to time) of 20% or more of CTI’s
outstanding common stock, except in the case of the foregoing clauses (b),
(c) and (d), with the prior approval of CTI’s stockholders. In the event that
Baxter purchases any Securities under this Section 9.1.2, CTI shall deliver to
Baxter, on the Effective Date, copies of the certificate(s) representing such
Securities, and shall, promptly thereafter, deliver to Baxter the original
certificate(s).

9.2. Milestones. In addition to the payments specified in Section 9.1 and
Section 9.3, Baxter shall make the following payments to CTI in consideration of
the licenses and other rights granted to Baxter under this Agreement:

9.2.1. Development Milestones. Baxter shall pay to CTI or an Affiliate
designated by CTI the following non-creditable, non-refundable amounts ** (each,
a “Development Milestone”):

 

Events with respect to the Initial Indication   

Milestone

Payment

 

**

   $ * * 

**

   $ * * 

**

   $ * * 

**

   $ * * 

**

   $ * * 

 

Event with respect to an Additional Indication   

Milestone

Payment

 

** Registration Directed ** Clinical Trial **

   $ 15,000,000   

 

39



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

9.2.2. Sales Milestones. Baxter shall pay to CTI or an Affiliate designated by
CTI the following non-creditable, non-refundable amounts ** (each, a “Sales
Milestone”):

 

First time Calendar Year Net Sales exceed the following amounts:   

Milestone

Payment

 

**

   $ * * 

**

   $ * * 

**

   $ * * 

**

   $ * * 

For purposes of clarity, Baxter shall be obligated to make a Sales Milestone
payment corresponding to each of the foregoing events only once, regardless of
whether such Sales Milestone event occurs during more than one Calendar Year. If
more than one Sales Milestone event is first achieved in the same Calendar Year,
Baxter shall be obligated to pay the corresponding milestone payment for all
such events.

9.2.3. No Set-Off. Subject to Section 9.6, all payments under this Section 9.2
shall be made without setoff or deduction of any kind.

9.3. Royalty Payment; Audits.

9.3.1. Royalty Payments. In addition to the payments specified in Section 9.1
and Section 9.2, in consideration of the rights granted to Baxter under this
Agreement, Baxter shall pay to CTI or an Affiliate designated by CTI (a) a
royalty of ** of Net Sales of the Licensed Product in the Baxter Exclusive
Territory for Licensed Products for all Additional Indications, and (b) the
following royalties on annual Net Sales of the Licensed Product in the Baxter
Exclusive Territory for the Initial Indication:

 

Calendar Year Net Sales   

Royalty

Rate

 

**

     * * 

**

     * * 

9.3.2. Royalty Stacking. If Baxter, in the opinion of reputable patent counsel,
is required to obtain a license under any Patent from any Third Party in order
to fulfill its obligations under this Agreement, and if Baxter is required to
pay a royalty under such license, and in such opinion the infringement of such
Patent cannot be avoided by Baxter absent such license, then Baxter’s obligation
to pay royalties to CTI with respect to such Licensed Product shall be reduced
by fifty percent (50%) of the amount of the royalty paid to such Third Party
with respect to such Licensed Product, provided the following conditions are
met: (a) the

 

40



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

royalties payable to CTI shall not be reduced to less than fifty (50%) of the
royalty payment that would otherwise be due to CTI in the absence of the
reduction hereunder and (b) Baxter shall provide CTI with written documentation
regarding the payments to Third Parties for such Patent rights.

9.3.3. Royalty Term. Baxter’s obligation to pay royalties pursuant to
Section 9.3.1 shall expire, on a country-by-country and Licensed
Product-by-Licensed Product basis, upon the last to expire of (a) the last to
expire Valid Claim of a CTI Patent, Subject Patent or Joint Patent in such
country that covers the manufacture, use, sale, offer for sale or importing of
such Licensed Product in the Licensed Field in such country, taking into
consideration all applicable patent extensions, (b) all applicable Regulatory
Exclusivity for such Licensed Product in the Licensed Field in such country, and
(c) ** from the First Commercial Sale of such Licensed Product in such country
(the “Royalty Term”); provided, however, that on a country-by-country basis, if
no Valid Claim or Regulatory Exclusivity remains during any portion of the
Royalty Term in a particular country, the royalties due during such portion of
the Royalty Term for such country shall be reduced to fifty percent (50%) of the
amounts specified in Section 9.3.1 (subject to any other deductions provided for
herein including, without limitation, those set forth in Section 9.3.2).

9.3.4. Royalty Payment Timing; Royalty Reports. ** following the end of each
Calendar Quarter during the period in which royalties accrue, Baxter shall
provide CTI with a Sales Report and any other information reasonably required by
CTI for the purpose of calculating royalties and Sales Milestone payments due
under this Agreement. Any royalty payments due to CTI will be paid on the date
of delivery of such report. In the event that either Party determines that the
calculation of Net Sales for a Calendar Quarter deviates from the amounts
previously reported to CTI for any reason (such as, on account of additional
amounts collected or Licensed Product returns), Baxter and CTI shall reasonably
cooperate to reconcile any such deviations to the extent necessary under
applicable legal or financial reporting requirements.

9.3.5. Audit. Until the expiration of all royalty payment obligations hereunder
and for a period of three (3) years thereafter, Baxter shall keep complete and
accurate records pertaining to the sale or other disposition of Licensed
Products by Baxter, its Affiliates and Sublicensees in sufficient detail to
permit CTI to confirm the accuracy of the royalties and Sales Milestone payments
due hereunder. CTI shall have the right to cause an independent, certified
public accountant reasonably acceptable to Baxter to audit such records to
confirm Net Sales and royalties for a period covering not more than the
preceding three (3) fiscal years. Baxter may require such accountant to execute
a reasonable confidentiality agreement with Baxter prior to commencing the
audit. Such audits may be conducted during normal business hours upon reasonable
prior written notice to Baxter, but no more than frequently than once per year.
No accounting period of Baxter shall be subject to audit more than one time by
CTI, unless after an accounting period has been audited by CTI, Baxter restates
its financial results for such accounting period, in which event CTI may conduct
a second audit of such accounting period in accordance with this Section 9.3.5.
Prompt adjustments (including remittances of

 

41



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

underpayments or overpayments disclosed by such audit) shall be made by the
Parties to reflect the results of such audit. CTI shall bear the full cost of
such audit unless such audit discloses an underpayment by Baxter of five
percent (5%) or more of the amount of royalties due under this Agreement, in
which case Baxter shall bear the full cost of such audit.

9.4. Development Costs and Expenses.

9.4.1. CTI Development Costs Generally. CTI shall be responsible for and shall
pay all CTI Development Costs incurred prior to January 1, 2014. CTI shall pay
for all CTI Development Costs incurred by it as part of the Development under
the Development Plan, subject to reimbursement for costs incurred on or after
January 1, 2014 by Baxter in accordance with the remainder of this Section 9.4.

9.4.2. CTI Development Cost Threshold. CTI Developments Costs incurred on or
after January 1, 2014 will be allocated as follows:

9.4.2.1 CTI shall be responsible for the first ninety-six million U.S. dollars
(USD 96,000,000) of such CTI Development Costs applicable to the Licensed
Territory (such amount, the “CTI Development Cost Threshold”); provided,
however, that if any such CTI Development Costs relate exclusively to the
Co-Promotion Territory, the Parties will confer and agree on an upward
adjustment of the CTI Development Cost Threshold commensurate with the
corresponding increase in costs for the Co-Promotion Territory, and provided,
further, and notwithstanding any other provision of this Agreement, that (a) one
hundred percent (100%) of those CTI Development Costs which are applicable
primarily or solely to obtaining Marketing Approval for countries outside of the
European Union and the Co-Promotion Territory and (b) if paid initially by CTI,
all fees for Regulatory Filings in the Baxter Exclusive Territory (except with
respect to the EU prior to the first Marketing Approval in the EU of a Licensed
Product) shall be reimbursed promptly by Baxter to CTI and shall not be counted
toward the CTI Development Cost Threshold.

9.4.2.2 For all CTI Development Costs which exceed the CTI Development Cost
Threshold: (a) subject to Section 9.4.2.3, those CTI Development Costs which are
generally applicable to the Licensed Territory shall be shared by the Parties
such that seventy-five percent (75%) shall be borne by Baxter and reimbursed to
CTI as set forth in Section 9.4.4, with the remaining twenty-five percent (25%)
to be borne by CTI, (b) those CTI Development Costs which are applicable
exclusively to the Baxter Exclusive Territory, one hundred percent (100%) shall
be borne by Baxter and reimbursed to CTI as set forth in Section 9.4.4, and
(c) those CTI Development Costs which are applicable exclusively to the
Co-Promotion Territory shall be borne fifty percent (50%) by Baxter and
reimbursed to CTI as provided in Section 9.4.4, with the remaining fifty
percent (50%) to be borne by CTI. For the avoidance of doubt, no CTI Development
Costs shall be taken into consideration for purposes of calculating the Profit &
Loss

 

42



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

Share for the Co-Promotion Territory. For purposes of Section 9.4, costs are
considered “incurred” upon the delivery and acceptance of the relevant services
or goods.

9.4.2.3 Notwithstanding anything contained in this Agreement to the contrary and
in particular Section 9.4.2.1, if, at any time prior to receipt of the first
Regulatory Approval of the Licensed Product in a country or region for
Myelofibrosis, the CTI Development Costs associated with the Development of the
Licensed Product for Myelofibrosis (collectively, the “MF Development Costs”)
exceed **, the obligations of the Parties with respect to the CTI Development
Costs as set forth in Sections 9.4.2.1 and 9.4.2.2 above shall be modified such
that ** of the MF Development Costs shall be borne by **, with the remaining **
of MF Development Costs **. Any Development Costs related to manufacturing
activities not currently contemplated, including without limitation scale-up
beyond current lot size of ** and qualification of a backup supplier, shall be
excluded from such reallocation. For the avoidance of doubt, such reallocation
shall only apply with respect to any CTI Development Costs that are associated
with the Development of the Licensed Product for Myelofibrosis. This
re-allocation of responsibility shall continue until the receipt of the first
Regulatory Approval of the Licensed Product. At the point of receipt of first
Regulatory Approval of the Licensed Product, the obligations of the Parties
shall revert to the allocation set forth in Sections 9.4.2.1 and 9.4.2.2 such
that if the first Regulatory Approval of the Licensed Product is received in the
EU first, ** of the MF Development Costs shall be borne ** and if the first
Regulatory Approval of the Licensed Product is received in the Co-Promotion
Territory, ** of the MF Development Costs shall be borne **.

9.4.3. Adjustment of the CTI Development Cost Threshold.

9.4.3.1 If the first Marketing Approval for a Licensed Product in the
Co-Promotion Territory is obtained on or before October 1, 2016, then the CTI
Development Cost Threshold shall be reduced by ** to ** (the “Reduced
Threshold”) and for all purposes of this Agreement, the Reduced Threshold shall
be deemed to be the CTI Development Cost Threshold. To the extent that the
Reduced Threshold is lower than the aggregate of CTI Development Costs which
have been incurred at the time of such Marketing Approval, such that ** incurred
expenses in excess of the Reduced Threshold, then ** shall thereafter pay ** of
ongoing CTI Development Costs (and not **, as the case may be), until such
excess has been offset completely.

9.4.3.2 There shall be no change in the CTI Development Cost Threshold if the
first Marketing Approval for a Licensed Product is obtained after October 1,
2016 but before February 1, 2017.

9.4.3.3 If the first Marketing Approval for a Licensed Product in the
Co-Promotion Territory is obtained on or after February 1, 2017, then

 

43



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

the CTI Development Cost Threshold shall be increased by ** to ** (the
“Increased Threshold”) and for all purposes of this Agreement, the Increased
Threshold shall be deemed to be the CTI Development Cost Threshold. To the
extent that the Increased Threshold is higher than the aggregate CTI Development
Costs which have been incurred at the time of such Marketing Approval, such that
Baxter payments will have been made commencing prior to the attainment of the
Increased Threshold resulting in an overpayment by Baxter, then CTI shall
thereafter pay ** of ongoing CTI Development Costs (and not **, as the case may
be), until such overpayment has been offset completely.

9.4.4. Reimbursement. CTI shall charge all CTI Development Costs incurred by it
or its Affiliates to a separate account created by CTI on its books and records
solely for the purpose of tracking CTI Development Costs (the “Development
Account”). As soon as reasonably practicable following the end of each calendar
month, CTI shall provide to Baxter a report setting forth all CTI Development
Costs incurred during the immediately ended calendar month and charged to the
Development Account together with reasonable supporting documentation for such
expenses and, to the extent that Baxter is responsible for any portion thereof
pursuant to this Section 9.4, an invoice setting forth the portion of such CTI
Development Costs for which Baxter is responsible) (the invoice, summary and
documentation, collectively, the “Development Cost Summary”). Unless Baxter
disputes any of the costs set forth therein or the apportionment of the
Development costs, Baxter shall reimburse CTI for Baxter’s portion of the CTI
Development Costs **, provided that Baxter shall pay any undisputed costs within
such time period.

9.4.5. Employee Efforts. The efforts of the employees of CTI or its Affiliates
in performing activities under this Agreement shall be charged to CTI’s
Development Account at the FTE Rate. Only those efforts that are contemplated by
the applicable Development Plan shall be chargeable by CTI to its Development
Account. All costs incurred by CTI owing to a Third Party in connection with the
performance of its activities under a Development Plan shall be charged to CTI’s
Development Account at CTI’s actual out-of-pocket cost. At the time of the
annual update of the Development Plan for the Licensed Products, the CTI
Development Cost Budget shall also be approved, as determined by the JSC. If the
JSC is unable to agree on any changes to the CTI Development Cost Budget, then
CTI shall be entitled to continue its spending for activities budgeted in the
most recent CTI Development Cost Budget approved by the JSC or agreed by the
Parties for which Baxter shall reimburse CTI in accordance with Section 9.4.2
and Section 9.4.4.

9.4.6. Records and Audit. CTI shall keep and maintain accurate and complete
records showing the expenses incurred by it in performing its activities under
the Development Plan during the three (3) preceding Calendar Years, which books
and records shall be in sufficient detail such that CTI Development Costs can
accurately be determined. Upon ** prior written notice from Baxter, on an audit
date as mutually agreed by the Parties, CTI shall permit an independent
certified public accounting firm of nationally recognized standing, selected by
Baxter and reasonably acceptable to CTI, to examine, at Baxter’s sole expense,
the relevant

 

44



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

books and records of CTI and its Affiliates as may be reasonably necessary to
verify the reports submitted by CTI in accordance with Section 9.4.4. An
examination by Baxter under this Section 9.4.6 shall occur not more than once in
any Calendar Year and shall be limited to the pertinent books and records for
any Calendar Year ending not more than two (2) years before the date of the
request. The accounting firm shall be provided access to such books and records
at CTI’s facility(ies) where such books and records are normally kept and such
examination shall be conducted during CTI’s normal business hours. CTI may
require the accounting firm to sign a standard non-disclosure agreement before
providing the accounting firm access to CTI’s facilities or records. Upon
completion of the audit, the accounting firm shall provide both CTI and Baxter a
written report disclosing whether the reports submitted by CTI are correct or
incorrect and the specific details concerning any discrepancies. No other
information shall be provided to Baxter. If the accounting firm concludes that
CTI overstated the CTI Development Costs and Baxter overpaid CTI for its portion
of the CTI Development Costs as a result, CTI shall promptly pay Baxter the
amount of such overpayment plus interest, which shall be calculated at the
average of the **. ** Baxter shall not reveal to such accounting firm the
conditions under which the audit expenses are to be reimbursed hereunder. If the
accounting firm concludes that CTI understated the Development costs incurred by
Baxter and Baxter underpaid CTI for its portion of the CTI Development Costs as
a result, **.

9.4.7. Financial Information. All financial information of CTI which is subject
to review under this Section 9.4 shall be deemed to be CTI Confidential
Information subject to the provisions of Article XIII hereof, and Baxter shall
not disclose such CTI Confidential Information to any Third Party or use such
CTI Confidential Information for any purpose other than reviewing progress made
or verifying payments to be made hereunder; provided, however, that such CTI
Confidential Information may be disclosed by Baxter to Third Parties only to the
extent necessary to enforce Baxter’s rights under this Agreement.

9.4.8. Post-Marketing Approval Studies. For any Post-Marketing Approval Studies,
costs shall be allocated as follows: (a) those costs which are applicable to
both the Co-Promotion Territory and the Baxter Exclusive Territory shall be
shared by the Parties such that ** shall be borne ** pursuant to Section 9.4.4,
with the remaining ** to be borne **, (b) those Costs which are applicable
exclusively to the Baxter Exclusive Territory, ** shall be **, and (c) those
Costs which are applicable exclusively to the Co-Promotion territory shall be
paid and borne **. All such expenses borne by CTI but reimbursed by Baxter shall
be independent of the provisions of Section 9.4.2. The above subsections (a) and
(c) are applicable only after the CTI Development Cost Threshold has been
surpassed (i.e., Post-Marketing Approval Studies are included in the CTI
Development Cost Threshold).

9.4.9. Investigator-Sponsored Trials. Notwithstanding anything contained in this
Agreement to the contrary, CTI shall bear all costs and expenses for
Investigator-Sponsored Trials for the Licensed Product (for either the Initial
Indication or any Additional Indications or both) up to an annual cap of ** per
calendar year. Any costs and expenses for Investigator-Sponsored Trials for the
Licensed Product in excess of this initial cap and up to a secondary cap of **
per calendar year **. Neither Party may approve, initiate or fund any

 

45



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

Investigator-Sponsored Trials which would result in either Party incurring any
Investigator-Sponsored Trial costs and/or expenses in excess of such secondary
cap unless mutually agreed by the Parties.

9.4.10. Regulatory Filings Fees. All fees for Regulatory Filings for: (a) the
Co-Promotion Territory shall be considered ** and shall be borne by the Parties
in accordance with **, (b) the First Marketing Authorization in the EU in the
Baxter Exclusive Territory shall be considered ** and shall be borne by the
Parties in accordance with ** and (c) all other geographies and Regulatory
Approvals (including any associated with Reimbursement Approvals) shall be borne
**.

9.5. Profit & Loss Share for Co-Promotion. The Parties will share ** with
respect to Licensed Product for the Co-Promotion Territory as more specifically
set forth in the Co-Promotion Terms (the “Profit & Loss Share”). Procedures for
reporting of actual results on a Calendar Quarter basis, review and discussion
of potential discrepancies, reconciliation on a Calendar Quarter basis,
reasonable forecasting, and other finance and accounting matters, are set forth
in Exhibit 1.34, and to the extent not set forth in Exhibit 1.34, will be
established by the JCC, provided that Baxter’s Executive Officer shall not have
the right to make final decisions regarding any modifications or additions to
Exhibit 1.34, but in the case of disagreement between the Parties within the
JCC, the matter shall be decided pursuant to the dispute resolution procedures
set forth in Section 16.13. Notwithstanding the foregoing, to the extent
expenses are incurred as a result of a lawsuit or settlement by or with a
Governmental Authority or Third Party payor (e.g. resulting from a corporate
integrity agreement) that are unrelated to a Licensed Product, such expenses
associated therewith ** from the Profit & Loss Share with respect to the
Co-Promotion Territory.

9.6. Upstream Agreements. CTI shall be solely responsible for paying all amounts
due pursuant to the Upstream Agreements, including the S*BIO Agreement. **

9.7. Exchange Rate; Manner and Place of Payment. All payments to be made by
either Party hereunder shall be made in U.S. dollars. With respect to each
quarter, for countries other than the U.S., whenever conversion of payments from
any foreign currency shall be required, such conversion shall be made at the
historical NY close rate (spot price) for the relevant day or date range as
reported by Bloomberg in its Historical Price Table. All payments owed under
this Agreement shall be made in USD by wire transfer to a bank and account
designated in writing by CTI, unless otherwise specified in writing by CTI.

9.8. Taxes. All payments under this Agreement shall be made without any
deduction or withholding for or on account of any tax, except as set forth in
this Section 9.8. The Parties agree to cooperate with one another and use
reasonable efforts to minimize under applicable Law obligations for any and all
income or other taxes required by Law to be withheld or deducted from any of the
royalty and other payments made by or on behalf of a Party hereunder
(“Withholding Taxes”). The applicable paying Party under this Agreement (the
“Paying Party”) shall, if required by Law, deduct from any amounts that it is
required to pay to the recipient Party hereunder (the “Recipient Party”) an
amount equal to such Withholding Taxes; provided that the

 

46



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

Paying Party shall give the Recipient Party reasonable notice prior to paying
any such Withholding Taxes. Such Withholding Taxes shall be paid to the proper
taxing authority for the Recipient Party’s account and, if available, evidence
of such payment shall be secured and sent to Recipient Party within thirty (30)
days of such payment. The Paying Party shall, at the Recipient Party’s cost and
expense, as mutually agreed by the Parties, do all such lawful acts and things
and sign all such lawful deeds and documents as the Recipient Party may
reasonably request to enable the Paying Party to avail itself of any applicable
legal provision or any double taxation treaties with the goal of paying the sums
due to the Recipient Party hereunder without deducting any Withholding Taxes.

9.9. Late Payments. If CTI does not receive payment of any sum due to it under
this Agreement on or before the due date, interest shall thereafter accrue on
the sum due to CTI from the due date until the date of payment, such interest to
be calculated at the average of the prime rate reported by JPMorgan Chase, New
York City, each month during the period from the time any payment was due until
paid in full, plus two percent (2%) per annum.

9.10. Reporting. All financial reporting hereunder shall be, if applicable, on
the basis of U.S. GAAP, consistently applied.

ARTICLE X.

INVENTIONS; ACCESS TO IMPROVEMENTS; PATENTS

10.1. Improvements and Inventions.

10.1.1. The Parties acknowledge that Baxter and its Sublicensees may improve or
modify the Licensed Products or otherwise make Inventions in the course of
exercising Baxter’s rights and performing its obligations under this Agreement,
and that CTI may improve or modify the Licensed Products and otherwise make
Inventions as CTI continues to Develop the Licensed Product and to manufacture
Licensed Product (or, if Baxter exercises its Fill/Finish Option, Drug Product)
for supply for the Licensed Territory.

10.1.2. Any Improvements made by CTI shall be included in the CTI Know-How, and
all Patents claiming such Improvements shall be included in the CTI Patents. Any
Improvements made by Baxter shall be included in the Baxter Know-How, and all
Patents claiming such Improvements shall be included in the Baxter Patents,
subject to the provisions of Section 10.2.

10.1.3. Baxter will use Commercially Reasonable Efforts to obtain from its
Sublicensees Control of Improvements made or developed by or on behalf of such
Sublicensees, as well as Control of all intellectual property rights therein
that are owned or controlled by such Sublicensees, in each case as necessary to
provide CTI access to rights to such Improvements as part of the Baxter
Information, Baxter Know-How or Baxter Patents, as applicable, pursuant to this
Agreement. Any such Improvements made by or on behalf of Baxter’s Sublicensees
of which Baxter obtains Control shall be included in the Baxter Know-How, and
all Patents claiming such Improvements of which Baxter obtains Control shall be
included in the Baxter Patents.

 

47



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

10.2. Ownership of Inventions. Inventorship shall be determined in accordance
with U.S. patent laws. Any Invention made solely by employees, agents, or
independent contractors of a Party or its Affiliates in the course of performing
activities under this Agreement, together with all intellectual property rights
therein (“Sole Inventions”), shall be owned by such Party; provided that CTI
shall own, and Baxter (on behalf of itself and its Affiliates) hereby assigns to
CTI, all Sole Inventions specifically related to the composition of matter or
use of Licensed Products and all other Sole Inventions otherwise specifically
related to Licensed Products (in each case, solely to the extent of such
specific relationship) (such Sole Inventions assigned to CTI together with all
intellectual property rights therein, “CTI Assigned Patents”). Any Invention
made jointly by at least one (1) employee, agent, or independent contractor of
each Party or such Party’s Affiliate, together with all intellectual property
rights therein (“Joint Inventions”, and all Patents covering such Joint
Inventions, hereinafter, “Joint Patents”), shall be owned jointly by the Parties
in accordance with joint ownership interests of co-inventors under U.S. patent
laws, with each joint Party having, unless otherwise set forth in this
Agreement, the unrestricted right to license and grant rights to sublicense any
such Joint Invention; provided that CTI shall own, and Baxter (on behalf of
itself and its Affiliates) hereby assigns to CTI, all of its interest in Joint
Inventions specifically related to the composition of matter or use of the
Licensed Product and all other Joint Inventions otherwise specifically related
to the Licensed Product (in each case, solely to the extent of such specific
relationship) (such interests in Joint Inventions assigned to CTI together with
all intellectual property rights therein, “CTI Assigned Joint Patents”). Each
Party hereby grants to the other Party a nonexclusive, royalty-free, worldwide
license, with the right to grant sublicenses, under such Party’s interest in
Joint Inventions, solely for the purpose of performing its obligations under
this Agreement; provided that the foregoing shall not apply to any uses of such
Joint Inventions for which the receiving Party otherwise retains an exclusive
license pursuant to this Agreement, with such proviso to apply only for so long
as such receiving Party retains such exclusive license.

10.3. Disclosure of Inventions. Each Party shall promptly disclose to the other
Party in writing any Inventions and any written Invention disclosures, or other
similar documents, submitted to it by its employees, agents, or independent
contractors describing each and every Invention that may be either a Sole
Invention or a Joint Invention, and all Information relating to such Invention.

10.4. Prosecution of Patents.

10.4.1. CTI Patents Other than Joint Patents. CTI shall have the first right and
authority to file, prosecute, and maintain CTI Patents, CTI Assigned Patents and
CTI Assigned Joint Patents (collectively, the “Subject Patents”), on a worldwide
basis at its sole discretion, subject to this Section 10.4.1. ** CTI will submit
quarterly invoices for such costs and expenses (which must be accompanied by
complete copies of the supporting invoices from CTI’s outside counsel) to Baxter
and Baxter will pay each such invoice within **. CTI shall provide

 

48



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

Baxter with the opportunity to review and comment on any and all prosecution
efforts, but in no case less than thirty (30) days prior to any filing
deadlines, regarding the Subject Patents within the Licensed Territory; provided
that CTI shall have final control over such prosecution efforts after reasonably
considering Baxter’s comments, if any. CTI shall provide Baxter with a copy of
material communications from Patent authorities in the Licensed Territory
regarding the Subject Patents, and shall provide drafts of any material filings
or responses to be made to such Patent authorities in a timely manner.
Notwithstanding the foregoing, if CTI determines in its sole discretion to
abandon or not maintain in the Licensed Territory any Subject Patents, other
than a Joint Patent not included in the Subject Patents, CTI shall provide
Baxter with at least forty-five (45) days prior written notice of such
determination and, if Baxter so requests, shall provide Baxter with the
opportunity to prosecute and maintain such CTI Patent in the Licensed Territory
in the name of CTI.

10.4.2. Other Joint Patents. With respect to any potentially patentable Joint
Invention not covered by a Subject Patent (“Other Joint Inventions”), the
Parties shall meet and agree upon which Party shall file, prosecute and maintain
Patent applications covering such Other Joint Invention (any such Patent
application and any Patents issuing therefrom, an “Other Joint Patent”) in
particular countries and jurisdictions throughout the world. Unless otherwise
agreed by the Parties, Baxter will file, prosecute and maintain any Other Joint
Patents in the Licensed Territory, subject to the Parties coordinating their
efforts as appropriate to make such prosecution activities as efficient,
convenient, and harmonious as possible. The Party that prosecutes an Other Joint
Patent (the “Prosecuting Party”) shall be responsible for all expenses of
filing, prosecuting and maintaining such Other Joint Patents. The Prosecuting
Party shall provide the other Party the opportunity to review and comment on any
and all such prosecution efforts regarding the applicable Joint Patent in the
particular jurisdictions, and such other Party shall provide the Prosecuting
Party reasonable assistance in such efforts; provided that the Prosecuting Party
shall have final control over such prosecution efforts after reasonably
considering the other Party’s comments, if any. The Prosecuting Party shall
provide the other Party with a copy of all material communications from any
Patent authority in the applicable jurisdictions regarding the Other Joint
Patent being prosecuted by such Party, and shall provide drafts of any material
filings or responses to be made to such Patent authorities a reasonable amount
of time, but in no event less than thirty (30) days, in advance of submitting
such filings or responses. In particular, each Party agrees to provide the other
Party with all information necessary or desirable to enable the other Party to
comply with any duty of candor and/or duty of disclosure requirements of any
Patent authority. Except to the extent a Party is restricted by the licenses
granted by such Party to the other Party under the terms of this Agreement,
and/or the other covenants contained in this Agreement, each Party shall be
entitled to practice, and grant licenses to Third Parties and Affiliates of such
Third Parties to practice, the Other Joint Patents and all Other Joint
Inventions without restriction or an obligation to account to the other Party,
and the other Party shall consent and hereby consents, without additional
consideration, to any and all such licenses. Notwithstanding anything contained
herein to the contrary, if CTI determines that it shall no longer prosecute a
Patent application directed to an Other Joint Invention or maintain an Other
Joint Patent, Baxter shall have the right to do so and Baxter shall thereafter
own such Patent or Application and CTI shall execute appropriate documentation
reflecting Baxter’s ownership thereof.

 

49



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

10.4.3. Cooperation in Prosecution. Each Party shall provide the other Party all
reasonable assistance and cooperation in the Patent prosecution efforts
described above in this Article X, including providing any necessary powers of
attorney and executing any other required documents or instruments for such
prosecution.

10.5. Infringement of Patents by Third Parties.

10.5.1. Notification. Each Party shall promptly notify the other Party in
writing of any existing or threatened infringement of the Subject Patents of
which it becomes aware in the Licensed Territory, and shall provide to the other
Party any and all evidence and information available to such Party regarding
such alleged infringement.

10.5.2. Product Infringement of Subject Patents in the Licensed Territory.

(a) If a Party becomes aware of any actual or alleged existing or threatened
infringement by a Third Party of any Subject Patent, by making, using,
importing, offering for sale, or selling the Compound, Drug Product and/or
Licensed Product (such activities, “Product Infringement”) in the Licensed
Territory, such Party shall notify the other Party as provided in
Section 10.5.1. CTI shall have the first right, but not the obligation, to bring
an appropriate suit or other action against any person or entity engaged in such
Product Infringement in the Licensed Territory, subject to Section 10.5.2(b).
CTI shall have a period of thirty (30) days after such notification to or by
Baxter, to elect to so enforce such Subject Patent in the Licensed Territory. If
CTI does not so elect, CTI shall so notify Baxter in writing during such
thirty (30) day period, or ten (10) days prior to any deadline relating to loss
of any rights with respect to the Product Infringement, whichever is earlier,
and Baxter shall have the right, but not the obligation, to commence a suit or
take action to enforce such Subject Patent against such Third Party allegedly
perpetrating such Product Infringement. Each Party shall provide to the Party
enforcing any such rights under this Section 10.5.2(a) reasonable assistance in
such enforcement, including joining an action as a party plaintiff if so
required by Laws to pursue such action, at the Enforcing Party’s sole expense.
The Enforcing Party shall keep the other Party regularly informed of the status
and progress of such enforcement efforts, and shall reasonably consider the
other Party’s comments on any such efforts. Except as set forth above, the
Enforcing Party shall bear and be responsible for all costs incurred in
connection with each Party’s activities under this Section 10.5.2(a).

(b) The Party not bringing an action with respect to Product Infringement under
this Section 10.5.2 shall be entitled to separate representation in such matter
by counsel of its own choice and at its own expense, but such Party shall at all
times cooperate fully with the Party bringing such action. Additionally, the
Party not bringing an action under this Section 10.5.2 may have an opportunity
to participate in such action to the extent that the Parties may mutually agree
at the time the other Party elects to bring such action hereunder.

 

50



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

10.5.3. Non-Product Infringement of Joint Patents Anywhere in the Licensed
Territory. For infringement of the Joint Patents that is not Product
Infringement, the Parties shall confer to determine which Party shall have the
first right to bring an appropriate suit or other action against any person or
entity engaged in such infringement, and the manner in which they shall bear
costs and share related recoveries of such suit or action. The Party that brings
such suit or actions (the “Enforcing Party”) shall keep the other Party
regularly informed of the status and progress of such enforcement efforts, and
shall reasonably consider the other Party’s comments on any such efforts. The
other Party shall cooperate with the enforcing Party in enforcing Joint Patents
against such infringement, without limitation joining an action as a party
plaintiff if so required by Laws to pursue such action. If the Parties are
unable to reach agreement upon which Party shall bring an appropriate suit or
other action against any person or entity engaged in such infringement of such
Joint Patent within thirty (30) days, or ten (10) days prior to any deadline
relating to loss of any rights with respect to such infringement, whichever is
earlier, then Baxter shall have the first right, but not the obligation, to
bring such suit or other actions against such infringement in the Licensed
Territory at its sole expense. The Party that does not bring such suit or action
shall have the right to participate in such actions at its expense upon written
notice to the other Party.

10.5.4. Settlement. Baxter shall not settle any claim, suit, or action that it
brings under this Section 10.5 involving Subject Patents in any manner that
would, in CTI’s reasonable judgment, negatively impact CTI, including
settlements involving the ownership, validity or enforceability of any of the
CTI Patents, or that do not include a full and unconditional release from all
liability of CTI, without the prior written consent of CTI, which shall not be
unreasonably withheld, conditioned or delayed. CTI shall not settle any claim,
suit, or action that it brings under this Section 10.5 involving Subject Patents
in the Licensed Territory in any manner that would, in Baxter’s reasonable
judgment, negatively impact Baxter, without the prior written consent of Baxter,
which shall not be unreasonably withheld, conditioned or delayed. Moreover, any
settlement by Baxter involving Subject Patents in the Licensed Territory, that
(a) results in cross-licensing or (b) results in sublicenses to Third Parties
shall require CTI’s prior written consent. Neither Party shall settle any claim,
suit, or action that it brings under this Section 10.5 involving Joint Patents
(other than Subject Patents) in any manner that would negatively impact the
other Party, including the ownership, validity or enforceability of any of such
Joint Patents, or if the settlement does not include a full and unconditional
release from all liability of the other Party, without the prior written consent
of such other Party.

10.5.5. Allocation of Proceeds. Except as otherwise provided in this
Section 10.5, if either Party recovers monetary damages from any Third Party in
a suit or action brought under this Section 10.5, whether such damages result
from the infringement of Baxter Patents or CTI Patents, such recovery shall be
allocated as follows:

(a) First to the repayment of expenses with respect to the action;

(b) ** of the remainder to the Party which brought the action (except in the
Co-Promotion Territory, in which such Party shall receive ** of the remainder);
and

(c) ** of the remainder to the other Party (except in the Co-Promotion
Territory, in which such Party shall receive ** of the remainder).

 

51



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

10.6. Infringement of Third Party Rights in the Licensed Territory.

10.6.1. Notice. If the development, manufacture, use, sale, offer for sale,
import or export of the Licensed Product in the Licensed Field and in the
Licensed Territory results in a claim for Patent infringement by a Third Party,
the Party first having notice of such claim shall promptly notify the other
Party in writing of such a claim. Following such notice, the Parties agree to
enter into either a joint defense or common interest agreement, under which
agreement the Parties can share the known facts of such infringement in
reasonable detail, if they are advised to do so by counsel.

10.6.2. Third Party Claims. Baxter shall assume control of the defense of any
claims brought by Third Parties alleging infringement of Third Party
intellectual property rights in connection with the development, manufacture,
use, sale, offer for sale, import or export of the Licensed Product in the
Licensed Field in the Licensed Territory, represented by its own counsel. If
requested by Baxter, CTI agrees to join in any litigation, and in any event
shall reasonably cooperate with Baxter, at Baxter’s expense. Baxter shall have
the exclusive right to settle any such claim without the consent of CTI, unless
such settlement shall negatively impact on CTI, including without limitation on
the ownership, validity or enforceability of any CTI Patents. Any expenses
incurred in defending any such claims shall be solely the responsibility of
Baxter. CTI shall be entitled to separate representation in the defense of any
such claims brought by Third Parties using counsel of its own choice and at its
own expense.

10.6.3. Potential Third Party Claims. In the event that either Party becomes
aware of a Third Party intellectual property right that might reasonably be
expected to give rise to a claim of infringement under this Section 10.6, that
Party shall promptly notify the other Party of such intellectual property right
and all relevant facts and circumstances known to the discovering Party.
Following such notice, the Parties agree to enter into either a joint defense or
common interest agreement, under which agreement the Parties can share the known
facts of such infringement in reasonable detail, if they are advised to do so by
counsel, and to consult thereafter regarding any corrective or preventive action
to be taken to address such potential claim.

10.7. Patent Oppositions and Other Proceedings.

10.7.1. By the Parties. If either Party desires to bring an opposition, action
for declaratory judgment, nullity action, interference, declaration for
non-infringement, reexamination, or other attack upon the validity, title, or
enforceability of a Patent owned or controlled by a Third Party that covers, in
the Licensed Territory, the Compound, Drug Product and/or Licensed Product, or
the manufacture, use, sale, offer for sale, or importation of the Compound, Drug
Product and/or Licensed Product (except insofar as such action is a counterclaim
to or defense of, or accompanies a defense of, a Third Party’s claim or
assertion of infringement under Section 10.6, in which case the provisions of
Section 10.6 shall govern), such

 

52



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

Party shall so notify the other Party, and the Parties shall promptly confer to
determine whether to bring such action or the manner in which to settle such
action. Baxter shall have the first right, but not the obligation, to bring in
its sole control and at its sole expense such action in the Licensed Territory.
If Baxter does not bring such action within thirty (30) days of notification
thereof pursuant to this Section 10.7 (or earlier, if required by the nature of
the proceeding), then CTI shall have the right, but not the obligation, to
bring, in CTI’s sole control and at its sole expense, such action. The Party not
bringing an action under this Section 10.7 shall join the action as a joint
party plaintiff if required to enable the other Party to bring such action, at
the other Party’s expense. Additionally, if appropriate, the Party not bringing
an action under this Section 10.7 shall be entitled to separate representation,
at its sole expense, in such proceeding by counsel of its own choice, and shall
cooperate fully with the Party bringing such action. Any awards or amounts
received in bringing any such action shall be first allocated to reimburse the
Parties’ expenses in such action, and any remaining amounts shall be retained by
the Party bringing such action.

10.7.2. By Third Parties. If a CTI Patent (including a Joint Patent) becomes the
subject of any proceeding commenced by a Third Party in the Licensed Territory
in connection with an opposition, reexamination request, action for declaratory
judgment, nullity action, interference, or other attack upon the validity, title
or enforceability thereof (except insofar as such action is a counterclaim to or
defense of, or accompanies a defense of, an action for infringement against a
Third Party under Section 10.5, in which case the provisions of Section 10.5
shall govern), then CTI shall have the first right, but not the obligation, to
control such defense at its sole cost. CTI shall permit Baxter to participate in
the proceeding to the extent permissible under Laws, and to be represented by
its own counsel in such proceeding, at Baxter’s sole expense. If CTI decides
that it does not wish to defend against such action, then Baxter shall have a
backup right to assume defense of such Third-Party action. Except as set forth
above, all expenses incurred by the Parties in such an action shall be borne by
the Party controlling the defense of the Third-Party action. Any awards or
amounts received in defending any such Third-Party action, if any, shall be
allocated between the Parties as provided in Section 10.5.5 as if the Party
controlling the defense of the Third-Party Action were the Party that brought an
action against an alleged infringer.

10.8. Patent Term Extensions in the Licensed Territory. The patent counsel of
each Party shall discuss and recommend for which, if any, of the Subject Patents
in the Licensed Territory the Parties should seek any term extensions,
supplementary protection certificates, and equivalents thereof offering Patent
protection beyond the initial term with respect to any issued Patents (“Patent
Term Extensions”) licensed to Baxter hereunder in the Licensed Territory. Baxter
shall have the final decision-making authority with respect to applying for any
such Patent Term Extensions in the Licensed Territory; provided that Baxter
shall not unreasonably fail or refuse to do so, and shall have the sole right to
apply for any such Patent Term Extensions Baxter decides to seek, at its
expense; provided, however, that to the extent any such application for Patent
Term Extension must be filed in the name of CTI, CTI hereby grants Baxter the
power to file such application on behalf of and/or as agent for CTI. CTI shall
cooperate fully with Baxter, at Baxter’s expense, in making such filings or
taking any related actions, for example and without limitation, making available
all required regulatory data and information and executing any required
authorizations to apply for such Patent Term Extension.

 

53



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

10.9. Registration of License. CTI agrees that Baxter may, if applicable,
register its license under the Subject Patents with the Patent authorities in
the Licensed Territory. Baxter shall, at its expense, prepare and deliver to CTI
such instruments and other documents reasonably necessary and in proper form for
such registration. The Parties shall mutually agree on the form of documents to
be used for such purpose, and shall cooperate to preserve confidentiality of
this Agreement to the extent permitted under applicable Laws in the
relevant country. CTI shall execute and return to Baxter such instruments and
documents within fifteen (15) days from the receipt thereof.

10.10. Patent Marking. Baxter agrees to mark or have marked with the Subject
Patents to the extent consistent with applicable Laws any Licensed Product sold
by Baxter or by its Sublicensees in accordance with the statutes of any country
within the Licensed Territory relating to the marketing of patented articles.

ARTICLE XI.

TRADEMARKS

11.1. Baxter Trademarks. Baxter shall be responsible for the selection,
registration and maintenance of all trademarks which it employs solely in
connection with the Commercialization of any Licensed Product in the Licensed
Territory under this Agreement, other than the CTI Trademarks (the “Baxter
Trademarks”). Baxter shall solely own the Baxter Trademarks and pay all relevant
costs thereof. Baxter shall not select, register or otherwise use any trademark
that is the same as or confusingly similar to, misleading or deceptive with
respect to or that dilutes any of the CTI Trademarks. CTI shall not use any
trademark that is the same as or confusingly similar to, misleading or deceptive
with respect to, or that dilutes, any of the Baxter Trademarks. Baxter shall
have the sole right to initiate at its own discretion legal proceedings against
any infringement or threatened infringement of any Baxter Trademark. Baxter
shall and hereby does grant to CTI a non-exclusive royalty-free license to use
the Baxter Trademarks on or in connection with the Commercialization of Licensed
Products in the Co-Promotion Territory.

11.2. Use of CTI Trademarks. Licensed Products Commercialized in the
Co-Promotion Territory shall be co-branded with CTI and Baxter Trademarks, with
equal prominence given to each. Each Party shall approve any labeling or
promotional materials containing its trademarks, such approval not to be
unreasonably withheld or delayed. Licensed Products Commercialized in the Baxter
Exclusive Territory shall have the following statement on all packaging, in
legible size (but such size to be subject to Baxter’s control of such
packaging): “Under license from Cell Therapeutics, Inc.”

11.2.1. CTI shall and hereby does grant to Baxter a non-exclusive royalty-free
license, with the right to grant sublicenses through multiple tiers of
Sublicensees (subject to Section 2.4), to use the CTI Trademarks solely for
purposes of the immediately preceding paragraph of this Section 11.2.

 

54



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

11.2.2. Baxter shall not use any trademark that is confusingly similar to,
misleading or deceptive with respect to, or that dilutes, any CTI Trademark.

11.2.3. Baxter shall properly designate the CTI Trademarks on the packaging of
the final Licensed Product, to the extent required or permissible by the
applicable Marketing Approvals and Baxter agrees that all Licensed Products with
which the CTI Trademarks are used shall conform to all requirements of any
Applicable Laws and any Regulatory Authorities in the Licensed Territory and
shall be no less than a reasonable level of quality.

11.2.4. Except as otherwise provided in this Section 11.2, CTI shall have the
first right and authority, but not an obligation, to register and maintain the
CTI Trademarks in the Licensed Territory (subject to this Section 11.2). CTI
shall be responsible for all costs and expenses of such registration and
maintenance. CTI shall provide Baxter reasonable opportunity to review and
comment on such registration efforts regarding the CTI Trademarks. CTI shall
provide Baxter with a copy of material communications from any Governmental
Authority in the Licensed Territory regarding the CTI Trademark, and shall
provide drafts of any material filings or responses to be made to such
authorities in a timely manner.

11.2.5. If a Party becomes aware of any actual or alleged existing or threatened
infringement by a Third Party of any CTI Trademark in the Licensed Territory
(such activities, “Trademark Infringement”), such Party shall notify the other
Party, and shall provide to the other Party any and all evidence and information
available to such Party regarding such alleged infringement. CTI shall have the
first right, but not the obligation, to bring an appropriate suit or other
action against any person or entity engaged in such Trademark Infringement, at
its sole expense, subject to this Section 11.2.5. CTI shall have a period of
thirty (30) days after such notification to or by Baxter, to elect to so enforce
such CTI Trademark. If CTI does not so elect, CTI shall so notify Baxter in
writing during such thirty (30) day period, or ten (10) days prior to any
deadline relating to loss of any rights with respect to the Trademark
Infringement, whichever is earlier, and Baxter shall have the right, but not the
obligation, to commence a suit or take action to enforce such CTI Trademark
against such Third Party, at its sole expense. Each Party shall provide to the
Party enforcing any such rights under this Section 11.2.5 reasonable assistance
in such enforcement, at such enforcing Party’s request and expense, including
without limitation joining an action as a party plaintiff if so required by Laws
to pursue such action. The enforcing Party shall keep the other Party regularly
informed of the status and progress of such enforcement efforts, and shall
reasonably consider the other Party’s comments on any such efforts.

11.2.6. The Party not bringing an action with respect to Trademark Infringement
under Section 11.2.5 shall be entitled to separate representation in such matter
by counsel of its own choice and at its expense, but such Party shall at all
times cooperate fully with the Party bringing such action. Additionally, the
Party not bringing an action under Section 11.2.5 may have an opportunity to
participate in such action to the extent that the Parties may mutually agree at
the time the other Party elects to bring an action hereunder.

 

55



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

11.3. Infringement of Baxter Trademarks by Third Parties. With respect to any
Baxter Trademarks associated with Licensed Products in the Licensed Territory,
each Party shall notify the other Party promptly upon learning of any actual or
alleged threatened or existing infringement of any trademark or of any unfair
trade practices, trade dress imitation, passing off of counterfeit goods or like
offenses, against such trademark. Baxter shall have the sole right, in its own
discretion and at its own expense, to bring an action to address such
infringement.

ARTICLE XII.

REPRESENTATIONS AND WARRANTIES

12.1. The Parties’ Representations and Warranties. Each Party hereby represents
and warrants to the other Party, as of the Effective Date, as set forth below.
In the case of Baxter, “Party” shall mean and refer to each of BII, BHC and
BHSA.

12.1.1. Such Party (a) is a corporation duly organized and subsisting under the
applicable Laws of its jurisdiction of organization, and (b) has full power and
authority and the legal right to own and operate its property and assets and to
carry on its business as it is now being conducted and as it is contemplated to
be conducted by this Agreement.

12.1.2. Such Party has the power, authority and legal right, and is free to
enter into this Agreement and, in so doing, will not violate any other agreement
to which such Party is a party as of the Effective Date.

12.1.3. This Agreement has been duly executed and delivered on behalf of such
Party and constitutes a legal, valid, and binding obligation of such Party and
is enforceable against it in accordance with its terms, subject to the effects
of bankruptcy, insolvency or other applicable Laws of general application
affecting the enforcement of creditor rights and judicial principles affecting
the availability of specific performance and general principles of equity.

12.1.4. Such Party has taken all corporate action necessary to authorize the
execution and delivery of this Agreement.

12.1.5. Except with respect to Marketing Approvals and Reimbursement Approvals
for Licensed Products or as otherwise described in this Agreement, such Party
has obtained all necessary consents, approvals, and authorizations of all
Regulatory Authorities and other Third Parties required to be obtained by such
Party in connection with the execution and delivery of this Agreement and the
performance of its obligations hereunder.

12.1.6. The execution and delivery of this Agreement and the performance of such
Party’s obligations hereunder (a) do not conflict with or violate any
requirement of applicable Laws or any provision of the articles of
incorporation, bylaws, limited partnership agreement, or any similar instrument
of such Party, as applicable, in any material way, and (b) do not conflict with,
violate, or breach or constitute a default or require any consent under, any
applicable Laws or any contractual obligation or court or administrative order
by which such Party is bound.

 

56



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

12.1.7. All of such Party’s employees, officers, independent contractors,
consultants, and agents have executed agreements requiring assignment or
licensing to such Party of all Inventions made during the course of and as a
result of their association with such Party and obligating the individual to
maintain as confidential the confidential information of such Party; provided,
however, that for employees of a Party’s Affiliates based in Germany, Austria,
or any other jurisdiction where a prior obligation to assign is not permitted,
the obligation under this paragraph will be deemed satisfied if (a) each such
employee is obligated to notify his employer of such Inventions and (b) the
employer has an established program for receiving such notifications and timely
claiming ownership of such Inventions after notification.

12.1.8. Neither such Party, nor any of such Party’s employees, independent
contractors, consultants, agents or officers: (a) has ever been debarred or is
subject to debarment or, to such Party’s knowledge, convicted of a crime for
which a Person could be debarred before a Regulatory Authority under applicable
Laws, or (b) to such Party’s knowledge, has ever been under indictment for a
crime for which a Person could be debarred under such Laws.

12.1.9. All documents, information and know-how furnished or transferred by such
Party to the other Party under this Agreement shall be, to its knowledge, free
of errors in any material respect.

12.1.10. Neither such Party is a party to or bound by any corporate integrity
agreement or similar compliance agreement to which any Governmental Authority or
Third Party payor is a counterparty, and in the event either Party becomes aware
of any potential or actual investigation or violation of applicable Law or
regulations that may result in the entry by such Party into any such agreement,
such Party shall promptly notify the other Party of such action in accordance
with Section 14.3.1.

12.2. CTI’s Representations and Warranties. CTI hereby represents and warrants
to Baxter, as of the Effective Date, as set forth below:

12.2.1. A complete listing of all of the Upstream Agreements is attached hereto
as Exhibit 1.160 and a true and complete copy (with certain financial terms
redacted) of each of the Upstream Agreements together with all exhibits,
schedules, appendices, attachments and amendments thereto has been provided to
Baxter prior to the Effective Date. The Upstream Agreements have not been
modified, supplemented or amended since such copy was provided to Baxter. The
Upstream Agreements are, to CTI’s knowledge, in full force and effect, all
payments to date required to be made thereunder by CTI have been made, and CTI
is in compliance in all material respects with its obligations thereunder.

12.2.2. CTI has not received or provided any notice of termination of any of the
Upstream Agreements, or any notices of breach of any of the Upstream Agreements.

12.2.3. CTI has sufficient legal and/or beneficial title under its intellectual
property rights necessary to grant the licenses contained in this Agreement.

 

57



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

12.2.4. There is no pending or, to CTI’s knowledge, threatened claim, litigation
or any other proceeding brought by a Third Party against CTI challenging the
validity of the CTI Patent Rights in the Licensed Territory, or claiming that
the Development, manufacture or Commercialization of the Licensed Product in the
Licensed Field in any portion of the Licensed Territory constitutes or would
constitute infringement of such Third Party’s intellectual property right(s),
and CTI has no present knowledge of any Third Party intellectual property right
that would reasonably be expected to give rise to any such claim, litigation or
proceeding. To CTI’s knowledge as of the Effective Date, the use of the CTI
Know-How and the CTI Patents in existence on the Effective Date for the
Development, manufacture and Commercialization of Licensed Products as
contemplated by this Agreement does not infringe the intellectual property
rights of any Third Party.

12.2.5. There is no pending or, to CTI’s knowledge, threatened claim, litigation
or any other proceeding brought by a Third Party against CTI claiming that the
Development of the Licensed Product or Drug Product or the manufacture of the
Licensed Product or Drug Product at the location where CTI currently
manufactures such Licensed Product or Drug Product constitutes or would
constitute infringement of such Third Party’s intellectual property right(s),
and CTI has no present knowledge of any Third Party intellectual property right
that would reasonably be expected to give rise to any such claim, litigation or
proceeding.

12.2.6. CTI has not received any written communications alleging that it has
violated or that it would violate, through the manufacture, use, import, export,
sale, and/or offer for sale of the Licensed Product in the Licensed Field and in
the Licensed Territory or any portion thereof, any intellectual property rights
of any Third Party.

12.2.7. To CTI’s knowledge, no invention claimed by the CTI Patents was made or
reduced to practice using any funding of the U.S. Government; provided that CTI
does not make any representation or warranty with respect to inventions licensed
under the Upstream Agreements.

12.2.8. CTI is not in possession of any in-licensed Third Party know-how,
technology, trade secrets or patent rights that are necessary to manufacture a
Licensed Product or Drug Product but are not Controlled by CTI.

12.2.9. The issuance of the Securities has been duly authorized and, when issued
and paid for in accordance with the terms of this Agreement, will be duly and
validly issued, fully paid and nonassessable, free and clear of all liens
imposed by CTI other than restrictions on transfer provided for in this
Agreement. At the Effective Time, CTI has reserved the Preferred Stock and
Common Stock for issuance from its duly authorized capital stock.

12.2.10. CTI has the requisite corporate power to issue and sell the Securities.
The issuance and sale of the Securities will not (a) result in any violation of,
be in conflict with, or constitute a default under, with or without the passage
of time or the giving of notice: (i) any provision of CTI’s or its subsidiaries’
articles of incorporation or bylaws as in effect on the date hereof, (ii) any
provision of any judgment, arbitration ruling, decree or order to which CTI or
its

 

58



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

subsidiaries are a party or by which they are bound, (iii) any bond, debenture,
note or other evidence of indebtedness, or any lease, contract, mortgage,
indenture, deed of trust, loan agreement, joint venture or other agreement,
instrument or commitment to which CTI or any subsidiary is a party or by which
they or their respective properties are bound, or (iv) any statute, rule, law or
governmental regulation applicable to CTI, or (b) result in the creation or
imposition of any lien, encumbrance, claim, security interest or restriction
whatsoever upon any of the properties or assets of CTI or any subsidiary or any
acceleration of indebtedness pursuant to any obligation, agreement or condition
contained in any bond, debenture, note or any other evidence of indebtedness or
any indenture, mortgage, deed of trust or any other agreement or instrument to
which CTI or any subsidiary are a party or by which they are bound or to which
any of the property or assets of CTI or any subsidiary is subject. No consent,
approval, authorization or other order of, or registration, qualification or
filing with, any regulatory body, administrative agency, or other governmental
body is required for the valid issuance or sale of the Securities by CTI
pursuant to this Agreement, other than such as have been made or obtained and
that remain in full force and effect, and except for the filing of a Form D or
any filings required to be made under state securities laws.

12.2.11. CTI has made available to Baxter true, correct and complete copies of
the articles of incorporation and bylaws of CTI, as in effect on the date
hereof.

12.2.12. The consolidated financial statements included in CTI’s Annual Report
on Form 10-K for the year ended December 31, 2012 and its quarterly reports on
Form 10-Q for the year ending December 31, 2013 (such reports, including all
exhibits and documents incorporated by reference therein, together with any 8-Ks
or proxy statements filed since January 1, 2013 and any exhibits and documents
incorporated by reference therein, the “Company SEC Documents”) filed by CTI
with the Securities and Exchange Commission (the “SEC”): (a) complied as to form
in all material respects with the published rules and regulations of the SEC
applicable thereto when filed and were timely filed, (b) were prepared in
accordance with generally accepted accounting principles applied on a consistent
basis throughout the periods covered, except as may be indicated in the notes to
such financial statements and (in the case of unaudited statements) as permitted
by Form 10-Q , and except that unaudited financial statements may not contain
footnotes and are subject to year-end audit adjustments, and (c) fairly present
in all material respects the consolidated financial position of CTI and its
subsidiaries as of the respective dates thereof and the consolidated results of
operations cash flows and the changes in shareholders’ equity of CTI and its
subsidiaries for the periods covered thereby.

12.2.13. Except as set forth in the financial statements included in the Company
SEC Documents, neither CTI nor its subsidiaries has incurred any liabilities,
contingent or otherwise, other than (a) trade payables, accrued expenses, and
other liabilities incurred in the ordinary course of business subsequent to
September 30, 2013, and (b) liabilities of the type not required under generally
accepted accounting principles to be reflected in such financial statements.

12.2.14. Except as disclosed in the Company SEC Documents, CTI has not issued
any capital stock since its most recently filed periodic report filed with the
SEC, other than pursuant

 

59



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

to the exercise and granting of employee stock options and stock awards pursuant
to CTI’s equity incentive plans, or the issuance of shares of common stock
pursuant to employee stock purchase plans or pursuant to the conversion or
exercise of outstanding warrants or other convertible securities as of the date
of the most recently filed periodic report filed with the SEC. All issued and
outstanding shares of common stock have been duly authorized and validly issued,
are fully paid and nonassessable, have been issued and sold in compliance with
the registration requirements of federal and state securities laws or the
applicable statutes of limitation have expired, and were not issued in violation
of any preemptive rights or similar rights to subscribe for or purchase
securities.

12.2.15. Except as set forth herein or in the Company SEC Documents, there are
no (a) outstanding rights (including, without limitation, preemptive rights),
warrants or options to acquire, or instruments convertible into or exchangeable
for, any unissued shares of capital stock or other equity interest in CTI, or
any contract, commitment, agreement, understanding or arrangement of any kind to
which CTI or any subsidiary is a party and relating to the issuance or sale of
any capital stock or convertible or exchangeable security of CTI or any
subsidiary, other than options or stock awards granted to directors and
employees of CTI pursuant to existing equity incentive plans or (b) obligations
of CTI to purchase, redeem or otherwise acquire any of its outstanding capital
stock or any interest therein or to pay any dividend or make any other
distribution in respect thereof. Except as disclosed in the Company SEC
Documents, there are no anti-dilution or price adjustment provisions, co-sale
rights, registration rights, rights of first refusal or other similar rights
contained in the terms governing any outstanding security of CTI that will be
triggered by the issuance of the Securities.

12.2.16. Assuming the accuracy of the representations of Baxter in Section 12.3
of this Agreement on the date hereof, the offer, issue and sale of the
Securities to Baxter under the terms of this Agreement are exempt from the
registration and prospectus delivery requirements of the Securities Act and have
been or will be registered or qualified (or are or will be exempt from
registration and qualification) under the registration, permit or qualification
requirements of all applicable state securities laws. Neither CTI, nor any of
its affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would require registration under the
Securities Act of the issuance of the Securities to Baxter.

12.2.17. CTI’s common stock is registered pursuant to Section 12(b) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and is listed
on the Nasdaq Capital Market (the “Principal Market”), and CTI has taken no
action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from the Principal Market. CTI is in compliance with all of the presently
applicable requirements for continued listing of the Common Stock on the
Principal Market. The issuance of the Securities does not require shareholder
approval including, without limitation, pursuant to the rules and regulations of
the Principal Market.

 

60



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

12.2.18. CTI is eligible to register the Common Stock for resale by the holder
thereof using Form S-3 promulgated under the Securities Act.

12.2.19. All stock transfer or other taxes (other than income taxes) that are
required to be paid in connection with the issuance and sale of the Securities
by CTI to Baxter will be, or will have been, fully paid or provided for by CTI
and CTI will have complied with all applicable laws imposing such taxes.

12.2.20. CTI is not required to register as an “investment company” under the
Investment Company Act of 1940 and will not be required to register as an
“investment company” as a result of the issuance of the Securities pursuant to
the terms of this Agreement and the receipt of the proceeds therefrom.

12.2.21. The representations and warranties contained in this Section 12.2 do
not contain any untrue statement of a material fact or omit a material fact
necessary to make the statements in this Section 12.2, in light of the
circumstances in which they are made, not misleading. To the knowledge of CTI,
there is no circumstance that has specific application to CTI (other than
general economic or industry conditions) that has had or CTI can reasonably
foresee would have a material adverse effect on the assets, business, prospects,
financial condition or results of operations of CTI and its subsidiaries taken
as a whole, except in each case that has been described in this Section 12.2 or
any Company SEC Document.

12.3. Baxter’s Representations and Warranties.

Baxter hereby represents and warrants to CTI, as of the Effective Date, that
Baxter is (a) an “accredited investor” within the meaning of Rule 501 of
Regulation D under the Exchange Act, as presently in effect and is not an entity
formed for the sole purpose of acquiring the Securities, and has a total in
assets of at least €20 million and net revenues of at least €40 million. Baxter
has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Securities. Baxter has had access to such
information as it deemed necessary in order to conduct any due diligence it has
determined is necessary or appropriate in connection with the purchase and sale
of the Securities and its decision to participate in such purchase and sale.
Baxter is able to bear the economic risk of an investment in the Securities and,
at the present time, is able to afford a complete loss of such investment.
Baxter understands that nothing in the Agreement or any other materials
presented to Baxter in connection with the transactions contemplated hereby
constitutes legal, tax or investment advice. Baxter acknowledges that it must
rely on legal, tax and investment advisors of its own choosing in connection
with its purchase of the Securities. Baxter’s decision to purchase the
Securities was based solely upon the representations and warranties set forth
herein, and Baxter has not relied upon any other information or representations
made by or on behalf of the Securities.

12.3.1. Immediately prior to the execution of this Agreement, neither Baxter nor
any of its Affiliates beneficially own any CTI equity securities or any
securities convertible into CTI equity securities. Baxter has no present actual
intent to seek to effect, or to assist others in effecting, a hostile
acquisition of CTI.

 

61



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

12.3.2. Baxter understands that any Securities issued hereunder shall be
characterized as “restricted securities” under the federal securities Laws
inasmuch as they are being acquired from CTI in a transaction not involving a
public offering and that under such Laws and applicable regulations such
securities may be resold with registration under the Securities Act, only in
certain limited circumstances. Baxter understands that any Securities issued as
part of the Equity Consideration may bear the following or similar legend:

“THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR
UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.”

12.3.3. Baxter understands that the issuance or delivery of any Securities has
not been registered with or cleared by the Commissione Nazionale per le Societa
e la Borsa (“CONSOB”) pursuant to the European Union Directive 2003/71/EC
(so-called Prospectus Directive) and Italian securities laws and regulations and
no prospectus has been or will be distributed in the Republic of Italy.

12.4. The Parties’ Covenants. Each Party hereby covenants throughout the Term as
set forth below:

12.4.1. Such Party shall not enter into any agreement with a Third Party that
will conflict with the rights granted to the other Party under this Agreement.

12.4.2. If during the term of this Agreement, a Party has reason to believe that
it or any of its employees, officers, independent contractors, consultants, or
agents rendering services relating to the Licensed Product: (x) is or will be
debarred or convicted of a crime for which such Person could be debarred before
a Regulatory Authority under applicable Laws, or (y) is or will be under
indictment under such Laws, then such Party promptly shall notify the other
Party of same in writing.

12.5. CTI’s Covenants.

12.5.1.Upstream Agreements. CTI hereby covenants that throughout the Term it
shall not agree to amend any terms or conditions of the Upstream Agreements in
any manner that

 

62



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

would adversely affect the rights granted to Baxter under this Agreement in any
respect without the prior written consent of Baxter. CTI further agrees that it
shall not terminate the Upstream Agreements, shall not cease to exercise its
rights under the Upstream Agreements, and shall not amend the Upstream
Agreements in any manner that would adversely affect Baxter, in each case
without the prior written consent of Baxter. CTI shall comply with the terms of
the Upstream Agreements in all material respects; provided that CTI shall not be
in breach of the foregoing obligations to the extent that CTI’s failure to
comply results from Baxter’s non-compliance with the terms of this Agreement,
and further provided that if Section 15.4 applies, then CTI shall not be deemed
in breach of this Section 12.5 and the Parties shall have the rights and
obligations set forth in Section 15.4. CTI shall notify Baxter of any
anticipated termination of the Upstream Agreements by CTI prior to such
termination. CTI shall further notify Baxter when it has received any notice
from any Third Party that is a party to an Upstream Agreement stating that such
Third Party intends to terminate or is terminating such Upstream Agreement.

12.5.2. Baxter Approved Supplier Status. CTI will (in cooperation with Baxter)
undertake such activities (including an obligation by such parties to undertake
any remediation efforts) as are required to ensure that CTI and its applicable
Third Party manufacturers for Licensed Product and/or Drug Product shall, no
later than one hundred eighty (180) days prior to the projected First Commercial
Sale of a Licensed Product, become, and shall throughout the Term remain, Baxter
Approved Suppliers, it being understood and agreed that any Baxter judgments in
connection with audit assessments in relation to CTI becoming a Baxter Approved
Supplier shall be commercially reasonable and made in good faith. For purposes
hereof, “Baxter Approved Supplier” shall mean a supplier approved in accordance
with written criteria provided in advance to CTI.

ARTICLE XIII.

CONFIDENTIALITY

13.1. Confidentiality Obligations of Baxter.

13.1.1. Subject to Section 13.3, during the term of this Agreement and for a
period of ** thereafter, or ** from the Effective Date, whichever is longer,
Baxter:

(a) shall hold in strict confidence any and all information disclosed to it by
CTI, including CTI Information (together “CTI Confidential Information”), and
shall not use, nor disclose or supply to any Third Party, nor permit any Third
Party, to have access to the CTI Confidential Information, without first
obtaining the written consent of CTI, except as expressly permitted in this
Agreement;

(b) shall take all reasonable precautions necessary or prudent to prevent
material in its possession or control that contains or refers to CTI
Confidential Information from being destroyed or lost, or discovered, received,
used, intercepted or copied by any Third Party; and

 

63



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

(c) may disclose the CTI Confidential Information only to its employees,
consultants, independent contractors, agents, Affiliates, actual and potential
Sublicensees and actual and potential acquirers; provided that such employees,
consultants, independent contractors, agents, Affiliates, actual and potential
Sublicensees and actual and potential acquirers are bound by terms and
conditions of confidentiality no less protective than the terms and conditions
that bind Baxter hereunder.

For the avoidance of doubt, it is understood that Baxter shall be liable for any
breach of the confidentiality obligation under this Section 13.1 by any person
or corporation to whom the CTI Confidential Information is disclosed by Baxter.

13.1.2. Baxter’s obligations of confidentiality and non-use under this
Section 13.1 shall not apply and Baxter shall have no further obligations with
respect to any of the CTI Confidential Information, to the extent that such CTI
Confidential Information:

(a) is or becomes part of the public domain without breach by Baxter of this
Agreement;

(b) was rightfully in Baxter’s possession before disclosure by CTI and was not
acquired directly or indirectly from CTI;

(c) is obtained from a Third Party with no obligation of confidentiality to CTI,
who has a right to disclose it to Baxter;

(d) is developed independently by Baxter without use of the CTI Confidential
Information, as evidenced by Baxter’s written records; or

(e) is required to be revealed in response to a court decision or administrative
order, or to comply with Laws of a Governmental Authority or rules of a
securities exchange, in which case Baxter shall inform CTI immediately by
written notice and cooperate with CTI using its Commercially Reasonable Efforts
either to seek protective measures for such CTI Confidential Information, or to
seek confidential treatment of such CTI Confidential Information, and in any
case Baxter shall disclose only such portion of the CTI Confidential Information
which is so required to be disclosed.

13.1.3. Nothing herein shall prevent Baxter from disclosing any CTI Confidential
Information to the extent that such CTI Confidential Information is required to
be used or disclosed for the purposes of seeking or obtaining Marketing or
Reimbursement Approvals of Licensed Products in the Licensed Territory or
seeking patent protection for Inventions it owns or has responsibility for
prosecuting under Article X. Baxter shall further have the right to present CTI
Confidential Information at conferences or to publish CTI Confidential
Information in journals (collectively “Publications”); provided that if the CTI
Confidential Information concerned has not been previously published, Baxter
shall give CTI reasonable notice thereof and such Publication shall be subject
to CTI’s prior written consent, not to be unreasonably withheld, conditioned or
delayed.

 

64



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

13.2. Confidentiality Obligations of CTI.

13.2.1. Subject to Section 13.3, during the term of this Agreement and for a
period of ** thereafter, or ** from the Effective Date, whichever is longer,
CTI:

(a) shall hold in strict confidence any and all information disclosed to it by
Baxter, including Baxter Information (together “Baxter Confidential
Information”), and shall not use, nor disclose or supply to any Third Party nor
permit any Third Party to have access to the Baxter Confidential Information,
without first obtaining the written consent of Baxter, except as expressly
permitted in this Agreement;

(b) shall take all reasonable precautions necessary or prudent to prevent
material in its possession or control that contains or refers to Baxter
Confidential Information from being destroyed or lost, or discovered, received,
used, intercepted or copied by any Third Party; and

(c) may disclose the Baxter Confidential Information to its employees,
consultants, independent contractors, agents, Affiliates, and actual and
potential acquirers; provided that such employees, consultants, independent
contractors, agents, Affiliates, and actual and potential acquirers are bound by
terms and conditions of confidentiality no less protective than the terms and
conditions that bind CTI hereunder.

For the avoidance of doubt, it is understood that CTI shall be liable for any
breach of the confidentiality obligation under this Section 13.2 by any person
or corporation to whom the Baxter Confidential Information is disclosed by CTI.

13.2.2. CTI’s obligations of confidentiality and non-use under this Section 13.2
shall not apply and CTI shall have no further obligations with respect to any of
the Baxter Confidential Information to the extent that such Baxter Confidential
Information:

(a) is or becomes part of the public domain without breach by CTI of this
Agreement;

(b) was rightfully in CTI’s possession before disclosure by Baxter to CTI and
was not acquired directly or indirectly from Baxter;

(c) is obtained from a Third Party with no obligation of confidentiality to
Baxter, who has a right to disclose it to CTI;

(d) is developed independently by CTI without use of the Baxter Confidential
Information, as evidenced by CTI’s written records; or

(e) is required to be revealed in response to a court decision or administrative
order, or to comply with Laws of a Governmental Authority or rules of a
securities exchange, in which case CTI shall inform Baxter immediately by
written notice and

 

65



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

cooperate with Baxter using its Commercially Reasonable Efforts either to seek
protective measures for such Baxter Confidential Information, or to seek
confidential treatment of such Baxter Confidential Information, and in any case
CTI shall disclose only such portion of the Baxter Confidential Information
which is so required to be disclosed.

13.2.3. Nothing herein shall prevent CTI from disclosing any Baxter Confidential
Information to the extent that such Baxter Confidential Information is required
to be used or disclosed for the purposes of seeking or obtaining Marketing
Approvals of Licensed Products or seeking patent protection for Inventions it
owns or has responsibility for prosecuting under Article X. CTI shall further
have the right to disclose any Baxter Confidential Information in a Publication;
provided that if the Baxter Confidential Information concerned has not been
previously published, CTI shall give Baxter reasonable notice thereof and such
Publication shall be subject to Baxter’s prior written consent, not to be
unreasonably withheld, delayed or conditioned.

13.2.4. Other Initiatives. Each Party understands that the other Party may have
present or future initiatives, including initiatives with third parties,
involving similar products, technologies or processes that compete with a
product, technology or process contemplated or offered by the other Party.
Accordingly, the Parties agree that nothing in this Agreement other than its
agreement to use Commercially Reasonable Efforts with respect to certain
obligations hereunder shall be construed as a representation or inference that
either Party will not develop for itself, or enter into business relationships
with other Third Parties that involve products, technologies or processes that
are similar to or compete with any product, technology or process contemplated
or offered by the other Party, provided that Confidential Information is not
used or disclosed in breach of this Agreement or is otherwise in contravention
of this Agreement.

13.3. Press Releases; Publicity.

13.3.1. Except with respect to the press release attached hereto as Exhibit
13.3.1 (or any press release, public disclosure or any other disclosure to a
Third Party with content substantially similar thereto) which may be issued by
either or both of the Parties upon execution of this Agreement, no disclosure
shall be made by either Party concerning the execution of this Agreement or the
terms and conditions hereof without the prior written consent of the other
Party, which shall not be unreasonably withheld, conditioned or delayed;
provided, however, that neither Party will be prevented from complying on a
timely basis with any duty of disclosure it may have pursuant to Law or pursuant
to the rules of any recognized stock exchange or quotation system.
Notwithstanding the foregoing, either Party may disclose the existence of this
Agreement and the terms and conditions hereof without the prior written consent
of the other pursuant to Section 13.1.2(e) or Section 13.2.2(e), as applicable,
or in connection with a due diligence process associated with any future
financing by either Party or the negotiation or exploration of a possible
strategic transaction involving such Party; provided that such disclosure is
made in the course of such diligence, negotiation or exploration pursuant to
confidentiality obligations consistent with those set forth in this Agreement.
Each Party may issue a press release or public announcement concerning the
development of the Product, provided that such

 

66



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

Party shall provide the other Party with a copy of such press release or public
announcement at least ten (10) days in advance of its intended publication or
release thereof and shall consider in good faith the comments of the other Party
which comments shall be provided as promptly as reasonably practicable following
receipt of the press release or public announcement from the Party desiring to
make the disclosure.

13.3.2. Each Party agrees that it shall cooperate fully and in a timely manner
with the other Party with respect to all disclosures required by the Securities
and Exchange Commission and any other Governmental Authority or Regulatory
Authority, including requests for confidential treatment of confidential
information of either Party included in any such disclosure. Notwithstanding any
other provision of this Agreement, either Party may issue any public
announcement or other disclosure that it is advised by legal counsel is required
under applicable Laws or the rules of any recognized stock exchange or quotation
system, provided that the Parties shall coordinate with each other with respect
to the timing, form and content of such required disclosure to the extent
practicable under the circumstances, and the Party seeking such disclosure shall
use Commercially Reasonable Efforts to provide the other Party with reasonable
notice thereof in advance of any disclosure. Any request for revision to the
content of said disclosure by the non-disclosing Party shall be furnished to the
disclosing Party as promptly as necessary for the disclosing Party to comply
with such requirements in a timely manner. Without limiting the foregoing, each
Party shall consult with the other Party on the provisions of this Agreement,
together with exhibits or other attachments attached hereto, to be redacted in
any filings made by CTI and/or Baxter with the Securities and Exchange
Commission or as otherwise required by Law.

13.3.3. Once a disclosure is disclosed in accordance with the terms of this
Agreement, the content of such disclosure (or any portion thereof) may be
repeated in a subsequent disclosure by either Party without regard to the
notification or other requirements of this Section 13.3.

ARTICLE XIV.

INDEMNIFICATION

14.1. CTI Indemnity. CTI shall defend, indemnify and hold harmless Baxter and
its Affiliates and their respective directors, officers, agents, successors,
assignees and employees (the “Baxter Indemnitees”) from and against any and all
claims, liabilities, losses, costs, actions, suits, damages and expenses,
including reasonable attorneys’ fees (collectively “Damages”), to the extent
arising from any claim, action or proceeding made or brought against Baxter
Indemnitees by a Third Party in connection with (a) the gross negligence,
recklessness, or intentional wrongful acts or omissions of CTI or its Affiliates
or their respective employees, officers, independent contractors, consultants,
or agents, in connection with the performance by or on behalf of CTI of CTI’s
obligations or exercise of its rights under this Agreement, (b) any breach by
CTI, or its Affiliates or their respective independent contractors of any
representation, warranty, covenant, or obligation of CTI set forth in this
Agreement, **; except in any such case to the extent such Damages are reasonably
attributable to any gross negligence, recklessness, willful misconduct, or
breach of this Agreement by Baxter or a Baxter Indemnitee.

 

67



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

14.2. Baxter Indemnity. Baxter shall defend, indemnify and hold harmless CTI and
its Affiliates, directors, officers, agents, successors, assignees and employees
(the “CTI Indemnitees”) from and against any and all Damages to the extent
arising from any claim, action or proceeding made or brought against CTI
Indemnitees by a Third Party in connection with (a) the gross negligence,
recklessness, or intentional wrongful acts or omissions of Baxter or its
Affiliates or their respective employees, officers, independent contractors,
consultants, or agents, in connection with the performance by or on behalf of
Baxter of Baxter’s obligations or exercise of its rights under this Agreement,
(b) any breach by Baxter or its Affiliates or their respective independent
contractors of any representation, warranty, covenant, or obligation of Baxter
set forth in this Agreement, or **; except in any such case to the extent such
Damages are reasonably attributable to any gross negligence, recklessness,
willful misconduct, or breach of this Agreement by CTI or a CTI Indemnitee.

14.3. Indemnification Procedure.

14.3.1. Each Party shall notify the other in the event it becomes aware of a
claim for which indemnification may be sought pursuant to this Article XIV. In
case any proceeding (including any governmental investigation) shall be
instituted involving any Party in respect of which indemnity may be sought
pursuant to this Article XIV, such Party (the “Indemnified Party”) shall
promptly notify the other Party (the “Indemnifying Party”) in writing (an
“Indemnification Claim Notice”). The Indemnifying Party and Indemnified Party
shall promptly meet to discuss how to respond to any claims that are the subject
matter of such proceeding. At its option, the Indemnifying Party may assume the
defense of any Third Party claim subject to indemnification as provided for in
this Section 14.3 by giving written notice to the Indemnified Party within
thirty (30) days or until such time provided in any applicable extension to
appropriately answer any complaint, if any, but no longer than sixty (60) days
(the “Election Time Period”); with the Indemnified Party being obligated to make
all reasonable efforts to obtain any such extension after the Indemnifying
Party’s receipt of an Indemnification Claim Notice, solely for claims (a) that
solely seek monetary damages and (b) as to which the Indemnifying Party
expressly agrees in writing that, as between the Indemnifying Party and the
Indemnified Party, the Indemnifying Party shall be solely obligated to satisfy
and discharge the claim in full (the matters described in (a) and (b), the
“Litigation Conditions”). The Indemnified Party may assume responsibility for
such defense if the Litigation Conditions are not satisfied, by written notice
to the Indemnifying Party within the Election Time Period. If the Indemnified
Party fails to promptly provide an Indemnification Claim Notice, and such
failure materially prejudices the defense of such claim, then the Indemnifying
Party shall be relieved of its responsibility to indemnify the Indemnified
Party.

14.3.2. Upon assuming the defense of a Third Party claim in accordance with this
Section 14.3, the Indemnifying Party shall be entitled to appoint lead and any
local counsel in the defense of the Third Party claim. Should the Indemnifying
Party assume and continue the

 

68



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

defense of a Third Party claim, except as otherwise set forth in this
Section 14.3, the Indemnifying Party will not be liable to the Indemnified Party
for any legal expenses subsequently incurred by such Indemnified Party after the
date of assumption of defense in connection with the analysis, defense,
countersuit or settlement of the Third Party claim. Without limiting this
Section 14.3, any Indemnified Party will be entitled to participate in, but not
control, the defense of a Third Party claim for which it has sought
indemnification hereunder and to engage counsel of its choice for such purpose;
provided, however, that such engagement will be at the Indemnified Party’s own
expense unless (a) the engagement thereof has been specifically requested by the
Indemnifying Party in writing, or (b) the Indemnifying Party has failed to
assume and actively further the defense and engage counsel in accordance with
this Section 14.3 (in which case the Indemnified Party will control the
defense), or (c) the Indemnifying Party no longer satisfies the Litigation
Conditions.

14.3.3. Subject to the Litigation Conditions being satisfied, the Indemnifying
Party will have the sole right to consent to the entry of any judgment, enter
into any settlement or otherwise dispose of such Damages, on such terms as the
Indemnifying Party, in its reasonable discretion, will deem appropriate
(provided, however, that such terms shall include a complete and unconditional
release of the Indemnified Party from all liability with respect thereto), and
will transfer to the Indemnified Party all amounts which said Indemnified Party
will be liable to pay pursuant to such settlement or disposal of such claim
prior to the time such payments become due by the Indemnified Party. With
respect to all other Damages in connection with Third Party claims, where the
Indemnifying Party has assumed the defense of the Third Party claim in
accordance with this Section 14.3, the Indemnifying Party will have authority to
consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Damages; provided it obtains the prior written consent of the
Indemnified Party, not to be unreasonably withheld, conditioned or delayed.

14.3.4. The Indemnifying Party that has assumed the defense of the Third Party
claim in accordance with this Section 14.3 will not be liable for any settlement
or other disposition of any Damages by an Indemnified Party that is reached
without the written consent of such Indemnifying Party. The Indemnified Party
will not admit any liability with respect to, or settle, compromise or
discharge, any Third Party claim without first offering to the Indemnifying
Party the opportunity to assume the defense of the Third Party claim in
accordance with this Section 14.3. If the Indemnifying Party chooses to defend
or prosecute any Third Party claim, the Indemnified Party will cooperate in the
defense or prosecution thereof and will furnish such records, information and
testimony, provide such witnesses including to the extent possible, former
employees and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested in connection with such Third Party
claim. Such cooperation will include access during normal business hours
afforded to the Indemnifying Party to, and reasonable retention by the
Indemnified Party of, records and information that are reasonably relevant to
such Third Party claim, and making employees and agents available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. The Indemnifying Party will reimburse the
Indemnified Party for all its reasonable out-of-pocket expenses incurred in
connection with such cooperation.

 

69



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

14.3.5. Each Party shall maintain, at its cost, a program of insurance and/or
self-insurance against liability and other risks associated with its activities
and obligations under this Agreement, including its Clinical Trials, the
Commercialization of any Licensed Products and its indemnification obligations
hereunder, in such amounts, subject to such deductibles and on such terms as are
customary for the activities to be conducted by it under this Agreement. All
insurance required by this Section 14.3.5 shall be maintained during the Term
and each Party shall, from time to time, provide copies of certificates of such
insurance to the other Party upon request. Further, each Party shall list the
other Party as an additional insured on all insurance policies. All insurance
required by this Section 14.3.5 shall be maintained for at least three (3) years
following expiration or termination of this Agreement.

14.4. Limitation of Liability; Exclusion of Damages; Disclaimer.

14.4.1. EXCEPT WITH RESPECT TO DAMAGES AWARDED TO A THIRD PARTY BY A COURT OF
COMPETENT JURISDICTION THAT ARE REQUIRED TO BE INDEMNIFIED UNDER SECTION 14.1 OR
SECTION 14.2, AND EXCEPT IN THE CASE OF A BREACH OF ARTICLE XIII, AND WITHOUT
LIMITING THE LIABILITY OF A PARTY FOR INFRINGEMENT OR MISAPPROPRIATION OF THE
INTELLECTUAL PROPERTY RIGHTS OF THE OTHER PARTY OR FOR FRAUD OR WILLFUL
MISCONDUCT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR SPECIAL,
INDIRECT, INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES (INCLUDING WITHOUT
LIMITATION DAMAGES RESULTING FROM LOSS OF USE, LOSS OF PROFITS, INTERRUPTION OR
LOSS OF BUSINESS, DIMINUTION OF VALUE, OR OTHER ECONOMIC LOSS) ARISING OUT OF
THIS AGREEMENT OR WITH RESPECT TO A PARTY’S PERFORMANCE OR NON-PERFORMANCE
HEREUNDER.

14.4.2. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY PROVIDES
ANY WARRANTIES, WHETHER WRITTEN OR ORAL, EXPRESS OR IMPLIED, REGARDING THE
LICENSED PRODUCT AND EACH PARTY HEREBY DISCLAIMS ALL OTHER WARRANTIES, WHETHER
WRITTEN OR ORAL, EXPRESS AND IMPLIED, INCLUDING WITHOUT LIMITATION THE IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND FREEDOM
FROM INFRINGEMENT OF THIRD PARTY RIGHTS.

ARTICLE XV.

TERM; TERMINATION

15.1. Term. This Agreement shall expire in its entirety upon the expiration of
all applicable Royalty Terms in the Licensed Territory and satisfaction of the
applicable payment obligations (including Milestone payments) under this
Agreement with respect to all Licensed Products in all countries in the Licensed
Territory (the “Term”).

 

70



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

15.1.1. Effect of Expiration. Upon expiration of this Agreement in accordance
with Section 15.1:

(a) the Licensed Rights shall continue in full force and effect and be
considered to be fully paid-up; and

(b) Subject to the Confidentiality obligations contained in Article XIII, Baxter
and CTI shall each have the right to freely use all Information disclosed to it
by the other Party hereunder solely in connection with the development,
manufacture and commercialization of Licensed Products.

15.2. Early Termination.

15.2.1. By Either Party for Breach. Without prejudice and in addition to any
other contractual remedy the non-defaulting Party may have under this Agreement,
either Party may terminate this Agreement in writing forthwith, if the other
Party commits a material breach of any provision of this Agreement and such
breach is not cured within sixty (60) days after written notice of the breach is
received by the other Party, which notice shall specify the nature of the breach
and demand its cure. Notwithstanding the foregoing, if a material breach is not
susceptible to cure within the cure period specified above, the non-breaching
Party’s right of termination shall be suspended only if, and for so long as,
(a) the breaching Party has provided to the non-breaching Party a written plan
that is reasonably calculated to effect a cure, (b) such plan is reasonably
acceptable to the non-breaching Party and (c) the breaching Party commits to and
does carry out such plan; provided, however, that, unless otherwise mutually
agreed by the Parties in such plan, in no event shall such suspension of the
non-breaching Party’s right to terminate extend beyond sixty (60) days after the
original cure period.

15.2.2. By Either Party for Force Majeure. The Agreement may be terminated by
either Party in the event of a Force Majeure (as hereinafter defined) pursuant
to Section 15.4.3.

15.2.3. By Either Party for Insolvency. Either Party may terminate this
Agreement upon written notice if the other Party is dissolved or liquidated,
files or has filed against it a petition under any bankruptcy or insolvency law
that is not dismissed within sixty (60) days, makes an assignment for the
benefit of its creditors or has a receiver or trustee appointed for all or
substantially all of its property.

15.2.4. By CTI for Baxter Patent Challenge. In the event that Baxter or any of
its Affiliates commences or otherwise, directly or indirectly, pursues (or,
other than as required by Law or legal process, voluntarily assists any Third
Party to pursue in any material respect where Baxter has knowledge that its
assistance will be used by the Third Party to pursue) any proceeding seeking to
have any of the CTI Patents revoked or declared invalid, unpatentable, or
unenforceable, CTI may declare a material breach hereunder, terminate this
Agreement on written notice to Baxter and shall then have the right to exercise
the remedies available under Section 15.3 with immediate effect.

15.2.5. By Baxter for CTI Development Costs. In the event Baxter determines in
good faith based on documentary evidence (including without limitation
information contained in the Development Account) that the CTI Development Costs
that are reasonably projected to

 

71



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

be incurred on or after January 1, 2014 with respect to the Initial Indication
that are (A) applicable to both the Baxter Exclusive Territory and the
Co-Promotion Territory, or (B) exclusive to the Co-Promotion Territory, in the
case of either (A) or (B), exceed or will exceed **, Baxter may terminate this
Agreement. If Baxter determines that it desires to so terminate, it shall notify
CTI in writing and such notification shall be accompanied by a reasonably
detailed description of the CTI Development Costs involved, including without
limitation the territory or territories with respect to which such CTI
Development Costs were or are expected to be incurred, and such other
information as CTI may reasonably request. Unless CTI, within thirty (30) days
of receipt of Baxter’s notification pursuant to this Section 15.2.5, delivers to
Baxter a written objection setting forth in reasonable detail its determination
as to why it disagrees with Baxter’s calculations, the Agreement shall terminate
on the expiration of such thirty (30) day period. If CTI responds in writing
with such a written objection within such thirty (30) day period, and Baxter
disagrees with such response, the Parties shall follow the dispute resolution
procedures set forth in Section 16.13. In the event the matter is decided in
Baxter’s favor, then Baxter shall have the right to terminate this Agreement
effective immediately upon the decision rendered pursuant to Section 16.13.

15.2.6. By Baxter for Commercial Failure. In the event of a Commercial Failure,
Baxter shall have the right to terminate this Agreement on a country-by-country
basis or in its entirety upon ninety (90) days’ prior written notice to CTI.

15.2.7. By Baxter for Convenience. Baxter may terminate this Agreement without
cause upon written notice to CTI at any time following the one year anniversary
of the Effective Date; provided, however, that such termination shall not be
effective for a period of six (6) calendar months following delivery to CTI of
the termination notice, provided that during such 6-month period Baxter
continues to perform its obligations hereunder, including without limitation
participation in Committees, payment of amounts due and using Commercially
Reasonable Efforts to perform its Commercialization Obligations .

15.3. Obligations upon Early Termination.

15.3.1. In the event of termination of this Agreement by either Party in
accordance with Section 15.2:

(a) all Licensed Rights shall revert to CTI without any compensation to be paid
by CTI;

(b) Baxter shall promptly return to CTI any and all CTI Information;

(c) Baxter shall promptly transfer to CTI or its designee any and all Marketing
Approvals and all other filings and submissions with and to Regulatory
Authorities owned by Baxter or its Affiliates with respect to the Licensed
Product. To this end Baxter shall make Commercially Reasonable Efforts to file
for transfer with the relevant Regulatory Authorities and to give all other
notifications and approvals necessary under law for the transfer of Marketing
Approvals and such other filings and submissions;

 

72



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

(d) Baxter shall grant to CTI a worldwide license, with the right to sublicense,
through multiple tiers of Sublicensees, to use any Baxter Trademarks (including,
without limitation, the goodwill symbolized by such Baxter Trademarks) used to
brand Licensed Products, and a license to reproduce, distribute, perform,
display and prepare derivative works of Baxter’s copyrights used to brand or
Promote the Licensed Product, in each case solely to the extent necessary or
useful for Commercializing the Licensed Product; provided that such license
shall bear a commercially reasonable royalty to be agreed by the Parties in good
faith and provided further that the term of the license shall be no greater than
** unless agreed to by Baxter;

(e) The licenses granted by Baxter to CTI pursuant to Section 2.2 and other
provisions of this Agreement shall continue in effect, but shall also from such
time forward include the right to grant sublicenses through multiple tiers of
Sublicensees, but solely to the extent necessary or useful for Developing or
Commercializing the Licensed Product, in addition to those sections that also
survive pursuant to Section 15.5;

(f) Baxter shall furnish CTI with reasonable cooperation, at Baxter’s expense,
to assure a smooth transition of any clinical or other studies in progress then
being conducted by Baxter or its Affiliates related to the Compound, Drug
Product and/or Licensed Product which CTI determines to continue in compliance
with applicable Laws and ethical guidelines applicable to the transfer or
termination of any such studies. In the event that CTI informs Baxter that it
does not intend to continue specific development activities then in progress,
each Party shall bear its own costs incurred in closing out such activities; and

(g) Baxter shall not withdraw or cancel any Marketing Approval or Reimbursement
Approval or application for either, unless expressly instructed so by CTI in
writing; provided that CTI shall be responsible for all costs and expenses for
the maintenance of all Marketing Approvals and Reimbursement Approvals following
receipt of notice of termination.

15.4. Force Majeure.

15.4.1. No failure or delay by either Party in the performance of any obligation
hereunder shall be deemed a breach of this Agreement nor create any liability
for any damages, increased cost or losses which the other Party may sustain by
reason of such failure or delay of performance, if the same shall arise from any
cause or causes beyond the control of that Party, such as earthquake, storm,
flood, fire, other acts of nature, epidemic, war, riot, hostility, public
disturbance, cessation of transport, act of public enemies, prohibition or act
by a Government Authority or public agency, strike or other labor dispute or
work stoppage (collectively “Force Majeure”); provided, however, that the Party
so prevented shall continue to take all commercially reasonable actions within
its power to comply with its obligations hereunder as fully as possible and to
mitigate possible damages.

15.4.2. The Party so prevented shall without undue delay notify the other Party
in writing thereof.

 

73



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

15.4.3. Should the event of Force Majeure continue for more than ninety
(90) days, the Parties shall promptly discuss their further performance under
this Agreement and whether to modify or terminate this Agreement in view of the
effect of the event of Force Majeure. If no agreement can be reached within
sixty (60) days after expiration of such ninety (90) day period, either Party
may terminate this Agreement effective immediately upon written notice to the
other Party.

15.5. Survival. For the avoidance of doubt, it is understood that the following
Sections of this Agreement shall survive expiration or termination of this
Agreement for any reason: 1.1 (Definitions), 7.4 (Recalls), 9.3.4 (Royalty
Payment Timing; Royalty Reports), 9.3.5 (Audit), 10.2 (Ownership of Inventions),
13 (Confidentiality), 14 (Indemnification), 15 (Term; Termination), and 16
(General Provisions). The following Sections of this Agreement shall survive
expiration or termination of this Agreement with respect to payments accrued
before such expiration or termination: 9.2 (Milestones), 9.3.1 (Royalty
Payments), 9.7 (Exchange Rate; Manner and Place of Payment) and 9.8 (Taxes).

15.6. Other Remedies. Termination or expiration of this Agreement for any reason
shall not release any Party from any liability or obligation that has accrued
prior to such expiration or termination, nor affect the survival of any
provision hereof to the extent it is expressly stated to survive termination.
Termination or expiration of this Agreement for any reason shall not constitute
a waiver or release of, or otherwise be deemed to prejudice or adversely affect,
any rights, remedies, or claims, whether for damages or otherwise, that a Party
may have hereunder or that may arise out of or in connection with such
termination or expiration.

ARTICLE XVI.

GENERAL PROVISIONS

16.1. Assignment. This Agreement is binding upon and will inure to the benefit
of the Parties and their respective permitted assignees or successors in
interest, including without limitation those that may succeed by assignment,
transfer or otherwise to the ownership of either of the Parties or of the assets
necessary to the conduct of the business to which this Agreement relates. This
Agreement may not be assigned or otherwise transferred by either Party without
the prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, that either
Party may, without such consent, assign this Agreement together with all of its
rights and obligations hereunder to its Affiliates, or to a successor in
interest in connection with the transfer or sale of all or substantially all of
its business to which this Agreement relates, or in the event of its merger or
consolidation or similar transaction, subject to the assignee agreeing to be
bound by the terms of this Agreement. Any purported assignment in violation of
the preceding sentences shall be void. Any permitted successor shall assume and
be bound by all obligations of its assignor or predecessor under this Agreement.

16.2. Headings. Headings are inserted for convenience and shall not affect the
meaning or interpretation of this Agreement.

 

74



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

16.3. Waiver. No waiver of any default hereunder by either Party or any failure
to enforce any rights hereunder shall be deemed to constitute a waiver of any
subsequent default with respect to the same or any other provision hereof.

16.4. Notices. Any and all notices given by one Party to the other Party under
this Agreement must be in writing and shall be delivered by hand, sent by
registered or certified air mail (postage prepaid), international courier
service, email or fax to the other Party’s address as set forth below or to the
latest address of such Party as shall have been communicated to the other Party.

If to CTI:

CELL THERAPEUTICS, INC.

3101 Western Avenue

Suite #600

Seattle, WA 98121

Attention: Executive Vice President, Corporate Development

Telephone: (206 282-7100

Facsimile: (206) 284-6206

Email: **

with a copy to CTI Legal Affairs at the above address.

with a copy (which copy shall not constitute legal notice to CTI) to:

O’Melveny & Myers LLP

Two Embarcadero Center

San Francisco, CA 94111

Facsimile: +1 (415) 984-8701

Email: **

Attention: C. Brophy Christensen, Esq.

If to Baxter:

Baxter Healthcare SA

Postfach

8010 Zürich, Switzerland

Telephone: +41 44 878 60 00

Facsimile: +41 44 878 63 50

Attention: Legal Department

 

75



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

with a copy (which copy shall not constitute legal notice to Baxter) to counsel:

Baxter Healthcare Corporation

One Baxter Parkway

Deerfield, Illinois 60015

Telephone: (224) 948-3440

Facsimile: (224) 948-2590

Email: **

Attention: General Counsel

16.5. Severability. Should any part of this Agreement be held unenforceable or
in conflict with the applicable Laws of any jurisdiction, the invalid or
unenforceable part or provision shall be replaced with a provision which
accomplishes, to the extent possible, the original business purpose of such part
or provision in a valid and enforceable manner, and the remainder of this
Agreement shall remain binding upon the Parties hereto.

16.6. Entire Agreement. This Agreement constitutes the whole agreement between
the Parties and shall cancel and supersede any and all prior and contemporaneous
negotiations, correspondence, understandings and agreements, whether oral or
written, between the Parties respecting the subject matter hereof, including
without limitation the Confidentiality Agreement.

16.7. Amendment; No Waiver. Any amendment or modification to this Agreement
shall only be made in writing and shall only be valid when signed by the due
representatives of the Parties. No provision of this Agreement may be waived
except by a writing signed by the Party against which such waiver is sought to
be enforced.

16.8. Counterparts. This Agreement may be executed in more than one counterpart
(including by electronic transmission), each of which shall be deemed an
original, but all of such counterparts taken together shall constitute one and
the same agreement.

16.9. Agency. Neither Party is, nor shall be deemed to be, an employee, agent,
co-venturer, or legal representative of the other Party for any purpose. Neither
Party shall be entitled to enter into any contracts in the name of, or on behalf
of the other Party, nor shall either Party be entitled to pledge the credit of
the other Party in any way or hold itself out as having the authority to do so.

16.10. Further Actions. Each Party agrees to execute, acknowledge, and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

16.11. Compliance with Laws. Each Party will comply with all Laws in performing
its obligations and exercising its rights hereunder, including without
limitation all Laws relating to the export, re-export or other transfer of any
Information transferred pursuant to this Agreement or the Licensed Product.

16.12. Governing Law. The construction, validity and performance of this
Agreement shall be governed in all respects by the laws of the state of New
York, excluding its provisions regarding conflicts of law. The UNCITRAL
Convention on the International Sale of Goods shall not apply.

 

76



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

16.13. Dispute Resolution; Jurisdiction. Any disputes under this Agreement shall
be submitted initially by either Party for resolution by the Executive Officers.
The Executive Officers shall meet and discuss such matter within fifteen (15)
days after a Party proposes that such Executive Officers meet to discuss the
dispute. In the event the Executive Officers of each Party are unable to resolve
the dispute within thirty (30) days after receiving notice of the dispute (or
such longer period as the Parties may mutually agree upon), then such dispute
shall, after expiration of the thirty (30) day period, be submitted to the
International Institute for Conflict Prevention & Resolution (“CPR”) for final
and binding arbitration pursuant to the arbitration clause set forth in Exhibit
16.13. Notwithstanding the foregoing, no matters relating to breach or alleged
breach of the provisions of Article XIII or the ownership of intellectual
property or rights in intellectual property (including without limitation
Improvements and Inventions) or the validity or enforceability thereof shall be
subject to resolution by the CPR, but rather shall be determined by a U.S.
federal court of appropriate jurisdiction.

16.14. Bankruptcy Code. All rights and licenses granted under or pursuant to
this Agreement by CTI or Baxter are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code and of any similar
provisions of applicable Laws under any other jurisdiction (collectively, the
“Bankruptcy Laws”), licenses of right to “intellectual property” as defined
under the Bankruptcy Laws. CTI agrees that Baxter, as a licensee of rights under
this Agreement, shall retain and may fully exercise all of its rights and
elections under the Bankruptcy Laws.

16.15. Joint and Several Obligations. As among the entities comprising Baxter
hereunder, consisting of BII, BHC and BHSA, all obligations and liabilities of
Baxter under or in connection with this Agreement shall be joint and several.

[Signature Page Follows]

 

77



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

[Signature Page to Development, Commercialization and License Agreement]

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in duplicate by their respective duly authorized officers or representatives.

 

CELL THERAPEUTICS, INC. By:  

/s/ James Bianco

Name:  

James Bianco

Title:  

President & CEO

BAXTER INTERNATIONAL INC. By:  

/s/ Ludwig N. Hantson

Name:  

Ludwig N. Hantson

Title:  

CVP/President BioScience

BAXTER HEALTHCARE CORPORATION By:  

/s/ Ludwig N. Hantson

Name:  

Ludwig N. Hantson

Title:  

CVP/President BioScience

BAXTER HEALTHCARE SA By:  

/s/ Philippe Francois

Name:  

Philippe Francois

Title:  

Vice President - Supply Chain

By:  

/s/ Pier Pollini

Name:  

Pier Pollini

Title:  

Senior Director - Supply Chain

 



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

Exhibit 1.26

Chemical Structure of Pacritinib Citrate

 

 

LOGO [g622342ex10_32pg079.jpg]

Chemical name:
11-(2-Pyrrolidin-1-yl-ethoxy)-14,19-dioxa-5,7,26-triaza-tetracyclo[19.3.1.1(2,6).1(8,12)]
heptacosa-1(25),2(26),3,5,8,10,12(27),16,21,23-decaene citrate

 



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

Exhibit 1.34

Co-Promotion Terms

****

 



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

Exhibit 1.46

CTI Patents

 

“OXYGEN LINKED PYRIMIDINE DERIVATIVES”

Jurisdiction

  

Application No.

  

Patent No. (if any)

Australia    2006316071    2006316071 Brazil    PI0618552-5    Canada   
2,629,443    China    200680050676.5    ZL200680050676.5 Europe    06813132.5   
Hong Kong    09100412.1    India    2191/KOLNP/2008    Indonesia    WO200801506
   Japan    2008-541128    5225856 Malaysia    PI 20081674    Mexico   
MX/a/2008/006432    MX298029 New Zealand    568325    568325 PCT   
PCT/SG2006/000352    Philippines    1-2008-501125    Philippines   
1-2012-501002    Philippines    1-2012-501003    Singapore    200803992-7   
142892 South Africa    2008/04208    2008/04208 South Korea    10-2008-7013543
   Taiwan    095142296    Thailand    0601005660    USA    12/093,867   
8,153,632 USA    13/438,989    8,415,338 USA    13/771,546    Vietnam   
1-2008-01477   

 

“11-(2-PYRROLIDIN-1-YL-ETHOXY)-14,19-DIOXA-5,7,26-TRIAZA-TETRACYCLO[19.3.1.1(2,6).1(8,12)]HEPTACOSA-1(25),2(26),
3,5,8,10,12(27),16,21,23-DECAENE CITRATE SALT”

Jurisdiction

  

Application No.

  

Patent No. (if any)

Argentina    P090104834    Australia    2009325147    Brazil    PI 0922736-9   
Canada    2,746,058    China    200980150325.5    Europe    09788621.2    GCC   
14895    Hong Kong    12102375.7    India    2306/KOLNP/2011   

 



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

“11-(2-PYRROLIDIN-1-YL-ETHOXY)-14,19-DIOXA-5,7,26-TRIAZA-TETRACYCLO[19.3.1.1(2,6).1(8,12)]HEPTACOSA-1(25),2(26),
3,5,8,10,12(27),16,21,23-DECAENE CITRATE SALT”

Jurisdiction

  

Application No.

  

Patent No. (if any)

Indonesia    W00201102475    Israel    213418    Japan    2011-540664   
Malaysia    PI 2011002647    Mexico    MX/A/2011/006206    New Zealand    593223
   PCT    PCT/SG2009/000473    Philippines    1-2011-501084    Russia   
2011126173    Singapore    201104006-0    171907 South Africa    2011/04032   
2011/04032 South Korea    10-2011-7015738    Taiwan    098142605    Thailand   
0901005538    USA    13/133,297    Vietnam    1-2011-01814   

 

“11-(2-PYRROLIDIN-1-YL-ETHOXY)-14,19-DIOXA-5,7,26-TRIAZA-TETRACYCLO[19.3.1.1(2,6).1(8,12)]HEPTACOSA-1(25),2(26),
3,5,8,10,12(27),16,21,23-DECAENE MALEATE SALT”

Jurisdiction

  

Application No.

  

Patent No. (if any)

Argentina    P090104835    Europe    09793626.4    GCC    14896    PCT   
PCT/SG2009/000474    Taiwan    098142603    Thailand    0901005537    USA   
13/133,288   

 



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

Exhibit 1.47

CTI Trademarks

CTI

CELL THERAPEUTICS

CELL THERAPEUTICS, INC.

 

LOGO [g622342ex10_32pg083.jpg]

 



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

Exhibit 1.54

Development Plan

****

 



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

Exhibit 1.54

Target Product Profile

****

 



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

Exhibit 1.54

Development Plan Gantt Chart and Budget

****



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

Exhibit 1.132

Form of Registration Rights Agreement

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of November 14,
2013, by and among (i) Cell Therapeutics, Inc., a Washington corporation (the
“Company”), (ii) Baxter Healthcare SA, a company organized under the laws of
Switzerland (the “Initial Holder”), and (iii) each person or entity that
subsequently becomes a party to this Agreement pursuant to, and in accordance
with, the provisions of Section 12 hereof (collectively, the “Holder Permitted
Transferees,” and each individually, a “Holder Permitted Transferee”).

WHEREAS, pursuant to the terms and conditions set forth in that certain
Development, Commercialization and License Agreement, dated as of November 14,
2013, between the Company and the Initial Holder (the “DCLA”), the Initial
Holder has agreed to purchase from the Company, and the Company has agreed to
issue and sell to Baxter, shares of the Company’s Series 19 Preferred Stock
and/or shares of the Company’s common stock, all upon the terms and conditions
set forth in the DCLA.

WHEREAS, the terms of the DCLA provide for the Company and the Initial Holder to
execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:

1. Definitions. The following terms shall have the meanings provided therefor
below or elsewhere in this Agreement as described below:

“Agreement” has the meaning set forth in the Preamble.

“Board” means the board of directors of the Company.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York are authorized or obligated by law or executive order to
close.

“Company” has the meaning set forth in the Preamble.

“DCLA” has the meaning set forth in the Preamble.

“Effective Date” has the meaning set forth in the DCLA.

 

3



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and all of
the rules and regulations promulgated thereunder.

“Holder Indemnified Person” has the meaning set forth in Section 9.1.

“Holder Permitted Transferee” and “Holder Permitted Transferees” have the
meanings set forth in the Preamble.

“Holders” means, collectively, the Initial Holder and the Holder Permitted
Transferees; provided, however, that the term “Holders” shall not include the
Initial Holder or any of the Holder Permitted Transferees if such Holder ceases
to own or hold any Registrable Shares.

“Initial Holder” has the meaning set forth in the Preamble.

“Loss” has the meaning set forth in Section 9.1.

“Mandatory Registration Termination Date” has the meaning set forth in
Section 3.2.

“Majority Holders” means, at the relevant time of reference thereto, those
Holders holding more than fifty percent (50%) of the Registrable Shares held by
all of the Holders.

“Qualifying Holder” has the meaning set forth in Section 12.

“Registrable Shares” means (i) any shares of common stock of the Company issued
to the Initial Holder, (ii) any shares of common stock of the Company issuable
upon conversion of any shares of Series 19 Preferred Stock issued to the Initial
Holder or (iii) any common stock issued as (or issuable upon the conversion or
exercise of any warrant, right, or other security that is issued as) a dividend
or other distribution with respect to, or in exchange for or in replacement of,
such common stock or Series 19 Preferred Stock. For the avoidance of doubt, a
security shall cease to be a Registrable Share once it has been sold in an
SEC-registered transaction or pursuant to Rule 144.

“Registration Statement” has the meaning set forth in Section 3.1.

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
or substitute rule, law or provision.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and all of the
rules and regulations promulgated thereunder.

“Suspension Period” has the meaning set forth in Section 11.

2. Effectiveness. This Agreement shall become effective and legally binding on
the Effective Date.

 

4



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

3. Mandatory Registration.

3.1. Within thirty (30) calendar days after the Effective Date, the Company will
prepare and file with the SEC a registration statement on Form S-3, or any other
available form if the Company is not eligible to use Form S-3, for the purpose
of registering under the Securities Act all of the Registrable Shares for resale
by, and for the account of, the Holders as selling stockholders thereunder (the
“Registration Statement”). The Registration Statement shall permit the Holders
to offer and sell, on a delayed or continuous basis pursuant to Rule 415 under
the Securities Act, any or all of the Registrable Shares. The Company agrees to
use commercially reasonable efforts to cause the Registration Statement to
become effective as soon as practicable after the filing thereof, and in no
event later than the earlier of (i) ninety (90) calendar days following the
Effective Date (subject to reasonable extension to the extent necessary to
accommodate a delay resulting from unresolved SEC comments or the need to file
financial statements within the time periods prescribed by the SEC) and (ii) the
fifth calendar day following the date on which the Company is notified by the
SEC that (a) such Registration Statement will not be reviewed or is no longer
subject to further review and comments and that (b) the SEC is willing to
declare the Registration Statement effective. The Registration Statement filed
pursuant to this Section 3.1 (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided to each
Holder and its counsel prior to its filing or other submission.

3.2. The Company shall be required to keep the Registration Statement effective
until such date that is the earlier to occur of (i) the date as of which all of
the Holders may sell all of the Registrable Shares to the public without
restriction pursuant to Rule 144 (or the successor rule thereto) promulgated
under the Securities Act, and (ii) the date when all of the Registrable Shares
registered thereunder shall have been sold pursuant to the Registration
Statement or Rule 144 (such date is referred to herein as the “Mandatory
Registration Termination Date”). Thereafter, the Company shall be entitled to
withdraw the Registration Statement and the Holders shall have no further right
to offer or sell any of the Registrable Shares pursuant to the Registration
Statement (or any prospectus relating thereto). The Company shall not be
required to register the offer and sale of the Registrable Shares pursuant to
the Registration Statement in an underwritten offering.

3.3. The Company shall not, and shall not agree to (i) allow the holders of any
securities of the Company, other than holders of the Registrable Shares, to
include any of their securities in the Registration Statement under Section 3.1
hereof or any amendment or supplement thereto without the consent of the Holders
or (ii) offer any securities for its own account or the account of others in the
Registration Statement under Section 3.1 hereof or any amendment or supplement
thereto without the consent of the Holders, in each such case, subject to, and
other than with respect to, any registration obligations of the Company under
any agreement entered into prior to the Effective Date; provided, however, that
the Company at all times reserves the right to provide registration rights,
pursuant to a separate registration statement, to the holders of any securities
of the Company.

 

5



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

4. Notification of Effectiveness. Company shall notify the Holders by facsimile
or e-mail (as provided by Holders) as promptly as practicable, and in any event,
within twenty-four (24) hours, after the Registration Statement is declared
effective and shall simultaneously provide the Holders with copies of any
related prospectus to be used in connection with the sale or other disposition
of the securities covered thereby.

5. Obligations of the Company. In connection with the Company’s obligation under
Sections 3 and 4 hereof to file the Registration Statement with the SEC and to
use commercially reasonable efforts to cause the Registration Statement to
become effective as soon as practicable, the Company shall, as expeditiously as
reasonably possible:

5.1. Prepare and file with the SEC such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Shares covered by the Registration Statement,
and furnish to each Holder and the single firm of counsel designated by the
Holders to the extent requested by such Holder or counsel, without charge, at
least one conformed copy of each Registration Statement and each amendment
thereto, including financial statements and schedules, all documents
incorporated or deemed to be incorporated therein by reference, and all exhibits
(including those previously furnished or incorporated by reference) promptly
after the filing of such documents with the SEC;

5.2. Furnish to the Holders, without charge, such number of copies of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents (including, without
limitation, prospectus amendments and supplements as are prepared by the Company
in accordance with Section 5.1 above) as the Holders may reasonably request in
order to facilitate the disposition of such Holders’ Registrable Shares. The
Company hereby consents to the use of such prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Shares covered by such prospectus and any
amendment or supplement thereto.

5.3. Notify the Holders as promptly as reasonably possible, at any time when a
prospectus relating to the Registration Statement is required to be delivered
under the Securities Act, of the happening of any event as a result of which the
prospectus included in or relating to the Registration Statement contains an
untrue statement of a material fact or omits any fact necessary to make the
statements therein not misleading; and, thereafter, the Company will promptly
prepare (and, when completed, give notice to each Holder) a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Shares, such prospectus will not contain an untrue statement
of a material fact or omit to state any fact necessary to make the statements
therein not misleading; upon such notification by the Company, the Holders will
not offer or sell Registrable Shares until the Company has notified the Holders
that it has prepared a supplement or amendment to such prospectus and delivered
copies of such supplement or amendment to the Holders (it being understood and
agreed by the Company that the foregoing clause shall in no way diminish or
otherwise impair the Company’s obligation to promptly prepare a prospectus
amendment or supplement as above provided in this Section 5.3 and deliver copies
of same as above provided in Section 5.2 hereof);

 

6



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

5.4. Promptly respond to any and all comments received from the SEC, with a view
towards causing the Registration Statement or any amendment thereto to be
declared effective by the SEC as soon as practicable, and file an acceleration
request as soon as practicable, but no later than five (5) Business Days,
following the resolution or clearance of all SEC comments or, if applicable,
notification by the SEC that any such Registration Statement or any amendment
thereto will not be subject to review;

5.5. Use commercially reasonable efforts to register and qualify the Registrable
Shares covered by the Registration Statement under such other securities or Blue
Sky laws of such states where such registration and/or qualification is required
as shall be reasonably requested by a Holder, provided that the Company shall
not be required in connection therewith or as a condition thereto to qualify to
do business or to file a general consent to service of process in any such
states or jurisdictions, and provided further that (notwithstanding anything in
this Agreement to the contrary with respect to the bearing of expenses) if any
jurisdiction in which any of such Registrable Shares shall be qualified shall
require that expenses incurred in connection with the qualification therein of
any such Registrable Shares be borne by the Holders, then the Holders shall, to
the extent required by such jurisdiction, pay their pro rata share of such
qualification expenses;

5.6. Subject to the terms and conditions of this Agreement, use commercially
reasonable efforts to (i) prevent the issuance of any stop order or other
suspension of effectiveness of a Registration Statement, or the suspension of
the qualification of any of the Registrable Shares for sale in any jurisdiction
in the United States, and (ii) if such an order or suspension is issued, obtain
the withdrawal of such order or suspension at the earliest practicable moment
and notify each holder of Registrable Shares of the issuance of such order and
the resolution thereof or its receipt of notice of the initiation or threat of
any proceeding such purpose;

5.7. Permit a single firm of counsel designated by the Holders to review the
Registration Statement and all amendments and supplements thereto (as well as
all requests for acceleration or effectiveness thereof), at Holders’ own cost, a
reasonable period of time prior to their filing with the SEC (not less than five
(5) Business Days) and use commercially reasonable efforts to reflect in such
documents any comments as such counsel may reasonably propose (so long as such
comments are provided to the Company at least (2) Business Days prior to the
expected filing date) and will not request acceleration of such Registration
Statement without prior notice to such counsel, provided, however that the
Company shall not file the Registration Statement or any amendments or
supplements thereto to which the Majority Holders and the counsel designated by
the Holders shall reasonably object in good faith;

5.8. Cooperate with the Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Shares to be delivered to a
transferee pursuant to the Registration Statement, which certificates shall be
free, to the extent permitted by law, of all restrictive legends, and to enable
such Registrable Shares to be in such denominations and registered in such names
as any such Holders may request;

 

7



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

5.9. Comply with all applicable rules and regulations of the SEC;

5.10. Use commercially reasonable efforts to cause all the Registrable Shares
covered by the Registration Statement to be listed on the NASDAQ National
Market, or such other securities exchange on which the Company’s common stock is
then listed; and

5.11. Comply with all requirements of the Financial Industry Regulatory
Authority, Inc. with regard to the issuance of the Registrable Shares and the
listing thereof on the NASDAQ National Market, and engage a transfer agent and
registrar to maintain the Company’s stock ledger for all Registrable Shares
covered by the Registration Statement not later than the effective date of the
Registration Statement.

6. Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Agreement that the Holders shall
furnish to the Company such information regarding them and the securities held
by them as the Company shall reasonably request and as shall be required in
order to effect any registration by the Company pursuant to this Agreement. Each
Holder shall promptly notify the Company of any changes in the information
furnished to the Company.

7. Expenses of Registration. All fees and expenses incurred by the Company in
connection with the registration of the Registrable Shares pursuant to this
Agreement, including, without limitation, all registration and qualification and
filing fees, printing (including, without limitation, expenses of printing
certificates for Registrable Shares and of printing prospectuses if the printing
of prospectuses is reasonably requested by the holders of a majority of the
Registrable Shares included in the Registration Statement), fees and
disbursements of counsel for, or other persons retained by, the Company, and
fees and expenses incident to the performance of or compliance with this
Agreement by the Company, shall be borne by the Company. In addition, the
Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Shares on any securities exchange as required
hereunder. Any expenses incurred by a Holder, including, without limitation,
fees and disbursements of counsel for such Holder or any brokerage and other
selling commissions and discounts shall be borne by such Holder.

8. Delay of Registration. The Holders shall not take any action with the primary
intent to restrain, enjoin or otherwise delay any registration as the result of
any controversy which might arise with respect to the interpretation or
implementation of this Agreement. In the event such a delay occurs because of
such action, the dates by which the Registration Statement is required to be
filed and become effective pursuant to this Agreement shall be extended by the
same number of days of such delay.

 

8



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

9. Indemnification.

9.1. The Company will, notwithstanding any termination of this Agreement,
indemnify and hold harmless each Holder, the officers, directors, agents and
employees of each of them, each person who controls each Holder within the
meaning of the Securities Act or the Exchange Act, if any, and the officers,
directors, agents and employees of each such controlling person (in each case, a
“Holder Indemnified Person”), to the fullest extent permitted by applicable law,
from and against any loss, claim, damage, cost (including, without limitation,
reasonable costs of preparation and reasonable attorneys’ fees), expenses, or
liability (“Loss”), to which such Holder Indemnified Person may become subject
under the Securities Act or otherwise, insofar as such Loss arises out of or is
based upon (i) any untrue or alleged untrue statement of any material fact
contained in the Registration Statement, in any preliminary prospectus or final
prospectus relating thereto or in any amendments or supplements to the
Registration Statement or any such preliminary prospectus or final prospectus,
or (ii) the omission or alleged omission to state therein a material fact
required to be stated therein, or necessary to make the statements therein not
misleading; provided, however, that the indemnity agreement contained in this
Section 9.1 shall not apply to amounts paid in settlement of any such Loss if
such settlement is effected without the consent of the Company (such consent not
to be unreasonably withheld, conditioned or delayed), nor shall the Company be
liable in any such case for any such Loss to the extent, but only to the extent,
that it arises solely out of or is based solely upon (1) an untrue statement or
alleged untrue statement or omission or alleged omission made in connection with
the Registration Statement, any preliminary prospectus or final prospectus
relating thereto or any amendments or supplements to the Registration Statement
or any such preliminary prospectus or final prospectus, based upon and in
conformity with written information furnished expressly for use in connection
with the Registration Statement or any such preliminary prospectus or final
prospectus by a Holder, any underwriter for such Holder or controlling person
with respect to such Holder, or (2) any breach by any Holder of this Agreement
or the failure of such Holder to comply with the covenants and agreements
contained in this Agreement respecting sales of the Registrable Shares.

9.2. Each Holder will severally and not jointly indemnify and hold harmless the
Company, each of its directors, each of its officers who have signed the
Registration Statement, each person, if any, who controls the Company within the
meaning of the Securities Act, and all other Holders against any Loss to which
the Company or any such director, officer, controlling person, or such other
Holder may become subject to, under the Securities Act or otherwise, insofar as
such Loss arises solely out of or is based solely upon any untrue or alleged
untrue statement of any material fact contained in the Registration Statement or
any preliminary prospectus or final prospectus, relating thereto or in any
amendments or supplements to the Registration Statement or any such preliminary
prospectus or final prospectus, or arises out of or is based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent and only to the extent that such untrue statement or alleged
untrue statement or omission or alleged omission was made in the Registration
Statement, in any preliminary prospectus or final prospectus relating thereto or
in any amendments or supplements to the Registration

 

9



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

Statement or any such preliminary prospectus or final prospectus, in reliance
upon and in conformity with written information furnished by the Holder
expressly for use in connection with the Registration Statement, or any
preliminary prospectus or final prospectus; and provided, further, however, that
the indemnity agreement contained in this Section 9.2 shall not apply to amounts
paid in settlement of any such Loss if such settlement is effected without the
consent of those Holder(s) against which the request for indemnity is being
made. In no event shall the liability of any selling Holder hereunder be greater
in amount than the dollar amount of the net proceeds received by such Holder
upon the sale of the Registrable Shares giving rise to such indemnification
obligation.

9.3. Promptly after receipt by an indemnified party under this Section 9 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against any indemnifying party under this
Section 9, notify the indemnifying party in writing of the commencement thereof
and the indemnifying party shall have the right to participate in and, to the
extent the indemnifying party desires, jointly with any other indemnifying party
similarly noticed, to assume at its expense the defense thereof with counsel
mutually satisfactory to the indemnifying parties and the indemnified parties.
In the event that the indemnifying party assumes any such defense, the
indemnified party may participate in such defense with its own counsel and at
its own expense, provided, however, that the counsel for the indemnifying party
shall act as lead counsel in all matters pertaining to such defense or
settlement of such claim. The failure to notify an indemnifying party promptly
of the commencement of any such action shall not relieve such indemnifying party
of any liability to the indemnified party under this Section 9, except (and
only) to the extent the indemnifying party is actually and materially adversely
prejudiced in its ability to defend such action.

9.4. If the indemnification provided for in this Section 9 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any Loss referred to therein, then the indemnifying party, in lieu of
indemnifying such indemnified party hereunder, shall, to the extent permitted by
applicable law, contribute to the amount paid or payable by such indemnified
party as a result of such Loss in such proportion as is appropriate to reflect
the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other in connection with the statements or omissions
that resulted in such Loss as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission. The indemnity and contribution agreements contained in
this Agreement are in addition to any liability that the indemnifying parties
may have to the indemnified parties.

10. Reports Under The Exchange Act. With a view to making available to the
Holders the benefits of Rule 144 and any other rule or regulation of the SEC
that may at any time permit the Holders to sell the Registrable Shares to the
public without registration until the Mandatory Registration Termination Date,
the Company agrees to use commercially reasonable efforts: (i) to make and keep
public information available as those terms are understood in Rule 144, (ii) to
file with the SEC in a timely manner all reports and other documents required to
be filed by an issuer of securities registered under the Securities Act or the
Exchange Act, (iii) as long as any Holder owns any Registrable Shares, to
furnish in writing upon such Holder’s request a written statement by the Company
that it has complied with the reporting requirements of Rule 144 and of the
Securities Act and the Exchange Act, and (iv) undertake any additional actions
reasonably necessary to maintain the availability of the Registration Statement
or the use of Rule 144.

 

10



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

11. Suspension. Notwithstanding anything in this Agreement to the contrary, if
the Company shall furnish to the Holders a certificate signed by the President
or Chief Executive Officer of the Company stating that the Board has made the
good faith determination (i) that continued use by the Holders of the
Registration Statement for purposes of effecting offers or sales of Registrable
Shares pursuant thereto would require, under the Securities Act, premature
disclosure in the Registration Statement (or the prospectus relating thereto) of
material, nonpublic information concerning the Company, its business or
prospects or any proposed material transaction involving the Company, (ii) that
such premature disclosure would be materially adverse to the Company, its
business or prospects or any such proposed material transaction or would make
the successful consummation by the Company of any such material transaction
significantly less likely and (iii) that it is therefore essential to suspend
the use by the Holders of such Registration Statement (and the prospectus
relating thereto) for purposes of effecting offers or sales of Registrable
Shares pursuant thereto, then the right of the Holders to use the Registration
Statement (and the prospectus relating thereto) for purposes of effecting offers
or sales of Registrable Shares pursuant thereto shall be suspended for a period
(the “Suspension Period”) of not more than forty-five (45) days after delivery
by the Company of the certificate referred to above in this Section 11; provided
that the Company shall be entitled to no more than two (2) such Suspension
Periods during any twelve (12) month period. During the Suspension Period, none
of the Holders shall offer or sell any Registrable Shares pursuant to or in
reliance upon the Registration Statement (or the prospectus relating thereto).
The Company shall use commercially reasonable efforts to terminate any
Suspension Period as promptly as practicable.

12. Transfer of Registration Rights. None of the rights of any Holder under this
Agreement shall be transferred or assigned to any person unless (i) such person
is a Qualifying Holder (as defined below), and (ii) such person agrees to become
a party to, and bound by, all of the terms and conditions of, this Agreement by
duly executing and delivering to the Company an Instrument of Adherence in the
form attached as Exhibit A hereto. For purposes of this Section 12, the term
“Qualifying Holder” shall mean, with respect to any Holder, (a) any corporation,
partnership controlling, controlled by, or under common control with, such
Holder or any partner thereof, or (b) any other direct transferee from such
Holder of at least 25% of those Registrable Shares held by such Holder. None of
the rights of any Holder under this Agreement shall be transferred or assigned
to any Person (including, without limitation, a Qualifying Holder) that acquires
Registrable Shares in the event that and to the extent that such Person is
eligible to immediately resell such Registrable Shares pursuant to Rule 144 of
the Securities Act or any

 

11



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

other exemption from the registration provisions of the Securities Act. After
any transfer in accordance with this Section 12, the rights and obligations of a
Holder as to any transferred Registrable Shares shall be the rights and
obligations of the Holder Permitted Transferee holding such Registrable Shares.

13. Confidentiality of Records. Each Holder agrees not to disclose any material
non-public information provided by the Company in connection with a registration
(including, without limitation, the contemplated filing and timing of filing of
a Registration Statement).

14. Entire Agreement. This Agreement constitutes and contains the entire
agreement and understanding of the parties with respect to the subject matter
hereof, and it also supersedes any and all prior negotiations, correspondence,
agreements or understandings with respect to the subject matter hereof.

15. Miscellaneous.

15.1. This Agreement may not be amended, modified or terminated, and no rights
or provisions may be waived, except with the written consent of the Majority
Holders and the Company.

15.2. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, and shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, personal
representatives, successors or assigns, provided that the terms and conditions
of Section 12 hereof are satisfied.

15.3. This Agreement shall be binding upon and inure to the benefit of any
transferee of any of the Registrable Shares provided that the terms and
conditions of Section 12 hereof are satisfied. Notwithstanding anything in this
Agreement to the contrary, if at any time any Holder shall cease to own any
Registrable Shares, all of such Holder’s rights under this Agreement shall
immediately terminate.

15.4. All notices and communications hereunder shall be deemed to have been duly
given and made if in writing and if served by personal delivery upon the party
for whom it is intended or delivered by registered or certified mail, return
receipt requested, or if sent by facsimile or email, provided that the facsimile
or email is promptly confirmed by telephone confirmation thereof, to the person
at the address set forth below, or such other address as may be designated in
writing hereafter, in the same manner, by such person:

If to the Company:

Cell Therapeutics, Inc.

3101 Western Avenue, Suite 600

Seattle, Washington 98121

Telephone: (206) 272-4000

Facsimile: (206) 272-4302

Email:

Attention: James A. Bianco, M.D., Chief Executive Officer

 

12



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

with copies to:

O’Melveny & Myers LLP

Two Embarcadero Center

San Francisco, CA 94111-3823

Telephone: (415) 984-8700

Facsimile: (415) 984-8701

Email:

Attention: C. Brophy Christensen, Esq. and Eric Sibbitt, Esq.

and

CTI Legal Affairs

Attention: Lisa Luebeck, Director, Legal Corporate Development & Securities

If to the Initial Holder:

Baxter Healthcare SA

Postfach

8010 Zurich, Switzerland

Telephone: +41 44 878 60 00

Facsimile: +41 44 878 63 50

Attention: Legal Department

with a copy to counsel, provided that such copy shall not constitute legal
notice to the Initial Holder:

Baxter Healthcare Corporation

One Baxter Parkway

Deerfield, Illinois 60015

Telephone: (224) 948-3440

Facsimile: (224) 948-2590

Email:

Attention: General Counsel

15.5. Any person may change the address to which correspondence to it is to be
addressed by notification as provided for herein.

15.6. The parties acknowledge and agree that in the event of any breach of this
Agreement, remedies at law may be inadequate, and each of the parties hereto
shall be entitled to seek specific performance of the obligations of the other
parties hereto and such appropriate injunctive relief as may be granted by a
court of competent jurisdiction, without the necessity of showing economic loss
and without any bond or other security being required.

 

13



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

15.7. This Agreement may be executed in a number of counterparts, including by
electronic transmission, any of which together shall for all purposes constitute
one Agreement, binding on all the parties hereto notwithstanding that all such
parties have not signed the same counterpart.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

14



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature pages to this Registration Rights Agreement to be duly executed as of
the day and year first above written.

 

CELL THERAPEUTICS, INC.

 

Name: Title:

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature pages to this Registration Rights Agreement to be duly executed as of
the day and year first above written.

 

BAXTER HEALTHCARE SA

 

Name: Title:

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

EXHIBIT A

Instrument of Adherence

Reference is hereby made to that certain Registration Rights Agreement, dated as
of November 14, 2013, among Cell Therapeutics, Inc., a Washington corporation
(the “Company”), the Initial Holder and the Holder Permitted Transferees, as
amended and in effect from time to time (the “Registration Rights Agreement”).
Capitalized terms used herein without definition shall have the respective
meanings ascribed thereto in the Registration Rights Agreement.

The undersigned, in order to become the owner or holder of [                ]
shares of Series 19 Preferred Stock (the “Preferred Stock”) or shares of common
stock of the Company issuable upon conversion of the Preferred Stock
(collectively, “Subject Securities”), of the Company, hereby agrees that, from
and after the date hereof, the undersigned has become a party to the
Registration Rights Agreement in the capacity of a Holder Permitted Transferee,
and is entitled to all of the benefits under, and is subject to all of the
obligations, restrictions and limitations set forth in, the Registration Rights
Agreement that are applicable to Holder Permitted Transferees. The notice
information for purposes of the Registration Rights Agreement is provided below.
This Instrument of Adherence shall take effect and shall become a part of the
Registration Rights Agreement immediately upon execution.

Executed as of the date set forth below under the laws of New York.

 

Signature:  

 

  Name:   Title:   Telephone:   Facsimile:   Email:   Attention:

 

Accepted:

CELL THERAPEUTICS, INC.

By:

 

 

 

Name:

 

Title:

Date:            , 2013

 



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

Exhibit 1.160

Upstream Agreement

 

1. The Asset Purchase Agreement, dated May 31, 2012, between S*BIO Pte Ltd. and
CTI, as amended from time to time.

 



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

Exhibit 8.2

Manufacturing and Supply Agreement Terms

The following is a summary of certain material terms relating to the manufacture
and supply of Licensed Product from CTI to Baxter that will be contained in a
definitive Manufacturing and Supply Agreement (the “Supply Agreement”). An
initial draft of the Supply Agreement was prepared by Baxter and commented upon
by CTI to reflect the Parties initial positions on certain manufacturing and
supply related matters (the “Draft Supply Agreement”). The length of time of the
negotiation with respect to the Supply Agreement and the efforts and manner in
which the Parties shall negotiate are as set forth in the Development,
Commercialization and License Agreement (“DCLA”) to which this Exhibit is
attached. All terms not defined herein shall have the respective meanings
attached to such terms in the DCLA. The following material terms of the Supply
Agreement shall be binding on the Parties and shall not be subject to
modification unless mutually agreed by the Parties.

 

Supply Agreement Term

 

Details

Term   Supply Agreement will be coterminous with the DCLA; provided, however
that upon expiration (but not termination) of the DCLA the Parties shall discuss
in good faith an extension of the Supply Agreement and/or a technology transfer
to ensure that Baxter (and CTI as applicable) will continue to have a supply of
Licensed Product and/or Drug Product (as applicable). Fill/Finish Option   The
Parties acknowledge that the DCLA provides that Baxter shall have an option to
perform, by itself or through one or more CMOs, the packaging, finishing and
labeling activities to produce Licensed Product from Drug Product, and that upon
exercise of this Fill/Finish Option the Supply Agreement will be appropriately
modified and that the Parties will enter into a second supply agreement which
shall, to the extent practicable and in accordance with industry custom and the
circumstances, ensure that the Parties will be is comparable positions with
respect to such second supply agreement as with respect to the Supply Agreement.
In the event that Baxter exercises the Fill/Finish Option and supplies finished
Licensed Product to CTI, it shall be at Baxter’s COGS therefor. Supply Price  
The purchase price for the Licensed Product under the Supply Agreement will be
** through manufacture of the Licensed Product in Drug Product form, subject to
the Supply Cap. For purposes of clarification, fill & finish (such as blistering
and package inserts), freight, insurance and other subsequent supply chain
expenses are not subject to the Supply Cap but shall **. Supply Cap  
Notwithstanding ** for Licensed Product referenced above, ** of Licensed Product
(the “Supply Cap Prices”) shall apply to all Pacritinib Citrate ** delivered to
Baxter under the Supply Agreement. The ** shall be increased at the beginning of
each subsequent Calendar Year over the prior year amount by **

 



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

Volume

  2014 Supply Cap
Price Per Capsule  

**

      ** 

**

      ** 

**

      ** 

**

      ** 

 

 

For the avoidance of doubt, the above prices are not incremental. That is, if
Baxter purchases ** capsules in a calendar year, the maximum supply price
(excluding packaging) is ** (subject to the annual adjustment noted above).

 

As noted above, ** will be charged for each unit of Licensed Product delivered
under the Supply Agreement (subject to the Supply Cap). However the Supply
Agreement will also contain a “true-up” mechanism to ensure that, based upon the
above Supply Cap, upon the completion of the applicable calendar year, any
payment overages for the purchase of Licensed Product are refunded to Baxter or
any payment deficits are paid to CTI, in either case, within 60 days following
the end of the applicable calendar year.

 

The Parties agree that the foregoing Supply Cap Prices are based upon the
assumption of one (1) Drug Substance manufacturing run per Calendar Year,
produced by a single Drug Substance manufacturer. Should the Parties agree to
greater than one Drug Substance manufacturing run per Calendar Year, then the
JSC shall adjust the Supply Cap Prices to reflect any expected incremental
expense. The Supply Cap Prices only apply to Drug Product by a single primary
supplier. Should Drug Product be produced under any Back-Up Manufacturing
provisions, then the Supply Prices Cap shall not apply to any such Drug Product.

Binding Orders   The timeframe for forecasting and any binding order provisions
in the Supply Agreement shall be aligned with the contractual provisions with
any CMOs engaged to perform such work, as well as any provisions for Safety
Stock, for which Baxter will have approval authority according to the terms of
the DCLA. Supply Failure   The Supply Agreement will include appropriate
technology transfer provisions (including provision of drug master files and
other customary terms in the industry) sufficient to enable Baxter to
manufacture (or have manufactured) the Licensed Product in the event that there
is a Supply Failure (as defined in the Draft Supply Agreement). ** Back-up
Manufacturing   The Supply Agreement will include a covenant from CTI requiring
CTI, within an agreed upon period of time (as determined by the JMC but no

 



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

  later than 30 months following first commercial sale), to have engaged and
qualified a CMO to provide back-up manufacturing and supply for the Licensed
Product (a “Secondary Supply Source”). Expenses with any scale-up, tech transfer
and validation of Back-up Manufacturing are Development expenses. Expenses
associated with producing any Licensed Product under Back-up Manufacturing shall
be provided at actual COGS but not subject to the Supply Cap. With notice
suitable for any contemplated contracts, Baxter may waive or extent the
timeframe for this provision for Back-up Manufacturing. Safety Stock   Until
such time as CTI has engaged and qualified a Secondary Supply Source, CTI will
agree to maintain, a safety stock of Licensed Product as forecast and ordered by
Baxter sufficient to supply Baxter with its requirements of Licensed Product for
the Territory for a period of not less than six (6) months. The cost for the
safety stock will be shared by the Parties such that Baxter is responsible for
** of the cost and CTI shall be responsible for ** of the cost. For the
avoidance of doubt, as such safety stock of Licensed Product is depleted, Baxter
shall be responsible under the Supply Agreement only for the remaining ** that
was previously borne by CTI, until aforementioned 6-month requirement is
fulfilled.

Representations/

Warranties/

Indemnification

  The Supply Agreement will contain customary representations and warranties
relating to the manufacture and supply of the Licensed Product including each
Party’s obligation to comply with all applicable Laws. Further, the Supply
Agreement will include appropriate indemnification language (a draft of which is
set forth in the Draft Supply Agreement). Recalls   Section 7.4 of the Agreement
shall govern the Parties’ obligations with respect to Recalls, Withdrawals
and/or Field Corrections. Confidentiality   Article XIII of the Agreement shall
govern the Parties’ obligations with respect to confidentiality. Dispute
Resolution   Section 16.13 of the Agreement shall govern the Parties’ rights and
obligations with respect to the resolution of any disputes under the Supply
Agreement. CTI CMO Agreement(s)   Baxter has the right to approve in writing any
supply agreement CTI enters into with CTI’s CMOs before execution thereof.

 



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

Exhibit 9.1.2

Preferred Stock Terms

ARTICLES OF AMENDMENT TO

AMENDED AND RESTATED ARTICLES OF

CELL THERAPEUTICS, INC.

DESIGNATION OF PREFERENCES,

RIGHTS AND LIMITATIONS

OF

SERIES 19 PREFERRED STOCK

Pursuant to the Washington Business Corporation Act, Chapter 23B.10, the
undersigned officer of Cell Therapeutics, Inc., a Washington corporation (the
“Corporation”), does hereby submit for filing these Articles of Amendment:

FIRST: The name of the Corporation is Cell Therapeutics, Inc.

SECOND: This amendment to the Corporation’s Amended and Restated Articles of
Incorporation, as amended to date (the “Restated Articles”), was adopted by the
Board of Directors of the Corporation (the “Board”) on November 9, 2013 as set
forth in resolutions adopted by the Board on November 9, 2013. Shareholder
action was not required on this amendment pursuant to Article II.2 of the
Restated Articles.

THIRD: A new Section 2(z) of Article II is added to the Restated Articles to add
the designations, rights and preferences of a new series of preferred stock as
follows, such Section to be effective as of November 15, 2013:

“(z) Series 19 Preferred Stock

TERMS OF PREFERRED STOCK

Section 1. Definitions. For the purposes hereof, the following terms shall have
the following meanings:

“Affiliate” means any person or entity controlling, controlled by or under
common control with a Holder.

“Alternate Consideration” has the meaning set forth in Section 7(d).

“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition by an individual, legal entity or “group” (as
described in Rule 13d-5(b)(1) promulgated under

 



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

the Exchange Act) of effective control (whether through legal or beneficial
ownership of capital stock of the Corporation, by contract or otherwise) of in
excess of 33% of the voting securities of the Corporation (other than by means
of conversion of shares of Series 19 Preferred Stock), or (ii) the Corporation
merges into or consolidates with any other person, or any person merges into or
consolidates with the Corporation and, after giving effect to such transaction,
the shareholders of the Corporation immediately before such transaction own less
than 66% of the aggregate voting power of the Corporation or the successor
entity of such transaction, or (iii) the Corporation sells or transfers all or
substantially all of its assets to another person and the shareholders of the
Corporation immediately before such transaction own less than 66% of the
aggregate voting power of the acquiring entity immediately after the
transaction, or (iv) a replacement at one time or within a one-year period of
more than one-half of the members of the Board which is not approved by a
majority of those individuals who are members of the Board on the date hereof
(or by those individuals who are serving as members of the Board on any date
whose nomination to the Board was approved by a majority of the members of the
Board who are members on the date hereof), or (v) the execution by the
Corporation of an agreement to which the Corporation is a party or by which it
is bound, providing for any of the events set forth in clauses (i) through
(iv) herein.

“Common Stock” means the Corporation’s common stock, no par value per share, and
stock of any other class of securities into which such securities may hereafter
be reclassified or changed into.

“Common Stock Equivalents” means any securities which would entitle the holder
thereof to acquire at any time Common Stock, including, without limitation, any
preferred stock, rights, options, warrants or other instrument that is at any
time convertible into or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive, Common Stock; provided, however, that Common
Stock Equivalents shall not include any debt securities of the Corporation.

“Conversion Amount” means the sum of the Stated Value at issue.

“Conversion Date” has the meaning set forth in Section 6(a).

“Conversion Price” has the meaning set forth in Section 6(c).

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Series 19 Preferred Stock in accordance with
the terms hereof.

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.

“Fundamental Transaction” means, at any time while the Series 19 Preferred Stock
is outstanding, (i) the Corporation effects any merger or consolidation of the
Corporation with or into another person in which the Corporation is not the
surviving person, (ii) the Corporation effects any sale of all or substantially
all of its assets in one transaction or a series of related transactions,
(iii) any tender offer or exchange offer (whether by the Corporation or another
person) is completed pursuant to which holders of Common Stock are permitted to
tender or exchange a material portion of the Corporation’s shares for other
securities, cash or property, or (iv) the Corporation effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property; provided, however, that for the purposes of clause
(ii) above, a “Fundamental Transaction” shall not include the Corporation
entering into a license or other agreement that licenses any intellectual
property to an unaffiliated and unrelated person so long as the Corporation and
its subsidiaries continue to have bona fide, substantial and continuing

 

2



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

business operations and activities after such license or other agreement is
entered into; provided, further, however, that a “Fundamental Transaction” shall
not include a reverse stock split with respect to the Common Stock.

“Holder” means a holder of shares of Series 19 Preferred Stock.

“Junior Securities” means (i) the Common Stock and all other Common Stock
Equivalents of the Corporation other than those securities which are explicitly
senior to or pari passu with the Series 19 Preferred Stock as to dividend rights
or liquidation preference and (ii) the Series ZZ Junior Participating Cumulative
Preferred Stock of the Corporation.

“Liquidation” has the meaning set forth in Section 5.

“Notice of Conversion” has the meaning set forth in Section 6(a).

“Non-Senior Securities” means (i) the Common Stock and all other Common Stock
Equivalents of the Corporation other than those securities which are explicitly
senior to the Series 19 Preferred Stock as to dividend rights or liquidation
preference and (ii) the Series ZZ Junior Participating Cumulative Preferred
Stock of the Corporation.

“Original Issue Date” means the date of the first issuance of any shares of
Series 19 Preferred Stock regardless of the number of transfers of any
particular shares of Series 19 Preferred Stock and regardless of the number of
certificates which may be issued to evidence such Series 19 Preferred Stock.

“Series 19 Preferred Stock” has the meaning set forth in Section 2.

“Stated Value” has the meaning set forth in Section 2, as the same may be
increased pursuant to Section 3(a).

“Trading Day” means a day on which the New York Stock Exchange is open for
business.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: The NYSE Amex,
The NASDAQ Capital Market, The NASDAQ Global Market, The NASDAQ Global Select
Market, the New York Stock Exchange or the Mercato Telematico Azionario (MTA)
organized and managed by Borsa Italiana S.p.A.

“Transfer” has the meaning set forth in Section 10.

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (i) if the Common Stock is then listed or quoted on a
national securities exchange, the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the national
securities exchange on which the Common Stock is then listed or quoted for
trading as reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m.
(New York City time) to 4:02 p.m. (New York City time)); (ii) if the Common
Stock is then listed or traded on the OTC Bulletin Board and the OTC Bulletin
Board is not a Trading Market, the volume weighted average price of the Common
Stock for such date (or the nearest preceding date) on the OTC Bulletin Board;
(iii) if the Common Stock is not then quoted for trading on a national
securities exchange or the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by Pink OTC Markets, Inc. (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share

 

3



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

of the Common Stock so reported; or (iv) in all other cases, the fair market
value of a share of Common Stock as determined by an independent appraiser
selected in good faith by a majority in interest of the Holders and reasonably
acceptable to the Corporation, the fees and expenses of which shall be paid by
the Corporation.

Section 2. Designation, Amount, Par Value and Rank. The series of preferred
stock shall be designated as the Corporation’s Series 19 Preferred Stock (the
“Series 19 Preferred Stock”) and the number of shares so designated shall be
30,000. Each share of Series 19 Preferred Stock shall have no par value per
share and a stated value equal to $1,000, subject to increase as set forth in
Section 3(a) below (the “Stated Value”).

Section 3. Dividends.

(a) Dividends. Holders shall be entitled to receive, and the Corporation shall
pay, dividends on shares of Series 19 Preferred Stock equal (on an
as-if-converted-to-Common-Stock basis) to and in the same form as dividends
(other than dividends in the form of Common Stock) actually paid on shares of
the Common Stock or other Non-Senior Securities when, as and if such dividends
(other than dividends in the form of Common Stock) are paid on shares of the
Common Stock or other Non-Senior Securities. Other than as set forth in the
previous sentence, no other dividends shall be paid on shares of Series 19
Preferred Stock; and the Corporation shall pay no dividends (other than
dividends in the form of Common Stock) on shares of the Common Stock or other
Non-Senior Securities unless it simultaneously complies with the previous
sentence. All declared but unpaid dividends on shares of Series 19 Preferred
Stock shall increase the Stated Value of such shares, but when such dividends
are actually paid any such increase in the Stated Value shall be rescinded.

(b) So long as any shares of Series 19 Preferred Stock remain outstanding,
neither the Corporation nor any subsidiary thereof shall redeem, purchase or
otherwise acquire directly or indirectly any material amount of Non-Senior
Securities except as expressly permitted by Section 9(b).

Section 4. Voting Rights. Except as otherwise expressly provided herein or as
otherwise required by law, Holders of shares of Series 19 Preferred Stock shall
have no voting rights.

Section 5. Liquidation. Upon any liquidation, dissolution or winding-up of the
Corporation, whether voluntary or involuntary (a “Liquidation”), the Holders
shall be entitled to receive out of the assets, whether capital or surplus, of
the Corporation an amount equal to the Stated Value for each outstanding share
of Series 19 Preferred Stock before any distribution or payment shall be made to
the holders of any Junior Securities, and if the assets of the Corporation shall
be insufficient to pay in full such amounts, then the entire assets to be
distributed to the Holders shall be ratably distributed among the Holders and
the holders of all securities which are pari passu with the Series 19 Preferred
Stock as to liquidation in accordance with the respective amounts that would be
payable on all such securities if all amounts payable thereon were paid in full.
A Fundamental Transaction or Change of Control Transaction shall not be deemed a
Liquidation unless the Corporation expressly declares that such Fundamental
Transaction or Change of Control Transaction shall be treated as if it were a
Liquidation. The Corporation shall mail written notice of any such Liquidation,
not less than 25 days before the payment date stated therein, to each Holder.

 

4



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

Section 6. Conversion and Exchange Rights.

(a) Conversions at Option of Holder.

(i) Each share of Series 19 Preferred Stock shall be convertible at any time and
from time to time from and after the Original Issue Date, at the option of the
Holder thereof, into that number of shares of Common Stock determined by
dividing the Stated Value of such share of Series 19 Preferred Stock by the
Conversion Price. Holders shall effect conversions by providing the Corporation
or its designated conversion agent with the form of conversion notice attached
hereto as Annex A (a “Notice of Conversion”), which may be delivered before the
date of conversion. Each Notice of Conversion shall specify the number of shares
of Series 19 Preferred Stock to be converted, the number of shares of Series 19
Preferred Stock owned before the conversion at issue, the number of shares of
Series 19 Preferred Stock owned subsequent to the conversion at issue and the
date on which such conversion is to be effected, which date must be on or after
the Original Issue Date and may not be before the date the applicable Holder
delivers such Notice of Conversion to the Corporation in accordance with
Section 11(a) (such date, the “Conversion Date”); provided, however, that in the
case of an automatic conversion pursuant to Section 6(b), the “Conversion Date”
shall be the first to occur of the dates set forth in clauses (A) through (C) of
Section 6(b). If no Conversion Date is specified in a Notice of Conversion, the
Conversion Date shall be the date that such Notice of Conversion to the
Corporation is deemed delivered hereunder (or the first date thereafter that
conversion is permitted pursuant to this Section 6(a) or Section 6(b), as
applicable). The calculations and entries set forth in the Notice of Conversion
shall control in the absence of manifest or mathematical error. To effect
conversions of shares of Series 19 Preferred Stock, a Holder shall be required
to (and by delivering a Notice of Conversion shall thereby be deemed to agree
to) forthwith surrender the certificate(s) representing such shares of Series 19
Preferred Stock to the Corporation. Notwithstanding anything to the contrary set
forth herein, upon conversion of shares of Series 19 Preferred Stock in
accordance with the terms hereof, no Holder thereof shall be required to
physically surrender the certificate representing such Holder’s shares of Series
19 Preferred Stock to the Corporation unless (A) the full or remaining number of
shares of Series 19 Preferred Stock represented by such certificate are being
converted or (B) such Holder has provided the Corporation with prior written
notice (which notice may be included in a Notice of Conversion) requesting
reissuance of a certificate representing the remaining shares of Series 19
Preferred Stock upon physical surrender of any certificate representing the
shares of Series 19 Preferred Stock being converted. Each Holder and the
Corporation shall maintain records showing the number of shares of Series 19
Preferred Stock so converted by such Holder and the dates of such conversions or
shall use such other method, reasonably satisfactory to such Holder and the
Corporation, so as not to require physical surrender of the certificate
representing the shares of Series 19 Preferred Stock upon each such conversion.
In the event of any dispute or discrepancy, such records of the Corporation
establishing the number of shares of Series 19 Preferred Stock to which the
record holder is entitled shall be controlling and determinative in the absence
of manifest error.

(ii) Notwithstanding the foregoing, no shares of Series 19 Preferred Stock shall
be convertible by a Holder to the extent (but only to the extent) that such
conversion would result in such Holder and its affiliates beneficially owning
more than 19.99% of the Common Stock (the “Beneficial Ownership Limitation”). To
the extent the Beneficial Ownership Limitation applies, the determination of
whether the shares of Series 19 Preferred Stock held by such Holder shall be
convertible (vis-à-vis other convertible, exercisable or exchangeable securities
owned by such Holder) shall, subject to such Beneficial Ownership Limitation, be
determined on the basis of the first submission to the Corporation for
conversion, exercise or exchange (as the case may be). No prior inability of a
Holder to convert shares of Series 19 Preferred Stock pursuant to this paragraph
shall have any effect on the applicability of the provisions of this paragraph
with respect to any subsequent determination of convertibility or issuance (as
the case may be). For purposes of this paragraph, beneficial ownership and all
determinations and calculations (including, without limitation, with respect to
calculations of percentage ownership) shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder; provided, however, that in effecting any conversion, the Corporation
shall be entitled to assume that no Holder, together with its affiliates,
beneficially owns more than 19.99% of the Common Stock unless written notice
specifying the number of shares of Common Stock beneficially held by such Holder
and its affiliates is sent to the Corporation by the Holder within the three
Business Day period before the date of the automatic conversion.

 

5



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

The provisions of this paragraph shall be implemented in a manner otherwise than
in strict conformity with the terms of this paragraph to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such Beneficial
Ownership Limitation. The limitations contained in this paragraph shall apply to
a successor Holder. The holders of Common Stock shall be third party
beneficiaries of this paragraph and the Corporation may not waive this paragraph
without the consent of holders of a majority of its Common Stock. For any reason
at any time, upon the written or oral request of a Holder, the Corporation shall
within two Business Days confirm orally and in writing to such Holder the number
of shares of Common Stock then outstanding, including by virtue of any prior
conversion or exercise of convertible or exercisable securities into Common
Stock.

(b) Automatic Conversion. Upon the earliest to occur of the events described in
the following clauses (A), (B) and (C) of this Section 6(b), each outstanding
share of Series 19 Preferred Stock shall automatically convert into that number
of shares of Common Stock determined by dividing the Stated Value of such share
of Series 19 Preferred Stock by the Conversion Price (A) on the 30th day after
the Original Issue Date, (B) on the date on which 5,000 or less shares of Series
19 Preferred Stock remain outstanding, or (C) immediately upon the adoption by
the Board of a resolution that it intends to adopt an amendment to the Restated
Articles without shareholder approval to effect a reverse stock split of the
outstanding Common Stock and the number of authorized shares of Common Stock in
the same proportions in order to achieve compliance with the listing rules of
The NASDAQ Capital Market or for other good-faith business reasons.

Upon a Conversion Date, a Holder shall be required to forthwith surrender any
certificate(s) representing such shares of Series 19 Preferred Stock to the
Corporation within two Trading Days of the date established for such conversion
and set forth in a written notice from the Corporation; provided, however, that
the failure by a Holder to surrender the certificate(s) representing such
converted shares of Series 19 Preferred Stock shall not prevent the Corporation
from delivering the shares of Common Stock issuable upon automatic conversion
thereof and, upon receipt of such consideration by such Holder, such shares of
Series 19 Preferred Stock shall be converted for all purposes hereunder.

(c) Conversion Price. The conversion price for the Series 19 Preferred Stock
shall equal $1.914, subject to adjustment as provided herein (the “Conversion
Price”).

(d) Mechanics of Conversion.

(i) Delivery of Certificate upon Conversion. Not later than three Trading Days
after each Conversion Date, whether pursuant to Section 6(a) or (b), the
Corporation shall deliver, or cause to be delivered, to the converting Holder a
certificate or certificates, which shall be free of restrictive legends and
issuer-imposed trading restrictions (provided that a registration statement
covering resales of the Conversion Shares is then in effect), representing the
number of shares of

 

6



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

Common Stock being acquired upon the conversion of shares of Series 19 Preferred
Stock. The Corporation shall use its best efforts to, if the Holder is not an
affiliate of the Corporation, deliver any certificate(s) required to be
delivered by the Corporation under this Section 6 electronically through The
Depository Trust Company or its nominee (“DTC”) or another established clearing
corporation performing similar functions (provided that a registration statement
covering resales of the Conversion Shares is then in effect). If, in the case of
any Notice of Conversion, such certificate(s) are not delivered to or as
directed by the applicable Holder by the seventh Trading Day after the
Conversion Date, then (without limiting the Holder’s other rights and remedies
hereunder for the Corporation’s failure to comply with its obligations under the
preceding portion of this paragraph) the applicable Holder shall be entitled to
elect to rescind such Conversion Notice by written notice to the Corporation at
any time on or before its receipt of such certificate(s), in which event the
Corporation shall promptly return to such Holder any original Series 19
Preferred Stock certificate delivered to the Corporation and such Holder shall
promptly return any Common Stock certificates representing the shares of Series
19 Preferred Stock tendered for conversion to the Corporation.

(ii) Obligation Absolute. The Corporation’s obligation to issue and deliver the
Conversion Shares upon conversion of shares of Series 19 Preferred Stock in
accordance with the terms hereof is absolute and unconditional, irrespective of
any action or inaction by a Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by such
Holder or any other person of any obligation to the Corporation or any violation
or alleged violation of law by such Holder or any other person, and irrespective
of any other circumstance which might otherwise limit such obligation of the
Corporation to such Holder in connection with the issuance of such Conversion
Shares; provided, however, that such delivery shall not operate as a waiver by
the Corporation of any such action that the Corporation may have against such
Holder. In the event a Holder shall elect to convert any or all of the Stated
Value of its Series 19 Preferred Stock, the Corporation may not refuse
conversion based on any claim that such Holder or anyone associated or
affiliated with such Holder has been engaged in any violation of law, agreement
or for any other reason, unless an injunction from a court, on notice to Holder,
restraining and/or enjoining conversion of all or part of the Series 19
Preferred Stock of such Holder shall have been sought and obtained. In the
absence of such an injunction, the Corporation shall issue Conversion Shares
upon a properly noticed conversion. Nothing herein shall limit a Holder’s right
to pursue actual damages for the Corporation’s failure to deliver Conversion
Shares within the period specified herein and such Holder shall have the right
to pursue all remedies available to it hereunder, at law or in equity,
including, without limitation, a decree of specific performance and/or
injunctive relief. The exercise of any such rights shall not prohibit a Holder
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law.

(iii) Reservation of Shares Issuable upon Conversion. The Corporation covenants
that it will at all times use reasonable best efforts to reserve and keep
available out of its authorized and unissued shares of Common Stock, for the
sole purpose of issuance upon conversion of the Series 19 Preferred Stock, as
herein provided, free from preemptive rights or any other actual contingent
purchase rights of persons other than the Holders of the Series 19 Preferred
Stock, not less than such aggregate number of shares of the Common Stock as
shall be issuable (taking into account the adjustments and restrictions of
Section 7) upon the conversion of all outstanding shares of Series 19 Preferred
Stock. The Corporation covenants that all shares of Common Stock that shall be
so issuable shall, upon issue, be duly authorized, validly issued, fully paid
and nonassessable.

 

7



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

(iv) Fractional Shares. Upon a conversion of the Series 19 Preferred Stock
hereunder, the Corporation shall not be required to issue fractions of shares of
Common Stock, but shall instead, if otherwise permitted, round the total number
of Conversion Shares for such conversion up or down to the nearest whole number
of shares of Common Stock.

(v) Transfer Taxes. The issuance of certificates for shares of the Common Stock
issued upon conversion of shares of Series 19 Preferred Stock shall be made
without charge to any Holder for any documentary stamp, issuance or similar
taxes that may be payable in respect of the issue or delivery of such
certificates, provided that the Corporation shall not be required to pay any tax
that may be payable in respect of any transfer involved in the issuance and
delivery of any such certificate upon conversion in a name other than that of
the Holder of such shares of Series 19 Preferred Stock so converted and the
Corporation shall not be required to issue or deliver such certificates unless
or until the person or persons requesting the issuance thereof shall have paid
to the Corporation the amount of such tax or shall have established to the
satisfaction of the Corporation that such tax has been paid.

Section 7. Certain Adjustments.

(a) Stock Dividends and Stock Splits. If the Corporation, at any time while the
Series 19 Preferred Stock is outstanding: (A) pays a stock dividend or otherwise
makes a distribution or distributions payable in shares of Common Stock on
shares of Common Stock or any other Common Stock Equivalents (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Corporation upon conversion of the Series 19 Preferred Stock); (B) subdivides
outstanding shares of Common Stock into a larger number of shares; (C) combines
(including by way of a reverse stock split) outstanding shares of Common Stock
into a smaller number of shares; or (D) issues, in the event of a
reclassification of shares of the Common Stock, any shares of capital stock of
the Corporation, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event and any other
adjustments to the Holders’ conversion rights necessary to reflect such event
shall be made. Any adjustment made pursuant to this Section 7(a) shall become
effective immediately after the record date for the determination of
shareholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or reclassification.

(b) Subsequent Rights Offerings. If the Corporation, at any time while the
Series 19 Preferred Stock is outstanding, shall issue rights, options or
warrants to all holders of Common Stock (and not proportionately to the Holders)
entitling them to subscribe for or purchase shares of Common Stock at a price
per share that is lower than the VWAP on the record date for such issuance, and
do not offer the same rights to the Holders, then the Conversion Price shall be
adjusted to reflect such rights, options or warrants offering by multiplying the
Conversion Price by a fraction, the numerator of which shall be the number of
shares of Common Stock outstanding before the record date for such issuance plus
the number of shares of Common Stock which the aggregate offering price of the
total number of shares of Common Stock so offered (assuming delivery to the
Corporation in full of all consideration payable upon exercise of such rights,
options or warrants) would purchase at such VWAP on the record date for such
issuance and the denominator of which shall be the number of shares of the
Common Stock outstanding on such record date plus the aggregate number of
additional shares of Common Stock offered

 

8



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

for subscription or purchase. Such adjustment shall be made whenever such
rights, options or warrants are issued, and shall become effective immediately
after the record date for the determination of shareholders entitled to receive
such rights, options or warrants.

(c) Pro Rata Distributions. If the Corporation, at any time while the Series 19
Preferred Stock is outstanding, distributes (other than as a dividend) to all
holders of Common Stock (and not proportionately to the Holders) evidences of
its indebtedness or assets or rights or warrants to subscribe for or purchase
any security (other than Common Stock, which shall be subject to Section 7(b)),
then in each such case the Conversion Price shall be adjusted by multiplying
such Conversion Price in effect immediately before the record date fixed for
determination of shareholders entitled to receive such distribution by a
fraction of which the denominator shall be the VWAP determined as of the record
date mentioned above, and of which the numerator shall be such VWAP on such
record date less the then fair market value at such record date of the portion
of such assets, evidence of indebtedness or rights or warrants so distributed
applicable to one outstanding share of the Common Stock as determined by the
Board in good faith. In either case the adjustments shall be described in a
statement delivered to the Holders describing the portion of assets or evidences
of indebtedness so distributed or such subscription rights applicable to one
share of Common Stock. Such adjustment shall be made whenever any such
distribution is made and shall become effective immediately after the record
date mentioned above. For avoidance of doubt, distributions that are dividends
shall be subject to Section 3(a) and not subject to this Section 7(c).

(d) Fundamental Transaction. If, at any time while the Series 19 Preferred Stock
is outstanding, a Fundamental Transaction occurs, then, upon any subsequent
conversion of the Series 19 Preferred Stock, the Holders shall have the right to
receive, for each Conversion Share that would have been issuable upon such
conversion immediately before the occurrence of such Fundamental Transaction,
the same kind and amount of securities, cash or property as it would have been
entitled to receive upon the occurrence of such Fundamental Transaction if it
had been, immediately before such Fundamental Transaction, the holder of one
share of Common Stock (the “Alternate Consideration”); and the Holders shall no
longer have the right to receive Conversion Shares per se upon such conversion.
For purposes of any such conversion, the determination of the Conversion Price
shall be appropriately adjusted to apply to such Alternate Consideration based
on the amount of Alternate Consideration issuable in respect of one share of
Common Stock in such Fundamental Transaction, and the Corporation shall
apportion the Conversion Price among the Alternate Consideration in a reasonable
manner reflecting the relative value of any different components of the
Alternate Consideration. If holders of Common Stock are given any choice as to
the securities, cash or property to be received in a Fundamental Transaction,
then the Holders shall be given the same choice as to the Alternate
Consideration it receives upon any conversion of the Series 19 Preferred Stock
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any successor to the Corporation or surviving entity
in such Fundamental Transaction shall adopt articles of incorporation or an
amendment to its articles of incorporation with the same terms and conditions
and issue to the Holders new preferred stock consistent with the foregoing
provisions and evidencing the Holders’ right to convert such preferred stock
into Alternate Consideration. Unless the Corporation elects to treat such
Fundamental Transaction as a Liquidation, the terms of any agreement pursuant to
which a Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this
Section 7(d) and ensuring that the Series 19 Preferred Stock (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.

(e) Calculations. All calculations under this Section 7 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be.

 

9



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

(f) Notice to the Holders.

(i) Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 7, the Corporation shall promptly
deliver to each Holder a notice setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.

(ii) Notice to Allow Conversion by Holder. If (A) the Corporation shall declare
a dividend (or any other distribution in whatever form) on the Common Stock,
(B) the Corporation shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Corporation shall authorize the granting
to all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any shareholders of the Corporation shall be required in connection
with any reclassification of the Common Stock, any consolidation or merger to
which the Corporation is a party, any sale or transfer of all or substantially
all of the assets of the Corporation, of any compulsory share exchange whereby
the Common Stock is converted into other securities, cash or property, or
(E) the Corporation shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Corporation, then, in each case,
the Corporation shall cause to be filed at each office or agency maintained for
the purpose of conversion of the Series 19 Preferred Stock, and shall cause to
be delivered to each Holder at its last address as it shall appear upon the
stock books of the Corporation, at least 20 calendar days before the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange, provided that the failure to deliver such
notice or any defect therein or in the delivery thereof shall not affect the
validity of the corporate action required to be specified in such notice. To the
extent that any notice provided hereunder constitutes, or contains, material,
non-public information regarding the Corporation or any of its subsidiaries, the
Corporation shall simultaneously file such notice with the Commission pursuant
to a Current Report on Form 8-K. The Holder is entitled to convert the Stated
Value of its Series 19 Preferred Stock during the 20-day period commencing on
the date of such notice through the effective date of the event triggering such
notice.

Section 8. [Reserved.]

Section 9. Negative Covenants. As long as at least 20% of the aggregate number
of originally issued shares of Series 19 Preferred Stock are outstanding (as
appropriately adjusted for share splits and similar transactions), the
Corporation shall not, without the Corporation obtaining the affirmative written
consent of Holders of a majority of the then outstanding shares of the Series 19
Preferred Stock:

(a) amend these articles of incorporation, its bylaws or other charter documents
so as to materially, specifically and adversely affect any rights of any Holder
with respect to Series 19 Preferred Stock;

 

10



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

(b) repay, repurchase or offer to repay, repurchase or otherwise acquire any
material amount of its Junior Securities (other than securities described in
clause (ii) of the definition of “Junior Securities”); provided, however, that
this restriction shall not apply to the repurchase of up to 5,750,000 shares of
Common Stock in any 12-month period (subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the Original Issue Date) from
employees, officers, directors, consultants or other persons performing services
for the Corporation or any subsidiary pursuant to agreements approved by a
majority of the Board or under which the Corporation has the option to
repurchase such shares at cost or at cost upon the occurrence of certain events,
such as termination of employment;

(c) authorize or create any class or series of stock ranking senior to the
Series 19 Preferred Stock as to dividend rights or liquidation preference; or

(d) enter into any agreement or understanding with respect to any of the
foregoing.

Notwithstanding the foregoing, this Section 9 shall not prohibit the issuance of
additional series of preferred stock that do not rank senior to the Series 19
Preferred Stock as to dividend rights or liquidation preference.

Section 10. Transferability. The Series 19 Preferred Stock may only be sold,
transferred, assigned, pledged or otherwise disposed of (any of the foregoing, a
“Transfer”) in accordance with U.S. state and federal securities laws. The
Corporation shall keep at its principal office, or at the offices of the
transfer agent, a register of the Series 19 Preferred Stock. In connection with
any such permitted Transfer, upon the surrender of any certificate representing
Series 19 Preferred Stock at such place, the Corporation, at the request of the
record Holder of such certificate, shall execute and deliver (at the
Corporation’s expense) a new certificate or certificates in exchange therefor
representing in the aggregate the number of shares represented by the
surrendered certificate; provided that the Corporation shall not be required to
pay any tax that may be payable in respect of any such Transfer involved in the
issuance and delivery of any such new certificate in a name other than that of
Holder and the Corporation shall not be required to issue or deliver such new
certificate(s) unless or until the person or persons requesting the issuance
thereof shall have paid to the Corporation the amount of such tax or shall have
established to the satisfaction of the Corporation that such tax has been paid.
Each such new certificate shall be registered in such name and shall represent
such number of shares as is requested by the Holder of the surrendered
certificate and shall be substantially identical in form to the surrendered
certificate.

Section 11. Miscellaneous.

(a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holders hereunder shall be in writing and delivered personally,
by facsimile or by email, or sent by a nationally recognized overnight courier
service, addressed to the Corporation, at 3101 Western Avenue, Suite 600,
Seattle, Washington 98121, facsimile number (206) 272-4302, or email
jbianco@ctiseattle.com, Attention: James Bianco, or such other street address,
facsimile number or email address as the Corporation may specify for such
purposes by notice to the Holders delivered in accordance with this
Section 11(a). Any and all notices or other communications or deliveries to be
provided by the Corporation hereunder shall be in writing and delivered
personally, by facsimile, by email or sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile number, email address
or street address of such Holder appearing on the books of the Corporation, or
if no such facsimile number, email address or street address appears on the
books of the Corporation, at the principal place of business of the Holder. Any
notice or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile or email to the facsimile number or
email address specified in this Section 11(a) before 5:30 p.m. (New York City
time) on any date, (ii) the date immediately following the date of transmission,
if such notice or communication is delivered via facsimile or email to the
facsimile number or email address specified in this Section 11(a) between 5:30
p.m. and 11:59 p.m. (New York City time) on any date, (iii) the second Business
Day following the date of dispatch, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.

 

11



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

(b) Lost or Mutilated Series 19 Preferred Stock Certificate. If a Holder’s
Series 19 Preferred Stock certificate shall be mutilated, lost, stolen or
destroyed, the Corporation shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated certificate, or in lieu of
or in substitution for a lost, stolen or destroyed certificate, a new
certificate for the shares of Series 19 Preferred Stock so mutilated, lost,
stolen or destroyed, but only upon receipt of evidence of such loss, theft or
destruction of such certificate, and of the ownership thereof reasonably
satisfactory to the Corporation.

(c) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this instrument shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Washington, without regard to the principles of conflict of laws thereof.

(d) Waiver. Any waiver by the Corporation or a Holder of a breach of any
provision of this instrument shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this instrument or a waiver by any other Holders. The failure of the Corporation
or a Holder to insist upon strict adherence to any term of this instrument on
one or more occasions shall not be considered a waiver or deprive that party (or
any other Holder) of the right thereafter to insist upon strict adherence to
that term or any other term of this instrument. Any waiver by the Corporation or
a Holder must be in writing.

(e) Severability. If any provision of this Article II.2(z) is invalid, illegal
or unenforceable, the balance of this Article II.2(z) shall remain in effect,
and if any provision is inapplicable to any person or circumstance, it shall
nevertheless remain applicable to all other persons and circumstances.

(f) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

(g) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Article II.2(v) and shall not be deemed to limit or
affect any of the provisions hereof.

(h) Status of Converted or Redeemed Series 19 Preferred Stock. If any shares of
Series 19 Preferred Stock are converted, redeemed or reacquired by the
Corporation, such shares shall resume the status of authorized but unissued
shares of preferred stock and shall no longer be designated as Series 19
Preferred Stock.

(i) Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided herein shall be cumulative and in addition to all
other remedies available hereunder, at law or in equity (including a decree of
specific performance and/or other injunctive relief), and no remedy contained
herein shall be deemed a waiver of compliance with the provisions giving rise to
such remedy. Nothing herein shall limit a Holder’s right to pursue actual
damages for any failure by the Corporation to

 

12



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

comply with the terms hereof. The Corporation covenants to each Holder that
there shall be no characterization concerning this instrument other than as
expressly provided herein. Amounts set forth or provided for herein with respect
to payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by a Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Corporation (or the
performance thereof). The Corporation acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holders and that the
remedy at law for any such breach may be inadequate. The Corporation therefore
agrees that, in the event of any such breach or threatened breach, the Holders
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

[Signature page follows.]

 

13



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

I certify that I am a duly appointed and incumbent officer of the above named
Corporation and that I am authorized to execute these Articles of Amendment on
behalf of the Corporation.

EXECUTED, this 15th day of November, 2013.

 

CELL THERAPEUTICS, INC.,

a Washington corporation

By:  

 

  Name:  James A. Bianco, M.D.   Title:    President and Chief Executive Officer

[Articles of Amendment (Series 19)]

 



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

ANNEX A

NOTICE OF CONVERSION

(TO BE EXECUTED BY THE HOLDER IN ORDER TO CONVERT SHARES

OF SERIES 19 PREFERRED STOCK)

The undersigned hereby elects to convert the number of shares of Series 19
Preferred Stock, no par value per share (the “Preferred Stock”), of Cell
Therapeutics, Inc., a Washington corporation (the “Corporation”), indicated
below into shares of common stock, no par value per share (the “Common Stock”),
of the Corporation, according to the conditions hereof, as of the date written
below. If shares of Common Stock are to be issued in the name of a person other
than the undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as may
be reasonably required by the Corporation. No fee will be charged to the Holders
for any conversion of Preferred Stock, except for any such transfer taxes.

Conversion calculations:

 

  Date to Effect Conversion:  

 

  Number of shares of Preferred Stock owned before Conversion:  

CUSIP 150934 859

  Number of shares of Preferred Stock to be Converted:  

 

  Stated Value of shares of Preferred Stock to be Converted:  

 

  Number of shares of Common Stock to be Issued:  

CUSIP 150934 883

  Applicable Conversion Price per share of Common Stock:  

 

  Number of shares of Preferred Stock subsequent to Conversion:  

 

  Address of Record:  

 

By:  

 

  Name:  

 

  Title:  

 

 



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

Exhibit 13.3.1

Form of Press Release

(See attached.)

 



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

LOGO [g622342ex10_32pg122.jpg]

FOR IMMEDIATE RELEASE

Baxter Media Contacts

Brian Kyhos or Deborah Spak

(224) 948-5353

media@baxter.com

Baxter Investor Contact

Mary Kay Ladone, (224) 948-3371

CTI Contact

Monique Greer

206-272-4343

mgreer@ctiseattle.com

BAXTER AND CELL THERAPEUTICS ANNOUNCE WORLDWIDE STRATEGIC

COLLABORATION TO DEVELOP AND COMMERCIALIZE PACRITINIB

Pacritinib Pivotal Phase III Clinical Program for Myelofibrosis Underway

DEERFIELD, Ill., and SEATTLE, Wash., November 15, 2013 – Baxter International
Inc. (NYSE:BAX) and Cell Therapeutics, Inc. (CTI) (NASDAQ and MTA: CTIC) today
jointly announced that they have entered into an exclusive worldwide licensing
agreement to develop and commercialize pacritinib. Pacritinib is a novel
investigational JAK2/FLT3 inhibitor with activity against genetic mutations
linked to myelofibrosis, leukemia and certain solid tumors. Pacritinib is
currently in Phase III development for patients with myelofibrosis, a chronic
malignant bone marrow disorder.

 



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

BAXTER AND CELL THERAPEUTICS ANNOUNCE WORLDWIDE STRATEGIC COLLABORATION TO
DEVELOP AND COMMERCIALIZE PACRITINIB – PAGE TWO

Under the terms of the agreement, Baxter gains exclusive commercialization
rights for all indications for pacritinib outside the United States and Baxter
and CTI will jointly commercialize pacritinib in the United States. Baxter will
make an upfront payment of $60 million, including an equity investment in CTI of
$30 million. In addition, CTI is eligible to receive clinical, regulatory, and
commercial launch milestone payments of up to $112 million, $40 million of which
relates to clinical milestones that may be achieved in 2014. Assuming regulatory
approval and commercial launch, CTI may receive additional sales milestone
payments. CTI will receive royalties on net sales of pacritinib in ex-US
markets, and the companies will share U.S. profits equally. Baxter will record a
special pre-tax in-process research and development charge in the fourth quarter
of 2013 of approximately $30 million.

“The collaboration will complement Baxter’s existing oncology business and
growing oncology pipeline, and will leverage our global commercialization
capacity to extend the availability of pacritinib, which we believe has the
potential to address a significant unmet medical need,” said Ludwig Hantson,
Ph.D., president of Baxter BioScience. “As an established leader in hematology
and rare diseases, we are committed to advancing novel therapies in an effort to
broaden patient access to care.”

“We believe Baxter represents the ideal strategic partner to achieve the full
potential of pacritinib,” said James A. Bianco, M.D., President and CEO of
CTI. “Our two companies share a dedication to oncology and a vision for bringing
this unique oral JAK2/FLT3 inhibitor to patients with certain blood cancers and
solid tumors. This collaboration will provide additional financial resources and
commercial expertise to position us to pursue the development, commercialization
and market potential of pacritinib.”

 



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

BAXTER AND CELL THERAPEUTICS ANNOUNCE WORLDWIDE STRATEGIC COLLABORATION TO
DEVELOP AND COMMERCIALIZE PACRITINIB – PAGE THREE

Pacritinib is an oral tyrosine kinase inhibitor (TKI) with dual activity against
JAK2 and FLT3. The JAK family of enzymes is a central component in signal
transduction pathways, which are critical to normal blood cell growth and
development as well as inflammatory cytokine expression and immune responses.
Mutations in these kinases have been shown to be directly related to the
development of certain blood related cancers including myeloproliferative
neoplasms, leukemia and lymphoma.

About the Pacritinib Phase III Program

Results from earlier Phase I and II studies of pacritinib demonstrated
encouraging results, including meaningful clinical benefits coupled with good
tolerability among patients with advanced myelofibrosis. Based on the efficacy
and tolerability profile demonstrated to date, the pivotal program for
pacritinib includes two Phase III clinical trials: PERSIST-1 is studying
efficacy and safety in a broad set of patients with myelofibrosis without
limitations on blood platelet counts, and PERSIST-2 will evaluate efficacy and
safety in patients with low platelet counts, and is expected to begin in the
fourth quarter of 2013.

About Baxter in Oncology

Baxter continues to expand its portfolio of branded products and R&D programs in
oncology. Current products include chemotherapy agents used alone or in

 



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

combination with other products to treat cancers such as non-Hodgkin’s lymphoma,
as well as anti-emetic products designed to relieve the side effects of cancer
therapeutics. Recent collaborations and development programs have further
expanded Baxter’s footprint in hematology/oncology, building upon the company’s
expertise in treating patients with life-threatening medical conditions.

About Baxter International Inc.

Baxter International Inc., through its subsidiaries, develops, manufactures and
markets products that save and sustain the lives of people with hemophilia,
immune disorders, cancer, infectious diseases, kidney disease, trauma and other
chronic and acute medical conditions. As a global, diversified healthcare
company, Baxter applies a unique combination of expertise in medical devices,
pharmaceuticals and biotechnology to create products that advance patient care
worldwide.

About Cell Therapeutics

Cell Therapeutics Inc. (NASDAQ and MTA: CTIC) is a biopharmaceutical company
committed to the development and commercialization of an integrated portfolio of
oncology products aimed at making cancer more treatable. CTI is headquartered in
Seattle, WA. For additional information and to sign up for email alerts and get
RSS feeds, please visit www.CellTherapeutics.com.

 



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

BAXTER AND CELL THERAPEUTICS ANNOUNCE WORLDWIDE STRATEGIC COLLABORATION TO
DEVELOP AND COMMERCIALIZE PACRITINIB – PAGE FOUR

This press release includes forward-looking statements concerning a
collaboration agreement between Baxter International Inc. and Cell Therapeutics
Inc., which are within the meaning of the Safe Harbor provisions of the Private
Securities Litigation Reform Act of 1995. Such statements are subject to a
number of risks and uncertainties, the outcome of which could materially and/or
adversely affect actual future results and the trading price of the issuers’
securities. Such statements include, but are not limited to, expectations with
respect to milestone and royalty payments, the expected benefits of the
collaboration and the ability to maximize the potential of pacritinib and extend
its applicability to additional malignancies, including solid tumors. The
statements are based on assumptions about many important factors, including the
following, which could cause actual results to differ materially from those in
the forward-looking statements: satisfaction of regulatory and other
requirements; actions of regulatory bodies and other governmental authorities;
clinical trial results; changes in laws and regulations; product quality or
patient safety issues; product development risks; the impact of competitive
products and pricing and reimbursement; and other risks identified in each
issuer’s most recent filings on Form 10-K and other Securities and Exchange
Commission filings. Neither Baxter nor CTI undertakes to update its
forward-looking statements.

###

 



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

Exhibit 16.13

Alternative Dispute Resolution

(a) In accordance with and subject to the procedures set forth in Section 3.1.6
and Section 16.13, and without adding any additional time to such procedures,
the Parties shall attempt to resolve any and all disputes, claims or
controversies arising out of or relating to this Agreement promptly by
negotiation between executives who have authority to settle the controversy. If
such disputes, claims or controversies are not resolved through such negotiation
or the Section 3.1.6 and Section 16.13 procedures, then they shall be submitted
for final and binding arbitration pursuant to the arbitration clause set forth
below. Either Party may initiate arbitration with respect to the matters
submitted to negotiation by filing a written demand for arbitration at any time
following the initial negotiation session.

(b) To the extent not resolved by mediation, any dispute, claim or controversy
arising out of or relating to this Agreement or the breach, termination,
enforcement, interpretation or validity thereof, including the determination of
the scope or applicability of this agreement to arbitrate, shall be determined
by arbitration in New York, NY, in the language in which the contract was
written. The arbitration shall be administered by the CPR pursuant to its
Arbitration Rules and Procedures. References herein to any arbitration rules or
procedures mean such rules or procedures as amended from time to time, including
any successor rules or procedures, and references herein to the CPR include any
successor thereto. The arbitration shall be before three (3) arbitrators. Each
Party shall designate one arbitrator in accordance with the “screened”
appointment procedure provided in Rule 5.4 of the CPR Rules. The two
(2) Party-appointed arbitrators will select the third, who will serve as the
panel’s chair or president. All three (3) arbitrators shall have experience in
biotechnology licensing, development and/or commercialization matters. This
arbitration provision, and the arbitration itself, shall be governed by the laws
of the state of New York and the Federal Arbitration Act, 9 U.S.C. §§ 1-16.

(c) Consistent with the expedited nature of arbitration, each Party will, upon
the written request of the other Party, promptly provide the other with copies
of documents on which the producing Party may rely in support of or in
opposition to any claim or defense. At the request of a Party, the arbitrators
shall have the discretion to order examination by deposition of witnesses to the
extent the arbitrator deems such additional discovery relevant and appropriate.
Depositions shall be limited to a maximum of five per Party and shall be held
within forty-five (45) days of the grant of a request. Additional depositions
may be scheduled only with the permission of the arbitrators, and for good cause
shown. Each deposition shall be limited to a maximum of one day’s duration. All
objections are reserved for the arbitration hearing except for objections based
on privilege and proprietary or confidential information. The Parties shall not
utilize any other discovery mechanisms, including international processes and
U.S.

 



--------------------------------------------------------------------------------

**    Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. ****   
Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions

 

federal statutes, to obtain additional evidence for use in the arbitration. Any
dispute regarding discovery, or the relevance or scope thereof, shall be
determined by the arbitrators, which determination shall be conclusive. All
discovery shall be completed within sixty (60) days following the appointment of
the arbitrators. All costs and/or fees relating to the retrieval, review and
production of electronic discovery shall be paid by the Party requesting such
discovery.

(d) The arbitrators will have no authority to award punitive or other damages
not measured by the prevailing Party’s actual damages, except as may be required
by statute. Each Party expressly waives and foregoes any right to consequential,
punitive, special, exemplary or similar damages or lost profits. The arbitrators
shall have no power or authority, under the CPR Rules for Non-Administered
Arbitration or otherwise, to relieve the Parties from their agreement hereunder
to arbitrate or otherwise to amend or disregard any provision of this Agreement.
The award of the arbitrators shall be final, binding and the sole and exclusive
remedy to the Parties. Either Party may seek to confirm and enforce any final
award entered in arbitration, in any court of competent jurisdiction. The cost
of the arbitration, including the fees of the arbitrators, shall be borne by the
Party the arbitrator determines has not prevailed in the arbitration.

(e) If an arbitral award does not impose an injunction on the losing Party or
contain a money damages award in excess of five million dollars USD
($5,000,000), then the arbitral award shall not be appealable and shall only be
subject to such challenges as would otherwise be permissible under the Federal
Arbitration Act, 9 U.S.C. §§ 1-16. In the event that the arbitration does result
in an arbitral award, which imposes an injunction or a monetary award in excess
of five million dollars USD ($5,000,000), such award may be appealed to a
tribunal of appellate arbitrators via the CPR Arbitration Appeal Procedure.

(f) Except as may be required by law, neither a Party nor an arbitrator may
disclose the existence, content, or results of any arbitration hereunder without
the prior written consent of both Parties.

 